Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 1 of 251 PageID #: 1




Serge F. Petroff, Esq.
Steven Amshen, Esq.
Christopher Villanti, Esq.
Yehuda C. Morgenstern, Esq.
PETROFF AMSHEN LLP
1795 Coney Island Avenue, 3rd Floor
Brooklyn, New York 11230
(718) 336-4200

Counsel for Plaintiff, Petroff Amshen LLP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 PETROFF AMSHEN LLP,                         Docket No.: _____________ ( )

                              Plaintiff,
        v.                                   Plaintiff Demands a Trial by Jury

 ALFA REHAB PT PC, CAMBRIDGE
 CLARENDON FINANCIAL SERVICES LLC,
 BRUNSWICK BANK & TRUST COMPANY,
 JAMES CHENG, CHUNG KWONG YAU, CAI
 FENG TAN, THE SAMANTHA LEE FAMILY
 TRUST, ADVANCED REHAB CARE PT PC,
 JOSEPHINE BELLONI, ANNAROSE ROTONDI
 TRUST, AGYAL PHYSICAL THERAPY PLLC,
 WEI JI LI, ASSEM PHYSICAL THERAPY PC,
 LIU YU, KAI HO RICHARD TANG, BARAKAT
 PT PC, AMRO MAHMOUD SHOKRY
 BARAKAT,         DIANA     FERNANDEZ,
 CHRISTIAN       FERNANDEZ,    WISDOM
 PHYSICAL THERAPY PC, HATEM E
 ABOUHASSAN, KISHORE KANDURI A/K/A
 KISHORE K KANDURI, RADWA PT PC,
 MOHAMED        M.   ELMANDOUH,    MD,
 ULTIMATE CARE CHIROPRACTIC PC,
 GRAIG GRANOVSKY, GRAIG GRANOVSKY
 CHIROPRACTIC PC, THIRD AVENUE
 CHIROPRACTIC CARE PC, NATHANIEL
 MAZZA, THERAKINEMATICE PT PC,
 LEGASPI MADELINE, PHYSIO SOLUTIONS
 PT PC, REHAB CONCEPTS PT PC,
 SIGNIFICANT CARE PT PC, SAYED F.
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 2 of 251 PageID #: 2




 SAYED, NBC HEALTH PHYSICAL THERAPY
 PC, NATHANIEL BREX ROA CAYETUNA,
 LITE CARE REHAB PT PC, ISLAM BEKHET,
 EXTENSIVE CARE PT PC, DANIMARK
 PHYSICAL       THERAPY       PC,   ANNA
 MEYERZON, DJ DRUG SERVICES LLC,
 ROMAN SHAMALOV, RIVER CHEMIST
 CORP, MMA PHYSICAL THERAPY PT PC,
 MAZED ABDEL MAGID, MD, JMP REHAB
 CARE PT, HARKIRTAN SINGH, DALBIR
 KAUR, HILLSIDE FAMILY CHIROPRACTIC
 PC, HOWARD KESSLER, MD, FIRST HAND
 PHYSICAL THERAPY PC, ABDELHAMID
 ABOURYA          A/K/A      ABDELHAMID
 MAHMOUD ABOURYA, EYE ON WELL-
 BEING ACUPUNCTURE PC, OATES DEVAN,
 CORE BASICS PC, KHALED NASR,
 COMMUNITY WELLNESS PHARMACY INC,
 RAKMIN ILYABAYEV, COMFORT TOUCH
 PT PC, FERRIN MANUEL, CANARSIE
 WELLNESS PHARMACY INC, JEREMY
 JAMES SCHIES, BODY ACUPUNCTURE
 CARE PC, OKSANA PODHAYETSKA,
 BRIGHT STAR REHAB PT PC, MOHAMED Y
 EL    SAIDY,      BL     HEALTHY    LIFE
 ACUPUNCTURE             PC,       ZENON
 KURKAREWICZ, BRONX CHIROPRACTICE
 REHABILITATION PC, SEAN DAIMAND,
 BEST TOUCH PT PC, MANHATTAN’S HANDS
 OF HOPE PT PC, MOTAZ M EBEIDO, VITAL
 MERIDIAN ACUPUNCTURE PC, LUDMILA
 BOBCHYNSKA           MD,      MEDS4DAYS
 PHARMACY INC, BRITTNEY COLEMAN,
 PHYSICAL       THERAPY      REHAB    PC,
 ACUPUNTURE HEALTHCARE PLAZA I PC,
 LAW OFFICES OF DOMINICK W. LAVELLE
 PC, DOMINICK LAVELLE A/K/A DOMINICK
 W LAVELLE, ELSANAA PT PC, MAHMOUD
 ELSANAA, ZHONG SU, LIBING SU, JOHN
 DOE #1 through JOHN DOE #10,

                         Defendants.



                                       -2-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 3 of 251 PageID #: 3




                                      COMPLAINT

       Plaintiff Petroff Amshen LLP (“Petroff Amshen”), by and through its counsel, Petroff

Amshen LLP as and for its Complaint against the Defendants Alfa Rehab PT PC, Cambridge

Clarendon Financial Services LLC, Brunswick Bank & Trust Company, James Cheng, Chung

Kwong Yau, Cai Feng Tan, The Samantha Lee Family Trust, Advanced Rehab Care PT PC,

Josephine Belloni, Annarose Rotondi Trust, Agyal Physical Therapy PLLC, Wei Ji Li, Assem

Physical Therapy PC, Liu Yu, Kai Ho Richard Tang, Barakat PT PC, Amro Mahmoud Shokry

Barakat, Diana Fernandez, Christian Fernandez, Wisdom Physical Therapy PC, Hatem E

Abouhassan, Kishore Kanduri aka/ Kishore K Kanduri, Radwa PT PC, Mohamed M. Elmandouh,

MD, Ultimate Care Chiropractic PC, Graig Granovsky, Graig Granovsky Chiropractic PC, Third

Avenue Chiropractic Care PC, Nathaniel Mazza, Therakinematic PT PC, Legaspi Madeline,

Physio Solutions PT PC, Rehab Concepts PT PC, Significant Care PT PC, Sayed F Sayed, NBC

Health Physical Therapy PC, Nathaniel Brex Roa Cajetan, Lite Care Rehab PT PC, Islam Bekhet,

Extensive Care PT PC, Danimark Physical Therapy PC, Anna Meyerezon, DJ Drug Services LLC,

Roman Shamalov, River Chemist Corp, MMA Physical Therapy PT PC, Mazen Abdel Magid,

MD, JMP Rehab Care PT PC, Harkirtan Singh, Dalber Kaur, Hillside Family Chiropractic PC,

Howard Kessler, MD, First Hand Physical Therapy PC, Abdelhamid Abourya a/k/a Abdelhamid

Mahmoud Abourya, Eye On Well-Being Acupuncture PC, Oates Devan, Core Basics PC, Khaled

Nasr, Community Wellness Pharmacy Inc, Rakmin Ilyabayev, Comfort Touch PT PC, Ferrin

Manuel, Canarsie Wellness Pharmacy Inc, Jeremy James Schies, Body Acupuncture Care PC,

Oksana Podhayetska, Bright Star Rehab PT PC, Mohamed Y El Saidy, BL Healthy Life

Acupuncture PC, Ludmila Bodchynska, Zenon Kurkarewicz, Bronx Chiropractic Rehabilitation

PC, Sean Daimond, Best Touch PT PC, Manhattan’s Hands of Hope PT PC, Motaz M Ebeido,




                                            -3-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 4 of 251 PageID #: 4




Vital Meridian Acupuncture PC, Ludmila Bobchynska MD, Meds4Days Inc, Brittney Coleman,

Physical Therapy Rehab PC, Acupuncture Healthcare Plaza I PC, Law Offices of Dominick W.

Lavelle PC, Dominick Lavelle a/k/a Dominick W Lavelle, Elsanaa PT PC, Zhong Su and Libing

Su, (collectively the “Defendants”), hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This action is about a criminal enterprise orchestrated by the Defendants relating to

the laundering of illicitly obtained sums in excess of $600,000.000, whereby unbeknownst to

Petroff Amshen, the Defendants fraudulently used the name and reputation of Petroff Amshen as

a vehicle in their nefarious and illegal scheme, and thereby exposed Petroff Amshen to liability.

       2.      The Defendants are comprised primarily of chiropractors, physical therapists and

acupuncturists in the State of New York and the State of New Jersey, as well as an attorney and

an individual recently convicted at trial for money laundering charges.

       3.      The Defendants conspired together via more than 50 corporate entities in their

control, and generated more than 120 negotiable instruments, issued and signed by the Defendants

as makers of said checks, all made payable to Petroff Amshen. The Defendants distributed the

checks amongst themselves – not to Petroff Amshen – and fraudulently endorsed the checks via

the repeated forging of signatures of Petroff Amshen. Subsequently, the Defendants presented said

checks to a devious check cashier in New Jersey.

       4.      Thereby, substantial sums were transferred amongst the Defendants, from their

corporate accounts that were then converted to liquid assets, i.e., cash.

       5.      Petroff Amshen had absolutely no knowledge of the entire enterprise and that it was

being used as an apparent conduit for Defendants’ illegal laundering of illicitly gained money.




                                                -4-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 5 of 251 PageID #: 5




       6.      Moreover, in furtherance of the scheme and in order to substantiate the fraud, the

Defendants created false W-9 forms claimed to be issued by Petroff Amshen to the Defendants

and used the same to hold themselves out as having authority to act on behalf of Petroff Amshen.

Knowingly and with intent to further perpetrate illegal activity, the Defendants wrote on the memo

line of the checks, fraudulent statements such as “legal fees” or “legal services” to create the

illusion that the check were actually issued to Petroff Amshen.

       7.      Upon information and belief, the repeated use of one specific check casher was not

a mere happenstance; it was integral for the overall scheme. The check casher located in New

Jersey was aware of the scheme from the outset and otherwise would not have allowed for multiple

checks issued from more than 50 different entities in New York to a single law firm, without

raising red flags and suspicion.

       8.      The check casher Defendant did not do basic due diligence; to wit, it did not verify

that the Employee Identification Number on the fraudulent W-9 ostensibly issued by Petroff

Amshen was patently incorrect and erroneous. Also, it neglected to call the publicly available

phone number of Petroff Amshen to verify whether the individuals purportedly depositing checks

on its behalf, were indeed associated with Petroff Amshen.

       9.      Moreover, upon information and belief, the Check Casher received remuneration

and compensation for its role in the scheme.

       10.     Petroff Amshen had absolutely no knowledge of the existence of the enterprise, and

conduct and activities of the Defendants; was never retained by any of the Defendants to provide

legal services; never communicated with any of the Defendants regarding the fraudulent checks or

any checks; had no knowledge of the existence of the scheme and existence of the enterprise due

to the subterfuge and acts of concealment of the Defendants until a recent detection of same in an




                                               -5-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 6 of 251 PageID #: 6




unrelated action; the fraudulent checks were never signed or endorsed by an owner, officer, and/or

agent of Petroff Amshen; and Petroff Amshen did not receive any of the funds that were generated

by the scheme.

        11.      The criminal enterprise was comprised of all of the Defendants, each of which

played a pivotal role in advancing its purpose and common interest. The crimes of the enterprise

include, inter alia, tax evasion and money laundering, as well as violations of state penal laws

criminalizing the falsification of business records, forgery and identity theft statutes, independent

of the underlying criminal activity that generated the proceeds.

        12.      Accordingly, Petroff Amshen seek a declaration that at all relevant times:

        (a)      Petroff Amshen was never retained by any of the Defendants;

        (b)      Petroff Amshen had no knowledge of the existence of the Defendants;

        (c)      Petroff Amshen had no knowledge of the criminal conduct and activities of the

Defendants;

        (d)      Petroff Amshen did not have any communication with the Defendants regarding

the checks;

        (e)      The checks were fraudulent, as the checks were never signed or endorsed by an

owner, officer, and/or agent of Petroff Amshen;

        (f)      Petroff Amshen did not receive any of the funds that were generated by the checks,

directly or indirectly;

        (g)      Any W-9 or 1099 Form, in the past and in the future, that ostensibly reflects that

Petroff Amshen employed or used the services of any of the Defendants is a forgery and thereby

null and void; and




                                                -6-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 7 of 251 PageID #: 7




       (h)        Any check, in the past and in the future, issued by the Defendants and made

payable to Petroff Amshen is a nullity and Petroff Amshen is not a holder in due course of any

such check.

       13.        The Defendants fall into the following categories:

       (a)        Alfa Rehab PT PC, Advanced Rehab Care PT PC, Assem Physical Therapy PC,

Barakat PT PC, Wisdom Physical Therapy PC, Radwa PT PC, Ultimate Care Chiropractic PC,

Graig Granovsky Chiropractic PC, Third Avenue Chiropractic Care PC, Therakinematic PT PC,

Physio Solutions PT PC, Rehab Concepts PT PC, Significant Care PT PC, NBC Health Physical

Therapy PC, Nathaniel Brex Roa Cayetuna, Lite Care Rehab PT PC, Extensive Care PT PC,

Danimark Physical Therapy PC , DJ Drugs Services LLC, River Chemist Corp., MMA Physical

Therapy PT PC, JMP Rehab Care PT PC, Hillside Family Chiropractic PC, First Hand Physical

Therapy PC, Eye On Well-Being Acupuncture PC, Core Basics PC, Community Wellness

Pharmacy Inc, Comfort Touch PT PC, Canarsie Wellness Pharmacy Inc, Body Acupuncture Care

PC, Bright Star Rehab PT PC, Bronx Chiropractic Rehabilitation PC, Best Touch PT PC,

Manhattan’s Hands of Hope PT PC, Meds4days Pharmacy Inc, Physical Therapy Rehab PC,

Acupuncture Healthcare Plaza I PC, The Law Offices of Dominick W Lavelle, PC and Elsanaa PT

PC (collectively the “Corporate Defendants”), are New York State Corporations that issued the

subject checks.

       (b)        James Cheng, Chung Kwong Yau, Cai Feng Tan, Wei Ji Li, Amro Mahmoud

Shokry Barakat, Diana Fernandez, Christian Fernandez, Hatem E Abouhassan Kishore Kanduri

a/k/a Kishore K. Kanduri, Mohamed M. Elmandouh, MD, Nathaniel Mazza, Legaspi Madeline,

Sayed F Sayed, Islam Bekhet, Anna Meyerzon, Roman Shamalov, Mazen Abdel Magid, MD,

Harkirtan Singh, Dalber Kaur, Howard Kessler, MD, Abdelhamid Abourya, Oates Devan, Khaled




                                                 -7-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 8 of 251 PageID #: 8




Nasr, Rakmin Ilyabayev, Ferrin Manuel, Jeremy James Schies, Oksana Podhayetska, Mohamed Y

El Saidy, Sean Diamond, Motaz M Ebeido, Brittney Coleman, Dominick Lavelle a/k/a Dominick

W Lavelle, Mahmoud Elsanaa, Zhong Sue and Libing Su (collectively the “Individual

Defendants”), are citizens and residents of the State of New York, who upon information and

belief, control the Corporate Defendants, affixed their signatures upon the checks on behalf of the

Corporate Defendants, fraudfully endorsed the checks on behalf of Petroff Amshen and received

the cash generated by depositing the checks at the Check Casher in New Jersey.

       (c)      The Check Casher Defendant is known as Cambridge Clarendon Financial

Services, LLC located in East Brunswick, New Jersey and is a business that engages in the cashing

of checks and it operates by endorsing checks it receives to pay to the order of Brunswick Bank &

Trust Company, a Bank situated nearby.

       14.     As discussed below, Defendants at all relevant times had knowledge that Petroff

Amshen (i) did not provide legal services or any services to the Defendants, (ii) the checks were

not issued to Petroff Amshen (iii) no one associated with Petroff Amshen endorsed the checks or

presented it for payment and, that (iv) the name of Petroff Amshen was merely used as a conduit

to funnel funds amongst the Defendants that they did not want to be public knowledge, as the

source of the funds were illegitimate and the Defendants wanted to conceal the sums from the

taxing authorities.

       15.     The Defendants’ fraudulent scheme began as early as January 1, 2016 and has

continued uninterrupted until the present day.

       16.     Defendant Jeremy James Schies is been subject of conviction regarding, inter alia,

money laundering, in the Eastern District of the State of New York, Case number 2:18-cr-00602

and is now released on $250,000.00 bail pending his sentencing date.




                                                 -8-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 9 of 251 PageID #: 9




        17.    As a result of the Defendants’ conduct, Petroff Amshen has been harmed and will

continue to be harmed in the near future, especially since at this time, the entire scope of the

enterprise has not yet known. Therefore, these matters present issues of sufficient immediacy and

reality that warrant a judicial determination.

                                          THE PARTIES

        18.    Plaintiff Petroff Amshen LLP is a domestic Limited Liability Partnership, duly

organized and existing under the State of New York, with its principal place of business located in

the State of New York.

        19.    Defendant Alfa Rehab PT, PC (“Alfa Rehab”), is a New York professional

corporation with its principal place of business in New York.

        20.    Defendant Cambridge Clarendon Financial Services LLC (the “Check Casher”), is

a New Jersey Limited Liability Corporation and functions as a Check Cashier with its principal

place of business in New Jersey.

        21.    Defendant Brunswick Bank & Trust Company (the “Brunswick Bank”), is a Bank

chartered in the State of New Jersey with its headquarters located at New York.

        22.    Defendant James Cheng (“Cheng”), resides in and is a citizen of the State of New

York.

        23.    Defendant Chung Kwong Yau (“Yau”), resides in and is a citizen of the State of

New York.

        24.    Defendant Cai Feng Tan (“Tan”), resides in and is a citizen of the State of New

York.

        25.    Defendant The Samantha Lee Family Trust (the “Samantha Trust”), is a trust

created under the laws of the State of New York.




                                                 -9-
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 10 of 251 PageID #: 10




        26.     Defendant Advanced Rehab Care PT PC (“Advanced Rehab”), is a New York

 professional corporation with its principal place of business in New York.

        27.     Defendant Josephine Belloni (“Belloni”), resides in and is a citizen of the State of

 New York.

        28.     Defendant Annarose Rotondi Trust (the “Annarose Rotondi Trust”), is a trust

 created under the laws of the State of New York.

        29.     Defendant Agyal Physical Therapy PLLC (“Agyal Physical”), is a New York

 professional services limited liability company with its principal place of business in New York.

        30.     Defendant Wei Ji Li (“Wei”), resides in and is a citizen of the State of New York.

        31.     Defendant Assem Physical Therapy PC (“Assem Physical”), is a New York

 professional corporation with its principal place of business in New York.

        32.     Defendant Liu Yu (“Yu”), resides in and is a citizen of the State of New York.

        33.     Defendant Kai Ho Richard Tang (“Tang”), resides in and is a citizen of the State of

 New York.

        34.     Defendant Barakat PT PC (“Barakat PC”), is a New York professional corporation

 with its principal place of business in New York.

        35.     Defendant Amro Mahmoud Shokry Barakat (“Barakat”), resides in and is a citizen

 of the State of New York.

        36.     Defendant Diana Fernandez (“Fernandez”), resides in and is a citizen of the State

 of New York.

        37.     Defendant Christian Fernandez (“Fernandez”), resides in and is a citizen of the

 State of New York.




                                               - 10 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 11 of 251 PageID #: 11




        38.     Defendant Wisdom Physical Therapy, PC (“Wisdom”), is a New York professional

 corporation with its principal place of business in New York.

        39.     Defendant Hatem E Abouhassan (“Abouhassan”), resides in and is a citizen of the

 State of New York.

        40.     Defendant Kishore Kanduri aka/ Kishore K. Kanduri (“Kanduri”), is an individual

 who is a resident of the State of New Jersey.

        41.     Defendant Radwa PT PC (“Radwa PC”), is a New York professional corporation

 with its principal place of business in New York.

        42.     Defendant Mohamed M. Elmandouh (“Elmandouh”), resides in and is a citizen of

 the State of New York.

        43.     Defendant Ultimate Care Chiropractic PC (“Ultimate”), is a New York professional

 corporation with its principal place of business in New York.

        44.     Defendant Graig Granovsky (“Granovsky”), resides in and is a citizen of the State

 of New York.

        45.     Defendant Graig Granovsky Chiropractic PC (“Granovsky PC”), is a New York

 professional corporation with its principal place of business in New York.

        46.     Defendant Third Avenue Chiropractic Care PC (“Third Avenue”), is a New York

 professional corporation with its principal place of business in New York.

        47.     Defendant Nathaniel Mazza (“Mazza”), is an individual who is a resident of the

 State of New Jersey.

        48.     Defendant Therakinematic PT PC (“Therakinematic”), is a New York professional

 corporation with its principal place of business in New York.




                                                 - 11 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 12 of 251 PageID #: 12




         49.    Defendant Legaspi Madeline (“Madeline”), resides in and is a citizen of the State

 of New York.

         50.    Defendant Physio Solutions PT PC (“Physio”), is a New York professional

 corporation with its principal place of business in New York.

         51.    Defendant Rehab Concepts PT PC (“Rehab”), is a New York professional

 corporation with its principal place of business in New York.

         52.    Defendant Significant Care PT PC (“Significant”), is a New York professional

 corporation with its principal place of business in New York.

         53.    Defendant Sated F Sayed (“Sayed”), resides in and is a citizen of the State of New

 York.

         54.    Defendant NBC Health Physical Therapy PC (“NBC”), is a New York professional

 corporation with its principal place of business in New York.

         55.    Defendant Nathaniel Brex Roa Cayetuna (“Cayetuna”), resides in and is a citizen

 of the State of New York.

         56.    Defendant Lite Care Rehab PT PC (“Lite”), is a New York professional corporation

 with its principal place of business in New York.

         57.    Defendant Islam Bekhet (“Bekhet”), resides in and is a citizen of the State of New

 York.

         58.    Defendant Extensive Care PT PC (“Extensive”), is a New York professional

 corporation with its principal place of business in New York.

         59.    Defendant Danimark Physical Therapy PC (“Danimark”), is a New York

 professional corporation with its principal place of business in New York.




                                               - 12 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 13 of 251 PageID #: 13




         60.    Defendant Anny Meyerzon (“Meyerzon”), resides in and is a citizen of the State of

 New York.

         61.    Defendant DJ Drugs Services LLC (“DJ”), is a New York Limited Liability

 Corporation with its principal place of business and residence of its members, in the State of New

 York.

         62.    Defendant Roman Shamalov (“Shamalov”), resides in and is a citizen of the State

 of New York.

         63.    Defendant River Chemist Corporation (“River”), is a New York State Corporation

 with its principal place of business in the State of New York.

         64.    Defendant MMA Physical Therapy PT PC (“MMA”), is a New York professional

 corporation with its principal place of business in New York.

         65.    Defendant Mazen Abdel Magid (“Magid”), resides in and is a citizen of the State

 of New York.

         66.    Defendant JMP Rehab Care PT PC (“JMP”), is a New York professional

 corporation with its principal place of business in New York.

         67.    Defendant Harkirtan Singh (“Singh”), resides in and is a citizen of the State of New

 York.

         68.    Defendant Dalbir Kaur (“Kaur”), resides in and is a citizen of the State of New

 York.

         69.    Defendant Hillside Family Chiropractic PC (“Hillside”), is a New York

 professional corporation with its principal place of business in New York.

         70.    Defendant Howard Kessler, MD (“Kessler”), resides in and is a citizen of the State

 of New York.




                                               - 13 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 14 of 251 PageID #: 14




         71.      Defendant First Hand Physical Therapy PC (“First Hand”), is a New York

 professional corporation with its principal place of business in New York.

         72.      Defendant Abdelhamid Abourya (“Abourya”), resides in and is a citizen of the State

 of New Jersey.

         73.      Defendant Eye On Well-Being Acupuncture PC (“Acupuncture”), is a New York

 professional corporation with its principal place of business in New York.

         74.      Defendant Oates Devan (“Devan”), resides in and is a citizen of the State of New

 York.

         75.      Defendant Core Basics PC (“Core”), is a New York professional corporation with

 its principal place of business in New York.

         76.      Defendant Khaled Nasr (“Nasr”), resides in and is a citizen of the State of New

 York.

         77.      Defendant Community Wellness Pharmacy Inc (“Wellness”), is a New York

 corporation with its principal place of business in the State of New York.

         78.      Defendant Rakmin Ilyabayev (“Ilyabayev”), resides in and is a citizen of the State

 of New York.

         79.      Defendant Comfort Touch PT PC (“Comfort”), is a New York professional

 corporation with its principal place of business in New York.

         80.      Defendant Ferrin Manuel (“Manuel”), resides in and is a citizen of the State of New

 York.

         81.      Defendant Canarsie Wellness Pharmacy Inc (“Canarsie Wellness”), is a New York

 corporation with its principal place of business in New York.

         82.      Defendant Jeremy James Schies (“Schies”), is a citizen of the State of Missouri.




                                                 - 14 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 15 of 251 PageID #: 15




        83.     Defendant Body Acupuncture Care PC (“BAC”), is a New York professional

 corporation with its principal place of business in New York.

        84.     Defendant Oksana Podhayetska (“Podhayetska”), resides in and is a citizen of the

 State of New York.

        85.     Defendant Bright Star Rehab PT PC (“BSR”), is a New York professional

 corporation with its principal place of business in New York.

        86.     Defendant Mohamed Y El Saidy (“Saidy”), resides in and is a citizen of the State

 of New York.

        87.     Defendant BL Health Life Acupuncture PC (“BL”), is a New York professional

 corporation with its principal place of business in New York.

        88.     Defendant Zenon Kurkarewicz (“Kurkarewicz”), resides in and is a citizen of the

 State of New York.

        89.     Defendant Bronx Chiropractic Rehabilitation PC (“BCR”), is a New York

 professional corporation with its principal place of business in New York.

        90.     Defendant Sean Daimond (“Daimond”), resides in and is a citizen of the State of

 New York.

        91.     Defendant Best Touch PT PC (“BT”), is a New York professional corporation with

 its principal place of business in New York.

        92.     Defendant Manhattan’s Hands of Hope PT PC (“MHOH”), is a New York

 professional corporation with its principal place of business in New York.

        93.     Defendant Motaz M Ebeido (“Ebeido”), resides in and is a citizen of the State of

 New York.




                                                - 15 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 16 of 251 PageID #: 16




         94.    Defendant Vital Meridian Acupuncture PC (“Meridian”), is a New York

 professional corporation with its principal place of business in New York.

         95.    Defendant Ludmila Bodchynska, MD (“Bodchynska”), resides in and is a citizen

 of the State of New York.

         96.    Defendant Meds4days Inc (“MI”), is a New York corporation, with its principal

 place of business in the State of New York.

         97.    Defendant Brittney Coleman (“Coleman”), resides in and is a citizen of the State of

 New York.

         98.    Defendant Physical Therapy Rehab PC (“PTR”), is a New York professional

 corporation with its principal place of business in New York.

         99.    Defendant Acupuncture Healthcare Plaza I PC (“AHP”), is a New York

 professional corporation with its principal place of business in New York.

         100.   Defendant The Law Offices of Dominick W. Lavelle PC (“Lavelle PC”), is a New

 York Professional Corporation which has its principal place of business in the State of New York.

         101.   Defendant Dominick W. Lavelle (“Lavelle”), is a citizen of the State of New York,

 and practices law at 100 Herricks Rd, Mineola, NY 11501.

         102.   Defendant Elsanaa PT PC (“Elasanaa PT”), is a New York Professional

 Corporation which has its principal place of business in the State of New York.

         103.   Defendant Mahmoud Elsanaa (“Elasanaa”), resides in and is a citizen of the State

 of New York.

         104.   Defendant Zhon Su (“Zhon”), resides in and is a citizen of the State of New York.

         105.   Defendant Libing Su (“Libing”), resides in and is a citizen of the State of New

 York.




                                               - 16 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 17 of 251 PageID #: 17




        106.    Upon information and belief, Defendants John Doe #1 through John Doe # 10 are

 fictitious and unknown to Petroff Amshen, named as persons or entities who may potentially have

 aided and abetted the conduct described herein.

                                  JURISDICTION AND VENUE

       107.     The Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

 1332(a)(1) because the matter in controversy and intended benefit or the value of the right being

 protected and the injury being averted exceeds the sum or value of $75,000.00, exclusive of interest

 and costs, and is between citizens of different states.

       108.     Pursuant to 28 U.S.C. § 1331, the Court also has jurisdiction over claims brought

 under 18 U.S.C. § 1961 et seq, (the Racketeer Influence and Corrupt Organization [“RICO”] Act)

 because they arise under the laws of the United States.

       109.     In addition, Court has supplemental jurisdiction over the subject matter of the

 claims asserted in this action pursuant to 28 U.S.C. §1367.

       110.     Declaratory relief is proper pursuant to 28 U.S.C. §§ 2201 and 2202.

       111.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

 District of New York is the District where the Plaintiff conducts most of its business and where

 one or more of the Defendants reside and because this is the District where a substantial amount

 of the activities forming the basis of this Complaint occurred.

                                     STATEMENT OF FACTS

        112.    Upon information and belief, on or about January 1, 2016, the Defendants conspired

 together to avoid both the detection of their criminal activities and the payment of federal, state

 and city income taxes via a scheme to funnel funds from the accounts of the Corporate Defendants

 to the pockets of the Individual Defendants. It was essential to said scheme that the Defendants




                                                 - 17 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 18 of 251 PageID #: 18




 did not transfer funds directly amongst themselves and that they apparently utilize an independent

 and legitimate and reputable intermediary. Accordingly, they opted to use the name of Petroff

 Amshen on the face of the checks, with the belief that Petroff Amshen would never learn of same.

        113.    In furtherance of the conspiracy, and necessary to avoid detection by the relevant

 governmental agencies – to conceal the criminal source of the funds and to avoid paying taxes on

 same – the Defendants conspired to issue checks issued to Petroff Amshen and fraudulently

 endorsed those checks by forging signatures of Petroff Amshen.

        114.    The Defendants knew that if the checks would be deposited in a conventional

 banking institution, the fraud would be uncovered, either at the outset or over the course of time.

 A reputable banking institution, in accordance with regulatory requirements and due diligence,

 would require adequate and proper verification that the presenter or presenters of a negotiable

 interest is indeed an employee of Petroff Amshen. The Defendants were not employed and/or

 agents of Petroff Amshen nor were they ever associated with Petroff Amshen, and the foregoing

 would undoubtedly be uncovered by a banking institution that complied with all regulations,

 including verification of the Employment Identification Number on the subject W-9 forms.

        115.    The Defendants knew that if the checks would be deposited directly into a bank

 account of the Defendants, it would then be traceable to the Defendants; something the Defendants

 wanted to avoid at all costs. Therefore, necessary to conceal the fraudulent scheme, and to have

 access to cash, the Defendants conspired to utilize a specific dishonest and unscrupulous check

 cashing business, namely the Check Cashing Defendant.

        116.    Upon information and belief, the Defendants conspired with Defendant Check

 Chaser because the Check Casher was a member of the criminal enterprise and was amenable and




                                               - 18 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 19 of 251 PageID #: 19




 more than ready, willing and able to be a vehicle and perpetuator of the underlying fraud, solely

 for its own pecuniary interest.

        117.    Upon information and belief, all of the Defendants knew or should have known that

 the checks that were not actually issued to Petroff Amshen, as Petroff Amshen did not provide

 services for the Defendants, of any kind.

        118.    Upon information and belief, all of the Defendants knew or should have known that

 the checks that were not actually issued to Petroff Amshen, as none of the Defendants were

 independent contractors, nor did they provide services of any kind, to Petroff Amshen.

        119.    Upon information and belief, all of the Defendants affixed, or caused to be fixed,

 fraudulent signatures to the checks that would appear to be an endorsement of Petroff Amshen.

        120.    Upon information and belief, all the Defendants actually “presented” the check or

 caused the checks to be presented, to the Check Casher Defendant in New Brunswick, New Jersey.

        121.    Upon information and belief, all the Defendants gave fraudulent checks to the

 Check Casher Defendant in exchange for cash, less the amount the Defendant Check Casher

 withheld as compensation for its pivotal role in the criminal enterprise.

        122.    Upon information and belief, the Defendants Check Casher and Brunswick Bank

 were aware that the checks were never endorsed by Petroff Amshen.

        123.    Upon information and belief, the Defendants Check Casher and Brunswick Bank

 were aware that the so-called presenter of said checks was never associated with Petroff Amshen.

        124.    Upon information and belief, the Defendants Check Cashers and Brunswick Bank

 were aware that the cash provided will never go to Petroff Amshen; rather it would be used to

 enrich the coffers of the Defendants, to be dispensed pro rata amongst the Defendants based on a

 pre-determined amount that was agreed upon by the Defendants.




                                                - 19 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 20 of 251 PageID #: 20




        125.    Upon information and belief, the Check Casher Defendant actually withheld a

 larger than average percentage of the face value of the checks, independent and addition to its

 usual fee, as compensation and consideration for the crucial and pivotal rule in its perpetuation

 and facilitation of the Defendants’ criminal enterprise.

        126.    Moreover, the Defendants created multiple fraudulent W-9 documents that were

 purportedly issued by Petroff Amshen, as a means to form a veneer of a legitimate association with

 Petroff Amshen. The exact scope of the fraudulent creation of official documents, will be exposed

 during discovery and ultimately at trial, of this action. A copy of a fraudulent W-9 created by the

 Defendants is attached hereto as Exhibit A.

        127.    Upon information and belief, the Defendants filed documents with the Internal

 Revenue Service that reflects payments made to Petroff Amshen.

        128.    Petroff Amshen did not provide any services to the Defendants, and certainly did

 not create any W-9 for any of the Defendants.

        129.    Petroff Amshen was unaware of the entire conspiracy and it did not receive any

 compensation, pecuniary or otherwise, as a result of the illegal conduct of the Defendants.

        130.    Upon information and belief, Petroff Amshen will face, as proximate cause of the

 Defendants’ criminal action, significant tax penalties, in an amount to be determined in the future

 and during discovery, unless the Court grants the relief sought herein.

        131.    Upon information and belief, Petroff Amshen will suffer substantial injury to its

 reputation as a result of the Defendants’ conduct in which the name, business reputation and

 identity of Petroff Amshen was used to conduct a fraudulent scheme.




                                                 - 20 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 21 of 251 PageID #: 21




                                  FIRST CAUSE OF ACTION
                                     Against All Defendants
                       (Declaratory Judgment – 28 U.S.C. §§ 2201 & 2202)

         132.     Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

         133.     There is an actual controversy between Petroff Amshen and the Defendants

 regarding more than $75,000.00 in past and future tax consequences as well as harm to its

 reputation as a result of the past and future conduct of the Defendants in which they sully the name

 of Petroff Amshen via an apparent entanglement in a money laundering scheme.

         134.     The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

         135.     Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to the Defendants; never communicated with the Defendants regarding payment of

 services, had no knowledge that the Defendants were using its name to launder money; all

 signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

 but not limited to, the checks that copies of which are attached as Exhibits B through PP to this

 Complaint as Exhibits; any W-9 or 1099 form that reflects that the Defendants received services

 from Petroff Amshen are null and void, including, but not limited to, the W-9 form that is attached

 as Exhibit A to this Complaint; and the Defendants are precluded from engaging in any such acts

 in the future.




                                                - 21 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 22 of 251 PageID #: 22




                                 SECOND CAUSE OF ACTION
                          Against Cheng, Yau, Samantha Trust and Tan
                                (Violation of 18 U.S.C. § 1962(c))

           136.   Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

           137.   Alfa Rehab is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

           138.   Cheng, Yau, Samantha Trust and Tan knowingly conducted and/or participated,

 directly or indirectly, in the conduct of the affairs of Alfa Rehab through a pattern of racketeering

 activity consisting of repeated violations of 18 U.S.C. § 1341, based upon the continued use of

 interstate mails and transmission facilities in furtherance of their illegal scheme.

           139.   Furthermore, Cheng, Yau, Samantha Trust and Tan knowingly conducted and/or

 participated, directly or indirectly, in the conduct of the affairs of Alfa Rehab through a pattern of

 racketeering activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering

 of monetary instruments.

           140.   Upon information and belief, the property that Cheng, Yau, Samantha Trust and

 Tan transferred and divided amongst themselves, were proceeds of illegal activity.

           141.   Upon information and belief, Cheng, Yau, Samantha Trust and Tan intended to

 engage in conduct constituting a violation of Section 7201 or 7206 of the Internal Revenue Code

 of 198.

           142.   Upon information and belief, Cheng, Yau, Samantha Trust and Tan knew that the

 transactions and the money were never intended for Petroff Amshen and were designed in whole

 to conceal or disguise the nature, the location, the source, the ownership, and the control of the

 proceeds of unlawful activity of Cheng, Yau, Samantha Trust and Tan.




                                                 - 22 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 23 of 251 PageID #: 23




        143.     Upon information and belief, Cheng, Yau, Samantha Trust and Tan knew that the

 scheme and check cashing transactions were intended to avoid a transaction reporting requirement

 under State or Federal law.

        144.     Alfa Rehab is a New York entity that appears on multiple checks purportedly issued

 to Petroff Amshen, with various addresses that appear on the checks: 8844 24th Ave, Brooklyn,

 NY 11214 and 225 Bay 44th St, Brooklyn, NY 11214.

        145.     Copies of 19 of the checks used in the scheme by Alfa Rehab are attached hereto

 as Exhibit B.

        146.     As reflected therein, Alfa Rehab issued checks from a time period spanning from

 November 1, 2016 through November 2, 2018 totaling $69,157.00. Notably, the memo line of

 some of the earlier checks state “legal services.” Petroff Amshen never provided legal services to

 Alfa Rehab.

        147.     Upon information and belief, 8844 24th Ave, Brooklyn, NY 11214, the address that

 appears on many of the checks issued by Alfa Rehab, is the primary residence of Cheng as well as

 the official address of the “Samantha Trust.”

        148.     Upon information and belief, 225 Bay 44th St, Brooklyn, NY 11214, the address

 that appears on many of the checks issued by Alfa Rehab, is the primary residence of Chung

 Kwong Yau.

        149.     Upon information and belief, 225 Bay 44th St, Brooklyn, NY 11214 the address

 that appears on many of the checks issued by Alfa Rehab, is the primary residence of Defendant

 Cai Feng Tan.




                                                 - 23 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 24 of 251 PageID #: 24




        150.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        151.    Upon information and belief, Alfa Rehab’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Cheng, Yau, Samantha Trust and Tan operate Alfa Rehab,

 inasmuch as Alfa Rehab is not engaged in any legitimate business, and acts of federal crimes such

 as mail fraud, wire fraud, laundering of monetary instruments, as well as crimes under state law

 such as criminal violations of forgery under New York Penal Law Section 170.00, falsifying of

 business records under New York Penal Law Section 175.00 and criminal violation of identity

 theft under New York Penal Law Section 190.77, are essential for Alfa Rehab to function.

        152.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Cheng, Yau, Samantha Trust and Tan, upon

 information and belief, continue to engage in the criminal activity described herein.

        153.    These inherently unlawful acts are taken by Cheng, Yau, Samantha Trust and Tan

 in pursuit of inherently unlawful goals; namely, the laundering of unlawfully obtained funds.

        154.    Petroff Amshen has been injured as stated above.

                                THIRD CAUSE OF ACTION
                   Against Cheng, Yau, Samantha Trust, Tan and Alfa Rehab
                                    (Common Law Fraud)

        155.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.




                                               - 24 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 25 of 251 PageID #: 25




         156.       Alfa Rehab, Cheng, Yau, Samantha Trust and Tan intentionally and knowingly

 concealed material facts from Petroff Amshen in the course of their submission of hundreds of

 fraudulently endorsed checks regarding payment of nonexistent legal serves.

         157.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Alfa Rehab (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.

         158.       Cheng, Yau, Samantha Trust, Tan and Alfa Rehab intentionally made the above-

 described false and fraudulent statements and concealed material facts in a calculated effort to

 generate fiscal gain and enrich their coffers, all at the expense of Petroff Amshen.

         159.       Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

         160.       Alfa Rehab and Cheng, Yau, Samantha Trust, and Tan’s extensive fraudulent

 conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles Petroff

 Amshen to recover punitive damages.

         161.       Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.




                                                   - 25 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 26 of 251 PageID #: 26




                              FOURTH CAUSE OF ACTION
                  Against Cheng, Yau, Samantha Trust, Tan and Alfa Rehab
                                   (Unjust Enrichment)

        162.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        163.    As set forth above, Cheng, Yau, Samantha Trust, Tan and Alfa Rehab have engaged

 in improper, unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        164.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Cheng, Yau, Samantha Trust, Tan and Alfa Rehab, as Petroff

 Amshen incurred and will incur material tax payments and penalties and its professional reputation

 was damaged.

        165.    Cheng, Yau, Samantha Trust, Tan and Alfa Rehab have been enriched at Petroff

 Amshen's expense by distribution of funds which constituted a benefit that Cheng, Yau, Samantha

 Trust, Tan and Alfa Rehab voluntarily accepted and distributed amongst themselves,

 notwithstanding their improper, unlawful, and unjust money laundering scheme.

        166.    Cheng, Yau, Samantha Trust, Tan and Alfa Rehab’s retention of sums violates

 fundamental principles of justice, equity and good conscience.

        167.    By reason of the above, Cheng, Yau, Samantha Trust, Tan and Alfa Rehab have

 been unjustly enriched in an amount to be determined at trial, but in no event less than the total

 sum of $600,000.00.

                               FIFTH CAUSE OF ACTION
                  Against Cheng, Yau, Samantha Trust, Tan and Alfa Rehab
                                  (Declaratory Judgment)

        168.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.




                                               - 26 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 27 of 251 PageID #: 27




        169.       There is an actual controversy between Petroff Amshen and Cheng, Yau, Samantha

 Trust and Tan regarding more than $75,000.00 in past and future tax consequences as well as harm

 to Petroff Amshen’s reputation as a result of the past and future conduct of Cheng, Yau, Samantha

 Trust and Tan in which they sully the name of Petroff Amshen via an apparent entanglement in a

 money laundering scheme.

        170.       The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        171.       Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from JP Morgan Chase:

  CHECK #          DATES         AMOUNT

            1201     11/1/2016                $4,500
            1208    11/16/2016                $3,000
            1222     12/1/2016                $4,150
            1243      1/3/2017                $3,149
            1328      2/1/2017                $4,000
            1341      3/3/2017                $2,858
            1352      4/1/2017                $5,000
            1372      5/1/2017                $3,300
            1536      7/8/2017                $5,000
            1558      8/4/2017                $1,255
            1576      9/7/2017                $4,100
            1597     10/3/2017                $4,500
            1620     11/7/2017                $2,800
            1647      1/2/2018                $4,000
            1419      2/4/2018                $4,000
            1434      3/4/2018                $4,000
            1441      4/4/2018                $2,884
            1514      5/3/2018                $3,200
             104     11/2/2018                $3,461
                                             $69,157




                                                   - 27 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 28 of 251 PageID #: 28




        172.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Cheng, Yau, Samantha Trust and Tan; never communicated with Cheng, Yau,

 Samantha Trust and Tan regarding payment of services, had no knowledge that Cheng, Yau,

 Samantha Trust and Tan were using its name to launder money; all signatures of Petroff Amshen

 that purport to endorse the fraudulent checks are forgeries, including, but not limited to, the checks

 that copies of which are attached as Exhibit B; and Cheng, Yau, Samantha Trust and Tan are

 precluded from engaging in any such acts in the future.

                                  SIXTH CAUSE OF ACTION
                           Against Belloni and Annarose Rotondi Trust
                                (Violation of 18 U.S.C. § 1962(c))

        173.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

        174.    Advanced Rehab is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4),

 which engages in activities that affects interstate commerce.

        175.    Belloni and Annarose Rotondi Trust knowingly conducted and/or participated,

 directly or indirectly, in the conduct of the affairs of Advanced Rehab through a pattern of

 racketeering activity consisting of repeated violations of 18 U.S.C. § 1341, based upon the

 continued use of interstate mails and transmission facilities in furtherance of their illegal scheme.

        176.    Furthermore, Belloni and Annarose Rotondi Trust knowingly conducted and/or

 participated, directly or indirectly, in the conduct of the affairs of Advanced Rehab through a

 pattern of racketeering activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting

 laundering of monetary instruments.




                                                 - 28 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 29 of 251 PageID #: 29




           177.   Upon information and belief, the property that Belloni and Annarose Rotondi Trust

 transferred and divided amongst themselves, were proceeds of illegal activity.

           178.   Upon information and belief, Belloni and Annarose Rotondi Trust intended to

 engage in conduct constituting a violation of Section 7201 or 7206 of the Internal Revenue Code

 of 198.

           179.   Upon information and belief, Belloni and Annarose Rotondi Trust knew that the

 transactions and the money were never intended for Petroff Amshen and were designed in whole

 to conceal or disguise the nature, the location, the source, the ownership, and the control of the

 proceeds of unlawful activity of Belloni and Annarose Rotondi Trust.

           180.   Upon information and belief, Belloni and Annarose Rotondi Trust knew that the

 scheme and check cashing transactions were intended to avoid a transaction reporting requirement

 under State or Federal law.

           181.   Advanced Rehab is a New York entity that appears on multiple checks purportedly

 issued to Petroff Amshen, with the addresses that appears on the checks being 1931 60th Street, 2nd

 Floor, Brooklyn, New York 11204.

           182.   A copy of a check used in the scheme by Advanced Rehab is attached hereto as

 Exhibit C.

           183.   Upon information and belief, 1931 60th Street, 2nd Floor, Brooklyn, New York

 11204, the address that appears on the checks issued by Advanced Rehab, is the primary residence

 of Belloni.

           184.   Upon information and belief, 1931 60th Street, 2nd Floor, Brooklyn, New York

 11204 the address that appears on many of the checks issued by Advanced Rehab, is the address

 of Defendant the Annarose Rotondi Trust.




                                                - 29 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 30 of 251 PageID #: 30




        185.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        186.    Upon information and belief, Advanced Rehab’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Belloni and Annarose Rotondi Trust operate Advanced

 Rehab, inasmuch as Advanced Rehab is not engaged in any legitimate business, and acts of federal

 crimes such as mail fraud, wire fraud, laundering of monetary instruments, as well as crimes under

 state law such as criminal violations of forgery under New York Penal Law Section 170.00,

 falsifying of business records under New York Penal Law Section 175.00 and criminal violation

 of identity theft under New York Penal Law Section 190.77, are essential for Advanced Rehab to

 function.

        187.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Belloni and Annarose Rotondi Trust, upon

 information and belief, continue to engage in the criminal activity described herein.

        188.    These inherently unlawful acts are taken by Belloni and Annarose Rotondi Trust in

 pursuit of inherently unlawful goals; namely, the laundering of unlawfully obtained funds.

        189.    Petroff Amshen has been injured as stated above.




                                               - 30 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 31 of 251 PageID #: 31




                               SEVENTH CAUSE OF ACTION
                 Against Belloni, Annarose Rotondi Trust and Advance Rehab
                                    (Common Law Fraud)

        190.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        191.    Advanced Rehab, Belloni and Annarose Rotondi Trust intentionally and knowingly

 concealed material facts from Petroff Amshen in the course of their submission of hundreds of

 fraudulently endorsed checks regarding payment of nonexistent legal serves.

        192.    The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Advanced Rehab (ii) claiming that Petroff Amshen

 received checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement

 of the name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image

 that Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated

 by such activities.

        193.    Belloni, Annarose Rotondi Trust and Advanced Rehab intentionally made the

 above-described false and fraudulent statements and concealed material facts in a calculated effort

 to generate fiscal gain and enrich their coffers, all at the expense of Petroff Amshen.

        194.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        195.    Advanced Rehab, Belloni and Annarose Rotondi Trust’s extensive fraudulent

 conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles Petroff

 Amshen to recover punitive damages.

        196.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages




                                                - 31 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 32 of 251 PageID #: 32




                               EIGHTH CAUSE OF ACTION
                 Against Belloni, Annarose Rotondi Trust and Advance Rehab
                                     (Unjust Enrichment)

        197.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        198.    As set forth above, Belloni, Annarose Rotondi Trust and Advanced Rehab have

 engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        199.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Tan Belloni, Annarose Rotondi Trust and Advanced Rehab, as

 Petroff Amshen incurred and will incur material tax payments and penalties and its professional

 reputation was damaged.

        200.    Belloni, Annarose Rotondi Trust and Advanced Rehab have been enriched at

 Petroff Amshen's expense by distribution of funds which constituted a benefit that Belloni,

 Annarose, Rotondi Trust and Advanced Rehab voluntarily accepted and distributed amongst

 themselves, notwithstanding their improper, unlawful, and unjust money laundering scheme.

        201.    Belloni, Annarose Rotondi Trust and Advanced Rehab’s retention of sums violates

 fundamental principles of justice, equity and good conscience.

        202.    By reason of the above, Belloni, Annarose Rotondi Trust and Advanced Rehab

 have been unjustly enriched in an amount to be determined at trial, but in no event less than the

 total sum of $600,000.00.

                                 NINTH CAUSE OF ACTION
                 Against Belloni, Annarose Rotondi Trust and Advance Rehab
                                   (Declaratory Judgment)

        203.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.




                                               - 32 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 33 of 251 PageID #: 33




         204.    There is an actual controversy between Petroff Amshen and Belloni, Annarose

 Rotondi Trust and Advance Rehab regarding more than $75,000.00 in past and future tax

 consequences as well as harm to Petroff Amshen’s reputation as a result of the past and future

 conduct of Belloni, Annarose Rotondi Trust and Advance Rehab in which they sully the name of

 Petroff Amshen via an apparent entanglement in a money laundering scheme.

         205.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

         206.    Examples of a past that is subject to the relief sought herein, include, but not limited

 to a check from JP Morgan Chase:

         CHECK#               DATES               AMOUNT

                         15            6/4/2018            $6,404


     207.        Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Belloni, Annarose Rotondi Trust and Advance Rehab; never communicated with

 Belloni, Annarose Rotondi Trust and Advance Rehab regarding payment of services, had no

 knowledge that Belloni, Annarose Rotondi Trust and Advance Rehab were using its name to

 launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

 forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit C,

 and Belloni, Annarose Rotondi Trust and Advance Rehab are precluded from engaging in any such

 acts in the future.




                                                  - 33 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 34 of 251 PageID #: 34




                                   TENTH CAUSE OF ACTION
                                       Against Defendant Wei
                                  (Violation of 18 U.S.C. § 1962(c))

         208.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

         209.    Agyal Physical is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

         210.    Wei knowingly conducted and/or participated, directly or indirectly, in the conduct

 of the affairs of Agyal Physical through a pattern of racketeering activity consisting of repeated

 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

         211.    Furthermore, Wei knowingly conducted and/or participated, directly or indirectly,

 in the conduct of the affairs of Agyal Physical through a pattern of racketeering activity consisting

 of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

         212.    Upon information and belief, the property that Wei transferred and divided were

 proceeds of illegal activity.

         213.    Upon information and belief, Wei intended to engage in conduct constituting a

 violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

         214.    Upon information and belief, Wei knew that the transactions and the money were

 never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

 the location, the source, the ownership, and the control of the proceeds of unlawful activity of Wei.

         215.    Upon information and belief, Wei knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.




                                                  - 34 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 35 of 251 PageID #: 35




        216.    Agyal Physical is a New York entity that appears on multiple checks purportedly

 issued to Petroff Amshen, with an address at 223 Bay 44th St, Apt 1, Brooklyn, NY 11214.

        217.    A copy of a check used in the scheme by Agyal Physical is attached hereto as

 Exhibit D.

        218.    As reflected therein, Agyal Physical issued a check on May 31, 2017 totaling

 $4,423.00. Notably, the memo line of that check states “legal services.” Petroff Amshen never

 provided legal services to Agyal Physical.

        219.    Upon information and belief, 8844 24th Ave, Brooklyn, NY 11214, the address that

 appears on many of the checks issued by Agyal Physical, is the primary residence of Wei.

        220.    None of the various signatures on the check that purport to be signature and

 endorsement of Petroff Amshen, were actually signed and endorsed by anyone at Petroff Amshen.

        221.    Upon information and belief, Agyal Physical’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Wei operate Agyal Physical, inasmuch as Agyal Physical

 is not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations

 of forgery under New York Penal Law Section 170.00, falsifying of business records under New

 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Agyal Physical to function.

        222.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of




                                                - 35 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 36 of 251 PageID #: 36




 continued criminal activity, as does the fact that Wei, upon information and belief, continues to

 engage in the criminal activity described herein.

         223.       These inherently unlawful acts are taken by Wei in pursuit of inherently unlawful

 goals; namely, the laundering of unlawfully obtained funds.

         224.       Petroff Amshen has been injured as stated above.

                                  ELEVENTH CAUSE OF ACTION
                                   Against Wei and Agya Physical
                                      (Common Law Fraud)

         225.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         226.       Agya Physical and Wei intentionally and knowingly concealed material facts from

 Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

 regarding payment of nonexistent legal serves.

         227.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Agya Physical (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.

         228.       Agya Physical and Wei intentionally made the above-described false and fraudulent

 statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

 their coffers, all at the expense of Petroff Amshen.

         229.       Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.




                                                  - 36 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 37 of 251 PageID #: 37




        230.    Agya Physical and Wei’s extensive fraudulent conduct demonstrates a high degree

 of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        231.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages.

                                TWELFTH CAUSE OF ACTION
                                 Against Wei and Agya Physical
                                     (Unjust Enrichment)

        232.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        233.    As set forth above, Wei and Agya Physical have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        234.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Wei and Agya Physical, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

        235.    Wei and Agya Physical have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Wei and Agya Physical voluntarily accepted

 and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

 laundering scheme.

        236.    Wei and Agya Physical’s retention of sums violates fundamental principles of

 justice, equity and good conscience.

        237.    By reason of the above, Wei and Agya Physical have been unjustly enriched in an

 amount to be determined at trial, but in no event less than the total sum of $600,000.00.




                                               - 37 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 38 of 251 PageID #: 38




                               THIRTEENTH CAUSE OF ACTION
                                 Against Wei and Agya Physical
                                    (Declaratory Judgment)

        238.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        239.    There is an actual controversy between Petroff Amshen and Wei and Agya Physical

 regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

 Amshen’s reputation as a result of the past and future conduct of Wei and Agya Physical in which

 they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

 scheme.

        240.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        241.    Examples of a past check that is subject to the relief sought herein, include, but not

 limited to a check from Citibank:

  CHECK #         DATES        AMOUNT

  766             5/31/2017             $4,423


        242.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Wei and Agya Physical; never communicated with Wei and Agya Physical regarding

 payment of services, had no knowledge that Wei and Agya Physical were using its name to launder

 money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

 forgeries, including, but not limited to, the check that copy of which is attached as Exhibit D, and

 Wei and Agya Physical are precluded from engaging in any such acts in the future.




                                                 - 38 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 39 of 251 PageID #: 39




                               FOURTEENTH CAUSE OF ACTION
                                       Against Yu and Tang
                                 (Violation of 18 U.S.C. § 1962(c))

        243.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

        244.    Assem Physical is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

        245.    Yu and Tang knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Assem Physical through a pattern of racketeering activity consisting of

 repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

 transmission facilities in furtherance of their illegal scheme.

        246.    Furthermore, Yu and Tang Cheng, knowingly conducted and/or participated,

 directly or indirectly, in the conduct of the affairs of Assem Physical through a pattern of

 racketeering activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering

 of monetary instruments.

        247.    Upon information and belief, the property that Yu and Tang transferred and divided

 amongst themselves, were proceeds of illegal activity.

        248.    Upon information and belief, Yu and Tang intended to engage in conduct

 constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

        249.    Upon information and belief, Yu and Tang knew that the transactions and the

 money were never intended for Petroff Amshen and were designed in whole to conceal or disguise

 the nature, the location, the source, the ownership, and the control of the proceeds of unlawful

 activity of Yu and Tang.




                                                 - 39 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 40 of 251 PageID #: 40




         250.   Upon information and belief, Yu and Tang, knew that the scheme and check

 cashing transactions were intended to avoid a transaction reporting requirement under State or

 Federal law.

         251.   Assem Physical is a New York entity that appears on multiple checks purportedly

 issued to Petroff Amshen, with an address that appears on the checks being 327 99th Street, 2nd

 Fl, Brooklyn, NY 11209.

         252.   Copies of the checks used in the scheme by Assem Physical are attached hereto as

 Exhibit E.

         253.   As reflected therein, Assem Physical issued checks from a time period spanning

 from April 2, 2017 through April 5, 2017 totaling $12,969.00. Notably, the memo line of one of

 the checks state “legal services.” Petroff Amshen never provided legal services to Assem Physical.

         254.   Upon information and belief, 327 99th Street, 2nd Fl, Brooklyn, NY 11209, the

 address that appears on many of the checks issued by Assem Physical, is the primary residence of

 Yu.

         255.   Upon information and belief, 327 99th Street, 2nd Fl, Brooklyn, NY 11209, the

 address that appears on many of the checks issued by Assem Physical, is the primary residence of

 Tang.

         256.   None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

         257.   Upon information and belief, Assem Physical’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money




                                               - 40 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 41 of 251 PageID #: 41




 instruments are the regular way in which Yu and Tang operate Assem Physical, inasmuch as

 Assem Physical is not engaged in any legitimate business, and acts of federal crimes such as mail

 fraud, wire fraud, laundering of monetary instruments, as well as crimes under state law such as

 criminal violations of forgery under New York Penal Law Section 170.00, falsifying of business

 records under New York Penal Law Section 175.00 and criminal violation of identity theft under

 New York Penal Law Section 190.77, are essential for Assem Physical to function.

        258.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Yu and Tang, upon information and belief,

 continue to engage in the criminal activity described herein.

        259.    These inherently unlawful acts are taken by Yu and Tang in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

        260.    Petroff Amshen has been injured as stated above.

                                FIFTEENTH CAUSE OF ACTION
                               Against Yu, Tang and Assem Physical
                                      (Common Law Fraud)

        261.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        262.    Assem Physical, Yu and Tang intentionally and knowingly concealed material facts

 from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

 checks regarding payment of nonexistent legal serves.

        263.    The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Assem Physical (ii) claiming that Petroff Amshen

 received checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement




                                               - 41 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 42 of 251 PageID #: 42




 of the name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image

 that Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated

 by such activities.

        264.    Assem Physical, Yu and Tang intentionally made the above-described false and

 fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

 enrich their coffers, all at the expense of Petroff Amshen.

        265.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        266.    Assem Physical, Yu and Tang’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        267.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                                SIXTEENTH CAUSE OF ACTION
                               Against Yu, Tang and Assem Physical
                                       (Unjust Enrichment)

        268.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        269.    As set forth above, Yu, Tang and Assem Physical have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        270.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Yu, Tang and Assem Physical as Petroff Amshen incurred and will

 incur material tax payments and penalties and its professional reputation was damaged.




                                                - 42 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 43 of 251 PageID #: 43




        271.    Yu, Tang and Assem Physical have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Yu, Tang and Assem Physical voluntarily

 accepted and distributed amongst themselves, notwithstanding their improper, unlawful, and

 unjust money laundering scheme.

        272.    Yu, Tang and Assem Physical ’s retention of sums violates fundamental principles

 of justice, equity and good conscience.

        273.    By reason of the above, Yu, Tang and Assem Physical have been unjustly enriched

 in an amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                               SEVENTEENTH CAUSE OF ACTION
                                Against Yu, Tang and Assem Physical
                                      (Declaratory Judgment)

        274.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        275.    There is an actual controversy between Petroff Amshen and Yu, Tang and Assem

 Physical regarding more than $75,000.00 in past and future tax consequences as well as harm to

 Petroff Amshen’s reputation as a result of the past and future conduct of Yu, Tang and Assem

 Physical in which they sully the name of Petroff Amshen via an apparent entanglement in a money

 laundering scheme.

        276.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        277.    Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from TD Bank:




                                                - 43 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 44 of 251 PageID #: 44




  CHECK #         DATES    AMOUNT

           1003 4/2/2017        $5,400
           1015 4/5/2017        $7,569

                               $12,969


           278.     Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Yu, Tang and Assem Physical; never communicated with Yu, Tang and Assem Physical

 regarding payment of services, had no knowledge that Yu, Tang and Assem Physical were using

 its name to launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent

 checks are forgeries, including, but not limited to, the checks that copies of which are attached as

 Exhibit E and Yu, Tang and Assem Physical are precluded from engaging in any such acts in the

 future.

                               EIGHTEENTH CAUSE OF ACTION
                             Against Defendants Barakat and Fernandez
                                  (Violation of 18 U.S.C. § 1962(c))

           279.     Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

           280.     Barakat PC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

           281.     Barakat and Fernandez knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Barakat PC through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate

 mails and transmission facilities in furtherance of their illegal scheme.




                                                 - 44 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 45 of 251 PageID #: 45




        282.    Furthermore, Barakat and Fernandez knowingly conducted and/or participated,

 directly or indirectly, in the conduct of the affairs of Barakat PC through a pattern of racketeering

 activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

        283.    Upon information and belief, the property that Barakat and Fernandez transferred

 and divided amongst themselves, were proceeds of illegal activity.

        284.    Upon information and belief, Barakat and Fernandez intended to engage in conduct

 constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

        285.    Upon information and belief, Barakat and Fernandez knew that the transactions and

 the money were never intended for Petroff Amshen and were designed in whole to conceal or

 disguise the nature, the location, the source, the ownership, and the control of the proceeds of

 unlawful activity of Barakat and Fernandez.

        286.    Upon information and belief, Barakat and Fernandez knew that the scheme and

 check cashing transactions were intended to avoid a transaction reporting requirement under State

 or Federal law.

        287.    Barakat PC is a New York entity that appears on multiple checks purportedly issued

 to Petroff Amshen, with its address from DOS is 3702 Shore Pkwy, Apt 1, Brooklyn, NY 11235.

        288.    Barakat PC is owned by Amro Mahmoud Shokry Barakat, who upon information

 and belief is an individual who is a citizen of the State of New and resides at 717 Southern Blvd,

 Bronx, New York 10455.

        289.    Copy of a check used in the scheme by Barakat PC is attached hereto as Exhibit F.




                                                - 45 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 46 of 251 PageID #: 46




        290.    As reflected therein, Barakat PC issued a check on June 19, 2017 totaling

 $4,663.00. Notably, the memo line of the check states “legal services.” Petroff Amshen never

 provided legal services to Barakat PC.

        291.    Upon information and belief, 3702 Shore Pkwy, Apt 1, Brooklyn, NY 11235 the

 address of Barakat PC, is the primary residence of Fernandez.

        292.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        293.    Upon information and belief, Barakat PC’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Barakat and Fernandez operate Barakat PC, inasmuch as

 Barakat PC is not engaged in any legitimate business, and acts of federal crimes such as mail fraud,

 wire fraud, laundering of monetary instruments, as well as crimes under state law such as criminal

 violations of forgery under New York Penal Law Section 170.00, falsifying of business records

 under New York Penal Law Section 175.00 and criminal violation of identity theft under New

 York Penal Law Section 190.77, are essential for Barakat PC to function.

        294.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Barakat and Fernandez, upon information and

 belief, continue to engage in the criminal activity described herein.

        295.    These inherently unlawful acts are taken by Barakat and Fernandez in pursuit of

 inherently unlawful goals; namely, the laundering of unlawfully obtained funds.




                                                - 46 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 47 of 251 PageID #: 47




         296.       Petroff Amshen has been injured as stated above.

                                NINETEENTH CAUSE OF ACTION
                             Against Barakat, Fernandez and Barakat PC
                                       (Common Law Fraud)

         297.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         298.       Barakat, Fernandez and Barakat PC intentionally and knowingly concealed

 material facts from Petroff Amshen in the course of their submission of hundreds of fraudulently

 endorsed checks regarding payment of nonexistent legal serves.

         299.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Barakat PC (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.

         300.       Barakat, Fernandez and Barakat PC intentionally made the above-described false

 and fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain

 and enrich their coffers, all at the expense of Petroff Amshen.

         301.       Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

         302.       Barakat, Fernandez and Barakat PC’s extensive fraudulent conduct demonstrates a

 high degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover

 punitive damages.




                                                  - 47 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 48 of 251 PageID #: 48




        303.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                             TWENTIETH CAUSE OF ACTION
                          Against Barakat, Fernandez and Barakat PC
                                     (Unjust Enrichment)

        304.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        305.    As set forth above, Barakat, Fernandez and Barakat PC have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        306.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Barakat, Fernandez and Barakat PC, as Petroff Amshen incurred

 and will incur material tax payments and penalties and its professional reputation was damaged.

        307.    Barakat, Fernandez and Barakat PC have been enriched at Petroff Amshen's

 expense by distribution of funds which constituted a benefit that Barakat, Fernandez and Barakat

 PC voluntarily accepted and distributed amongst themselves, notwithstanding their improper,

 unlawful, and unjust money laundering scheme.

        308.    Barakat, Fernandez and Barakat PC’s retention of sums violates fundamental

 principles of justice, equity and good conscience.

        309.    By reason of the above, Barakat, Fernandez and Barakat PC have been unjustly

 enriched in an amount to be determined at trial, but in no event less than the total sum of

 $600,000.00.




                                               - 48 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 49 of 251 PageID #: 49




                             TWENTY-FIRST CAUSE OF ACTION
                           Against Barakat, Fernandez and Barakat PC
                                     (Declaratory Judgment)

        310.     Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        311.     There is an actual controversy between Petroff Amshen and Barakat, Fernandez

 and Barakat PC regarding more than $75,000.00 in past and future tax consequences as well as

 harm to Petroff Amshen’s reputation as a result of the past and future conduct of Barakat,

 Fernandez and Barakat PC in which they sully the name of Petroff Amshen via an apparent

 entanglement in a money laundering scheme.

        312.     The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        313.     Examples of a past check that is subject to the relief sought herein, include, but not

 limited to a check from TD Bank:

         DATES       AMOUNT

         6/19/2017       $4,663


        314.     Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Barakat, Fernandez and Barakat PC; never communicated with Barakat, Fernandez and

 Barakat PC regarding payment of services, had no knowledge that Barakat, Fernandez and Barakat

 PC were using its name to launder money; all signatures of Petroff Amshen that purport to endorse

 the fraudulent checks are forgeries, including, but not limited to, the checks that copies of which

 are attached as Exhibit F, and Barakat, Fernandez and Barakat PC are precluded from engaging in

 any such acts in the future.


                                                 - 49 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 50 of 251 PageID #: 50




                           TWENTY-SECOND CAUSE OF ACTION
                             Against Kanduri and Abouhassan
                              (Violation of 18 U.S.C. § 1962(c))

        315.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

        316.     Wisdom is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

        317.     Kanduri and Abouhassan knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Wisdom through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate

 mails and transmission facilities in furtherance of their illegal scheme.

        318.    Furthermore, Kanduri and Abouhassan knowingly conducted and/or participated,

 directly or indirectly, in the conduct of the affairs of Wisdom through a pattern of racketeering

 activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

        319.    Upon information and belief, the property that Kanduri and Abouhassan transferred

 and divided amongst themselves, were proceeds of illegal activity.

        320.    Upon information and belief, Kanduri and Abouhassan intended to engage in

 conduct constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

        321.    Upon information and belief, Kanduri and Abouhassan knew that the transactions

 and the money were never intended for Petroff Amshen and were designed in whole to conceal or

 disguise the nature, the location, the source, the ownership, and the control of the proceeds of

 unlawful activity of Kanduri and Abouhassan.




                                                - 50 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 51 of 251 PageID #: 51




        322.    Upon information and belief, Kanduri and Abouhassan knew that the scheme and

 check cashing transactions were intended to avoid a transaction reporting requirement under State

 or Federal law.

        323.    Wisdom is a New York entity that appears on multiple checks purportedly issued

 to Petroff Amshen, with its address at 200 Bay 49th St, Suite 3, Brooklyn, NY 11214.

        324.    Copies of some of the checks used in the scheme by Wisdom are attached hereto as

 Exhibit G.

        325.    As reflected therein, Wisdom issued checks from a time period spanning from

 November 3, 2016 through November 7, 2018 totaling $49,141. Notably, the memo line of most

 of the checks state “legal fee.” Petroff Amshen never provided legal services to Wisdom. Also, the

 memo line of a check dated July 14, 2017 states “return check fee” in the amount of $4,300.00.

        326.    Upon information and belief, 200 Bay 49th St, Suite 3, Brooklyn, NY 11214, the

 address of Wisdom is also a place in which Kanduri and Abouhassan conducts business.

        327.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        328.    Upon information and belief, Wisdom’s business is racketeering activity, inasmuch

 as the enterprise was never entitled to those proceeds and existed solely for the purpose of

 laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Kanduri and Abouhassan operate Wisdom, inasmuch as

 Wisdom is not engaged in any legitimate business, and acts of federal crimes such as mail fraud,

 wire fraud, laundering of monetary instruments, as well as crimes under state law such as criminal

 violations of forgery under New York Penal Law Section 170.00, falsifying of business records




                                               - 51 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 52 of 251 PageID #: 52




 under New York Penal Law Section 175.00 and criminal violation of identity theft under New

 York Penal Law Section 190.77, are essential for Wisdom to function.

         329.       Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Kanduri and Abouhassan, upon information and

 belief, continue to engage in the criminal activity described herein.

         330.       These inherently unlawful acts are taken by Kanduri and Abouhassan in pursuit of

 inherently unlawful goals; namely, the laundering of unlawfully obtained funds.

         331.       Petroff Amshen has been injured as stated above.

                               TWENTY-THIRD CAUSE OF ACTION
                              Against Kanduri, Abouhassan and Wisdom
                                       (Common Law Fraud)

         332.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         333.       Kanduri, Abouhassan and Wisdom intentionally and knowingly concealed material

 facts from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

 checks regarding payment of nonexistent legal serves.

         334.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Wisdom (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.




                                                   - 52 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 53 of 251 PageID #: 53




        335.    Kanduri, Abouhassan and Wisdom intentionally made the above-described false

 and fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain

 and enrich their coffers, all at the expense of Petroff Amshen.

        336.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        337.    Kanduri, Abouhassan and Wisdom’s extensive fraudulent conduct demonstrates a

 high degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover

 punitive damages.

        338.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                         TWENTY-FOURTH CAUSE OF ACTION
                          Against Kanduri, Abouhassan and Wisdom
                                    (Unjust Enrichment)

        339.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        340.    As set forth above, Kanduri, Abouhassan and Wisdom have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        341.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Kanduri and Wisdom, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

        342.    Kanduri, Abouhassan and Wisdom have been enriched at Petroff Amshen's expense

 by distribution of funds which constituted a benefit that Kanduri, Abouhassan and Wisdom




                                                - 53 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 54 of 251 PageID #: 54




 voluntarily accepted and distributed amongst themselves, notwithstanding their improper,

 unlawful, and unjust money laundering scheme.

        343.    Kanduri, Abouhassan and Wisdom’s retention of sums violates fundamental

 principles of justice, equity and good conscience.

        344.    By reason of the above, Kanduri, Abouhassan and Wisdom have been unjustly

 enriched in an amount to be determined at trial, but in no event less than the total sum of

 $600,000.00.

                            TWENTY-FIFTH CAUSE OF ACTION
                           Against Kanduri, Abouhassan and Wisdom
                                    (Declaratory Judgment)

        345.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        346.    There is an actual controversy between Petroff Amshen and Kanduri, Abouhassan

 and Wisdom regarding more than $75,000.00 in past and future tax consequences as well as harm

 to Petroff Amshen’s reputation as a result of the past and future conduct of Kanduri, Abouhassan

 and Wisdom in which they sully the name of Petroff Amshen via an apparent entanglement in a

 money laundering scheme.

        347.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        348.    Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from Bank of America:




                                                - 54 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 55 of 251 PageID #: 55




         CHECK # DATES           AMOUNT

               1308 11/3/2016        $5,406
               1394 7/7/2017         $4,200
               1398 7/14/2017        $4,300
               1432 9/2/2017         $4,700
               1454 9/23/2017        $8,600
               1458 10/11/2017       $4,200
               1498 12/15/2017       $4,285
               1518 1/26/2018        $4,600
               1619 8/16/2018        $4,850
               1657 11/7/2018        $4,000

                                    $49,141


        349.     Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Kanduri, Abouhassan and Wisdom; never communicated with Kanduri, Abouhassan

 and Wisdom regarding payment of services, had no knowledge that Kanduri, Abouhassan and

 Wisdom were using its name to launder money; all signatures of Petroff Amshen that purport to

 endorse the fraudulent checks are forgeries, including, but not limited to, the checks that copies of

 which are attached as Exhibit G, and Kanduri, Abouhassan and Wisdom are precluded from

 engaging in any such acts in the future.

                               TWENTY-SIXTH CAUSE OF ACTION
                                       Against Elmandouh
                                 (Violation of 18 U.S.C. § 1962(c))

        350.     Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

        351.     Radwa PC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.




                                                - 55 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 56 of 251 PageID #: 56




         352.    Elmandouh knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Radwa PC through a pattern of racketeering activity consisting of repeated

 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

         353.    Furthermore, Elmandouh knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Radwa PC through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

         354.    Upon information and belief, the property that Elmandouh transferred and divided,

 were proceeds of illegal activity.

         355.    Upon information and belief, Elmandouh intended to engage in conduct

 constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

         356.    Upon information and belief, Elmandouh knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Elmandouh.

         357.    Upon information and belief, Elmandouh knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

         358.    Radwa PC is a New York entity that appears on multiple checks purportedly issued

 to Petroff Amshen, with its address at 230 Bay 22nd St, Brooklyn, NY 11214.

         359.    Copies of some of the checks used in the scheme by Radwa PC are attached hereto

 as Exhibit H.




                                                  - 56 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 57 of 251 PageID #: 57




        360.    As reflected therein, Radwa PC issued checks from a time period spanning from

 November 30, 2017 through June 4, 2018 totaling $25,352.00. Notably, the memo line of the

 checks state “legal fee” or “legal service” or “official legal service.” Petroff Amshen never

 provided legal services to Radwa PC.

        361.    Upon information and belief, the address of Radwa PC, 230 Bay 22nd St, Brooklyn,

 NY 11214 is also a place in which Elmandouh resides.

        362.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        363.    Upon information and belief, Radwa PC’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Elmandouh operates Radwa PC, inasmuch as Radwa PC

 is not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations

 of forgery under New York Penal Law Section 170.00, falsifying of business records under New

 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Radwa PC to function.

        364.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Elmandouh, upon information and belief, continue

 to engage in the criminal activity described herein.




                                                - 57 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 58 of 251 PageID #: 58




         365.       These inherently unlawful acts are taken by Elmandouh in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

         366.       Petroff Amshen has been injured as stated above.

                             TWENTY-SEVENTH CAUSE OF ACTION
                               Against Elmandouh and Radwa PC
                                     (Common Law Fraud)

         367.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         368.       Elmandouh and Radwa PC intentionally and knowingly concealed material facts

 from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

 checks regarding payment of nonexistent legal serves.

         369.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Radwa PC (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.

         370.       Elmandouh and Radwa PC intentionally made the above-described false and

 fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

 enrich their coffers, all at the expense of Petroff Amshen.

         371.       Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.




                                                  - 58 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 59 of 251 PageID #: 59




        372.    Elmandouh and Radwa PC’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        373.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                           TWENTY-EIGHTH CAUSE OF ACTION
                             Against Elmandouh and Radwa PC
                                    (Unjust Enrichment)

        374.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        375.    As set forth above, Elmandouh and Radwa PC have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        376.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Elmandouh and Radwa PC, as Petroff Amshen incurred and will

 incur material tax payments and penalties and its professional reputation was damaged.

        377.    Elmandouh and Radwa PC have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Elmandouh and Radwa PC voluntarily

 accepted and distributed amongst themselves, notwithstanding their improper, unlawful, and

 unjust money laundering scheme.

        378.    Elmandouh and Radwa PC’s retention of sums violates fundamental principles of

 justice, equity and good conscience.

        379.    By reason of the above, Elmandouh and Radwa PC have been unjustly enriched in

 an amount to be determined at trial, but in no event less than the total sum of $600,000.00.




                                               - 59 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 60 of 251 PageID #: 60




                               TWENTY-NINTH CAUSE OF ACTION
                                 Against Elmandouh and Radwa PC
                                      (Declaratory Judgment)

        380.     Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        381.     There is an actual controversy between Petroff Amshen and Elmandouh and Radwa

 PC regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

 Amshen’s reputation as a result of the past and future conduct of Elmandouh and Radwa PC in

 which they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

 scheme.

        382.     The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        383.     Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from JP Morgan Chase:

         CHECK # DATES           AMOUNT

               1342 11/30/2017      $4,350
               1411 1/3/2018        $8,502
               1404 2/5/2018        $8,500
               1474 6/4/2018        $4,000

                                   $25,352


        384.     Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Elmandouh and Radwa PC; never communicated with Elmandouh and Radwa PC

 regarding payment of services, had no knowledge that Elmandouh and Radwa PC were using its

 name to launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent



                                                 - 60 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 61 of 251 PageID #: 61




 checks are forgeries, including, but not limited to, the checks that copies of which are attached as

 Exhibit H, and Elmandouh and Radwa PC are precluded from engaging in any such acts in the

 future.

                                THIRTIETH CAUSE OF ACTION
                                        Against Granovsky
                                 (Violation of 18 U.S.C. § 1962(c))

           385.   Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

           386.   Ultimate is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

           387.   Granovsky knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Ultimate through a pattern of racketeering activity consisting of repeated

 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

           388.   Furthermore, Granovsky knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Ultimate through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

           389.   Upon information and belief, the property that Granovsky transferred and divided,

 were proceeds of illegal activity.

           390.   Upon information and belief, Granovsky intended to engage in conduct constituting

 a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           391.   Upon information and belief, Granovsky knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the




                                                  - 61 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 62 of 251 PageID #: 62




 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Granovsky.

        392.     Upon information and belief, Granovsky knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

        393.     Ultimate is a New York entity that appears on checks purportedly issued to Petroff

 Amshen, with its address at 601 Surf Avenue, #22D, Brooklyn, New York 11224.

        394.     A copy of a check used in the scheme by Ultimate is attached hereto as Exhibit I.

        395.     As reflected therein, Ultimate issued a check on July 15, 2017, totaling $3,225.00.

 Petroff Amshen never provided legal services to Ultimate.

        396.     Upon information and belief, the address of Ultimate, 601 Surf Avenue, #22D,

 Brooklyn, New York 11224 is also a place in which Granovsky resides.

        397.     None of the signatures on the checks that purport to be signatures and endorsements

 of Petroff Amshen, were actually signed and endorsed by anyone at Petroff Amshen.

        398.     Upon information and belief, Ultimate’s business is racketeering activity, inasmuch

 as the enterprise was never entitled to those proceeds and existed solely for the purpose of

 laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Granovsky operates Ultimate, inasmuch as Ultimate is

 not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations

 of forgery under New York Penal Law Section 170.00, falsifying of business records under New

 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Ultimate to function.




                                                - 62 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 63 of 251 PageID #: 63




         399.       Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Granovsky, upon information and belief, continue

 to engage in the criminal activity described herein.

         400.       These inherently unlawful acts are taken by Granovsky in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

         401.       Petroff Amshen has been injured as stated above.

                                THIRTY-FIRST CAUSE OF ACTION
                                  Against Granovsky and Ultimate
                                      (Common Law Fraud)

         402.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         403.       Granovsky and Ultimate intentionally and knowingly concealed material facts from

 Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

 regarding payment of nonexistent legal serves.

         404.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Ultimate (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.

         405.       Granovsky and Ultimate intentionally made the above-described false and

 fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

 enrich their coffers, all at the expense of Petroff Amshen.




                                                   - 63 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 64 of 251 PageID #: 64




        406.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        407.    Granovsky and Ultimate’s extensive fraudulent conduct demonstrates a high degree

 of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        408.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.


                               THIRTY-SECOND CAUSE OF ACTION
                                  Against Granovsky and Ultimate
                                       (Unjust Enrichment)

        409.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        410.    As set forth above, Granovsky and Ultimate have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        411.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Granovsky and Ultimate, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

        412.    Granovsky and Ultimate have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Granovsky and Ultimate voluntarily accepted

 and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

 laundering scheme.

        413.    Granovsky and Ultimate’s retention of sums violates fundamental principles of

 justice, equity and good conscience.



                                               - 64 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 65 of 251 PageID #: 65




        414.    By reason of the above, Granovsky and Ultimate have been unjustly enriched in an

 amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                               THIRTY-THIRD CAUSE OF ACTION
                                 Against Granovsky and Ultimate
                                     (Declaratory Judgment)

        415.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        416.    There is an actual controversy between Petroff Amshen and Granovsky and

 Ultimate regarding more than $75,000.00 in past and future tax consequences as well as harm to

 Petroff Amshen’s reputation as a result of the past and future conduct of Granovsky and Ultimate

 in which they sully the name of Petroff Amshen via an apparent entanglement in a money

 laundering scheme.

        417.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        418.    An example of a past check that is subject to the relief sought herein, include, but

 not limited to a check from JP Morgan Chase:

         CHECK # DATES          AMOUNT

               533 7/15/2017     $3,225


        419.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Granovsky and Ultimate; never communicated with Granovsky and Ultimate regarding

 payment of services, had no knowledge that Granovsky and Ultimate were using its name to

 launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are




                                               - 65 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 66 of 251 PageID #: 66




 forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit I,

 and Granovsky and Ultimate are precluded from engaging in any such acts in the future.

                               THIRTY-FOURTH CAUSE OF ACTION
                                         Against Granovsky
                                  (Violation of 18 U.S.C. § 1962(c))

        420.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

        421.    Granovsky PC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

        422.    Granovsky knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Granovsky PC through a pattern of racketeering activity consisting of

 repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

 transmission facilities in furtherance of their illegal scheme.

        423.    Furthermore, Granovsky knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Granovsky PC through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

        424.    Upon information and belief, the property that Granovsky transferred and divided

 amongst themselves, were proceeds of illegal activity.

        425.    Upon information and belief, Granovsky intended to engage in conduct constituting

 a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

        426.    Upon information and belief, Granovsky knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the




                                                 - 66 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 67 of 251 PageID #: 67




 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Granovsky.

        427.     Upon information and belief, Granovsky knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

        428.     Granovsky PC is a New York entity that appears on multiple checks purportedly

 issued to Petroff Amshen, with an address that appears on the checks being 1684 E 18th St,

 Brooklyn, NY 11229.

        429.     Copies of the checks used in the scheme by Granovsky PC are attached hereto as

 Exhibit J.

        430.     As reflected therein, Granovsky PC issued checks from a time period spanning from

 July 5, 2017 through July 27, 2018 totaling $6,903.48.

        431.     None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        432.     Upon information and belief, Granovsky PC’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Granovsky operate Granovsky PC, inasmuch as

 Granovsky PC is not engaged in any legitimate business, and acts of federal crimes such as mail

 fraud, wire fraud, laundering of monetary instruments, as well as crimes under state law such as

 criminal violations of forgery under New York Penal Law Section 170.00, falsifying of business

 records under New York Penal Law Section 175.00 and criminal violation of identity theft under

 New York Penal Law Section 190.77, are essential for Granovsky PC to function.




                                                - 67 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 68 of 251 PageID #: 68




         433.       Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Granovsky, upon information and belief, continue

 to engage in the criminal activity described herein.

         434.       These inherently unlawful acts are taken by Granovsky in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

         435.       Petroff Amshen has been injured as stated above.

                                THIRTY-FIFTH CAUSE OF ACTION
                                Against Granovsky and Granovsky PC
                                        (Common Law Fraud)

         436.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         437.       Granovsky intentionally and knowingly concealed material facts from Petroff

 Amshen in the course of their submission of hundreds of fraudulently endorsed checks regarding

 payment of nonexistent legal serves.

         438.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Granovsky PC (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.

         439.       Granovsky PC and Granovsky intentionally made the above-described false and

 fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

 enrich their coffers, all at the expense of Petroff Amshen.




                                                   - 68 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 69 of 251 PageID #: 69




        440.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        441.    Granovsky PC and Granovsky’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        442.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                               THIRTY-SIXTH CAUSE OF ACTION
                               Against Granovsky and Granovsky PC
                                       (Unjust Enrichment)

        443.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        444.    As set forth above, Granovsky and Granovsky PC have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        445.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Granovsky and Granovsky PC, as Petroff Amshen incurred and

 will incur material tax payments and penalties and its professional reputation was damaged.

        446.    Granovsky and Granovsky PC have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Granovsky and Granovsky PC voluntarily

 accepted and distributed amongst themselves, notwithstanding their improper, unlawful, and

 unjust money laundering scheme.

        447.    Granovsky and Granovsky PC’s retention of sums violates fundamental principles

 of justice, equity and good conscience.




                                               - 69 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 70 of 251 PageID #: 70




        448.    By reason of the above, Granovsky and Granovsky PC have been unjustly enriched

 in an amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                           THIRTY-SEVENTH CAUSE OF ACTION
                            Against Granovsky and Granovsky PC
                                   (Declaratory Judgment)

        449.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        450.    There is an actual controversy between Petroff Amshen and Granovsky PC and

 Granovsky regarding more than $75,000.00 in past and future tax consequences as well as harm

 to Petroff Amshen’s reputation as a result of the past and future conduct of Granovsky PC and

 Granovsky in which they sully the name of Petroff Amshen via an apparent entanglement in a

 money laundering scheme.

        451.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        452.    Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from JP Morgan Chase:

         CHECK #          DATES      AMOUNT

                     1036 7/5/2017     $3,052
                     1260 7/27/2018 $3,851.48

                                      $6,903.48




        453.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Granovsky PC and Granovsky; never communicated with Granovsky PC and

 Granovsky regarding payment of services, had no knowledge that Granovsky PC and Granovsky


                                                  - 70 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 71 of 251 PageID #: 71




 were using its name to launder money; all signatures of Petroff Amshen that purport to endorse

 the fraudulent checks are forgeries, including, but not limited to, the checks that copies of which

 are attached as Exhibit J, and Granovsky PC and Granovsky are precluded from engaging in any

 such acts in the future.

                               THIRTY-EIGHTH CAUSE OF ACTION
                                           Against Mazza
                                  (Violation of 18 U.S.C. § 1962(c))

         454.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

         455.    Third Avenue is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

         456.    Mazza knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Third Avenue through a pattern of racketeering activity consisting of

 repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

 transmission facilities in furtherance of their illegal scheme.

         457.    Furthermore, Mazza knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Third Avenue through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

         458.    Upon information and belief, the property that Mazza transferred and divided, were

 proceeds of illegal activity.

         459.    Upon information and belief, Mazza intended to engage in conduct constituting a

 violation of Section 7201 or 7206 of the Internal Revenue Code of 198.




                                                 - 71 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 72 of 251 PageID #: 72




          460.   Upon information and belief, Mazza knew that the transactions and the money were

 never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

 the location, the source, the ownership, and the control of the proceeds of unlawful activity of

 Mazza.

          461.   Upon information and belief, Mazza knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          462.   Third Avenue is a New York entity that appears on checks purportedly issued to

 Petroff Amshen, with an address that appears on the check being 465 Elwood Road, East

 Northport, New York 11731.

          463.   A copy of a check used in the scheme by Third Avenue is attached hereto as Exhibit

 K.

          464.   As reflected therein, Third Avenue issued checks a check on June 5, 2018 totaling

 $3,635.00. Notably, the memo line of the check states “legal services.” Petroff Amshen never

 provided legal services to Third Avenue.

          465.   None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

          466.   Upon information and belief, Third Avenue’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Mazza operate Third Avenue, inasmuch as Third Avenue

 is not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations




                                                - 72 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 73 of 251 PageID #: 73




 of forgery under New York Penal Law Section 170.00, falsifying of business records under New

 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Third Avenue to function.

         467.       Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Mazza, upon information and belief, continue to

 engage in the criminal activity described herein.

         468.       These inherently unlawful acts are taken by Mazza in pursuit of inherently unlawful

 goals; namely, the laundering of unlawfully obtained funds.

         469.       Petroff Amshen has been injured as stated above.

                                THIRTY-NINTH CAUSE OF ACTION
                                  Against Mazza and Third Avenue
                                       (Common Law Fraud)

         470.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         471.       Third Avenue and Mazza intentionally and knowingly concealed material facts

 from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

 checks regarding payment of nonexistent legal serves.

         472.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Third Avenue (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.




                                                   - 73 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 74 of 251 PageID #: 74




        473.    Mazza and Third Avenue intentionally made the above-described false and

 fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

 enrich their coffers, all at the expense of Petroff Amshen.

        474.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        475.     Third Avenue and Mazza’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        476.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                                FORTIETH CAUSE OF ACTION
                                Against Mazza and Third Avenue
                                      (Unjust Enrichment)

        477.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        478.    As set forth above, Mazza and Third Avenue have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        479.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Mazza and Third Avenue, as Petroff Amshen incurred and will

 incur material tax payments and penalties and its professional reputation was damaged.

        480.    Mazza and Third Avenue have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Mazza and Third Avenue voluntarily accepted




                                                - 74 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 75 of 251 PageID #: 75




 and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

 laundering scheme.

        481.    Mazza and Third Avenue’s retention of sums violates fundamental principles of

 justice, equity and good conscience.

        482.    By reason of the above, Mazza and Third Avenue have been unjustly enriched in

 an amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                               FORTY-FIRST CAUSE OF ACTION
                                Against Mazza and Third Avenue
                                    (Declaratory Judgment)

        483.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        484.    There is an actual controversy between Petroff Amshen and Mazza and Third

 Avenue regarding more than $75,000.00 in past and future tax consequences as well as harm to

 Petroff Amshen’s reputation as a result of the past and future conduct of Mazza and Third Avenue

 in which they sully the name of Petroff Amshen via an apparent entanglement in a money

 laundering scheme.

        485.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        486.    Example of a past check that is the subject to the relief sought herein, include, but

 not limited to a check from JP Morgan Chase:

         CHECK # DATES         AMOUNT

               3415 6/5/2018            $3,635




                                                 - 75 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 76 of 251 PageID #: 76




           487.   Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Mazza and Third Avenue; never communicated with Mazza and Third Avenue

 regarding payment of services, had no knowledge that Mazza and Third Avenue were using its

 name to launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent

 checks are forgeries, including, but not limited to, the checks that copies of which are attached as

 Exhibit K, and Mazza and Third Avenue are precluded from engaging in any such acts in the

 future.

                               FORTY-SECOND CAUSE OF ACTION
                                          Against Madeline
                                  (Violation of 18 U.S.C. § 1962(c))

           488.   Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

           489.   Therakinematic is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

           490.   Madeline knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Therakinematic through a pattern of racketeering activity consisting of

 repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

 transmission facilities in furtherance of their illegal scheme.

           491.   Furthermore, Madeline knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Therakinematic through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.




                                                 - 76 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 77 of 251 PageID #: 77




        492.    Upon information and belief, the property that Madeline transferred and divided

 amongst themselves, were proceeds of illegal activity.

        493.    Upon information and belief, Madeline intended to engage in conduct constituting

 a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

        494.    Upon information and belief, Madeline knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Madeline.

        495.    Upon information and belief, Madeline knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

        496.    Copies of checks used in the scheme by Therakinematic is attached hereto as

 Exhibit L.

        497.    As reflected therein, Therakinematic issued checks from May 4, 2018 through

 December 3, 2018 totaling $23,935.00. Notably, the memo line of some of the checks state “legal

 fee.” Petroff Amshen never provided legal services to Therakinematic.

        498.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        499.    Upon information and belief, Therakinematic’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Madeline operates Therakinematic, inasmuch as

 Therakinematic is not engaged in any legitimate business, and acts of federal crimes such as mail




                                                - 77 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 78 of 251 PageID #: 78




 fraud, wire fraud, laundering of monetary instruments, as well as crimes under state law such as

 criminal violations of forgery under New York Penal Law Section 170.00, falsifying of business

 records under New York Penal Law Section 175.00 and criminal violation of identity theft under

 New York Penal Law Section 190.77, are essential for Therakinematic to function.

        500.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Madeline, upon information and belief, continue

 to engage in the criminal activity described herein.

        501.    These inherently unlawful acts are taken by Madeline in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

        502.    Petroff Amshen has been injured as stated above.

                               FORTY-THIRD CAUSE OF ACTION
                               Against Madeline and Therakinematic
                                      (Common Law Fraud)

        503.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        504.    Therakinematic and Madeline intentionally and knowingly concealed material facts

 from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

 checks regarding payment of nonexistent legal serves.

        505.    The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Therakinematic (ii) claiming that Petroff Amshen

 received checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement

 of the name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image




                                                - 78 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 79 of 251 PageID #: 79




 that Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated

 by such activities.

        506.    Madeline and Therakinematic intentionally made the above-described false and

 fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

 enrich their coffers, all at the expense of Petroff Amshen.

        507.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        508.     Therakinematic and Madeline’s extensive fraudulent conduct demonstrates a high

 degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        509.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                               FORTY-FOURTH CAUSE OF ACTION
                                Against Madeline and Therakinematic
                                        (Unjust Enrichment)

        510.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        511.    As set forth above, Madeline and Therakinematic have engaged in improper,

 unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        512.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Madeline and Therakinematic, as Petroff Amshen incurred and will

 incur material tax payments and penalties and its professional reputation was damaged.




                                                - 79 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 80 of 251 PageID #: 80




        513.    Madeline and Therakinematic have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Madeline and Therakinematic voluntarily

 accepted and distributed amongst themselves, notwithstanding their improper, unlawful, and

 unjust money laundering scheme.

        514.    Madeline and Therakinematic’s retention of sums violates fundamental principles

 of justice, equity and good conscience.

        515.    By reason of the above, Madeline and Therakinematic have been unjustly enriched

 in an amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                               FORTY-FIFTH CAUSE OF ACTION
                               Against Madeline and Therakinematic
                                     (Declaratory Judgment)

        516.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        517.    There is an actual controversy between Petroff Amshen and Madeline and

 Therakinematic regarding more than $75,000.00 in past and future tax consequences as well as

 harm to Petroff Amshen’s reputation as a result of the past and future conduct of Madeline and

 Therakinematic in which they sully the name of Petroff Amshen via an apparent entanglement in

 a money laundering scheme.

        518.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        519.    Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from TD Bank and Capitol One:




                                                - 80 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 81 of 251 PageID #: 81




         CHECK # DATES            AMOUNT

               244    4/4/2018     $3,885
               253    5/2/2018     $5,350
               307    8/7/2018     $5,200
               146   11/8/2018     $4,500
               201   12/3/2018     $5,000

                                  $23,935


        520.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Madeline and Therakinematic; never communicated with Madeline and

 Therakinematic regarding payment of services, had no knowledge that Madeline and

 Therakinematic were using its name to launder money; all signatures of Petroff Amshen that

 purport to endorse the fraudulent checks are forgeries, including, but not limited to, the checks that

 copies of which are attached as Exhibit L, and Madeline and Therakinematic are precluded from

 engaging in any such acts in the future.

                                 FORTY-SIXTH CAUSE OF ACTION
                                           Against Madeline
                                   (Violation of 18 U.S.C. § 1962(c))

        521.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

        522.    Physio is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

 in activities that affects interstate commerce.

        523.    Madeline knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Physio through a pattern of racketeering activity consisting of repeated




                                                   - 81 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 82 of 251 PageID #: 82




 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

         524.    Furthermore, Madeline knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Physio through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

         525.    Upon information and belief, the property that Madeline transferred and divided

 were proceeds of illegal activity.

         526.    Upon information and belief, Madeline intended to engage in conduct constituting

 a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

         527.    Upon information and belief, Madeline knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Madeline.

         528.    Upon information and belief, Madeline knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

         529.    Copy of a check used in the scheme by Physio is attached hereto as Exhibit M.

         530.    As reflected therein, Physio issued a check to Petroff Amshen on June 9, 2017,

 totaling $2,500.00. Notably, the memo line of the check state “legal fee.” Petroff Amshen never

 provided legal services to Physio.

         531.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.




                                                  - 82 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 83 of 251 PageID #: 83




        532.    Upon information and belief, Physio’s business is racketeering activity, inasmuch

 as the enterprise was never entitled to those proceeds and existed solely for the purpose of

 laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Madeline operates Physio, inasmuch as Physio is not

 engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations

 of forgery under New York Penal Law Section 170.00, falsifying of business records under New

 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Physio to function.

        533.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Madeline, upon information and belief, continue

 to engage in the criminal activity described herein.

        534.    These inherently unlawful acts are taken by Madeline in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

        535.    Petroff Amshen has been injured as stated above.

                               FORTY-SEVENTH CAUSE OF ACTION
                                   Against Madeline and Physio
                                      (Common Law Fraud)

        536.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        537.    Physio and Madeline intentionally and knowingly concealed material facts from

 Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

 regarding payment of nonexistent legal serves.




                                                - 83 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 84 of 251 PageID #: 84




         538.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Physio (ii) claiming that Petroff Amshen received checks

 as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

 signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

 Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

 activities.

         539.   Madeline and Physio intentionally made the above-described false and fraudulent

 statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

 their coffers, all at the expense of Petroff Amshen.

         540.   Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

         541.    Physio and Madeline’s extensive fraudulent conduct demonstrates a high degree

 of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

         542.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                               FORTY-EIGHTH CAUSE OF ACTION
                                   Against Madeline and Physio
                                      (Unjust Enrichment)

         543.   Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         544.   As set forth above, Madeline and Physio have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.




                                                - 84 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 85 of 251 PageID #: 85




        545.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Madeline and Physio, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

        546.    Madeline and Physio have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Madeline and Physio voluntarily accepted

 and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

 laundering scheme.

        547.    Madeline and Physio’s retention of sums violates fundamental principles of justice,

 equity and good conscience.

        548.    By reason of the above, Madeline and Physio have been unjustly enriched in an

 amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                               FORTY-NINTH CAUSE OF ACTION
                                  Against Madeline and Physio
                                    (Declaratory Judgment)

        549.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        550.    There is an actual controversy between Petroff Amshen and Madeline and Physio

 regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

 Amshen’s reputation as a result of the past and future conduct of Madeline and Physio in which

 they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

 scheme.

        551.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.




                                               - 85 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 86 of 251 PageID #: 86




         552.    Example of a past check that is the subject to the relief sought herein, include, but

 not limited to a check from JP Morgan Chase:

         CHECK # DATES          AMOUNT

                1279 6/9/2017      $2,500


         553.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Madeline and Physio; never communicated with Madeline and Physio regarding

 payment of services, had no knowledge that Madeline and Physio were using its name to launder

 money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

 forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit M,

 and Madeline and Physio are precluded from engaging in any such acts in the future.

                                  FIFTIETH CAUSE OF ACTION
                                          Against Madeline
                                  (Violation of 18 U.S.C. § 1962(c))

         554.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

         555.    Rehab is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

 in activities that affects interstate commerce.

         556.    Madeline knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Rehab through a pattern of racketeering activity consisting of repeated

 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

         557.    Furthermore, Madeline knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Rehab through a pattern of racketeering activity


                                                   - 86 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 87 of 251 PageID #: 87




 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

        558.    Upon information and belief, the property that Madeline transferred and divided

 were proceeds of illegal activity.

        559.    Upon information and belief, Madeline intended to engage in conduct constituting

 a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

        560.    Upon information and belief, Madeline knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Madeline.

        561.    Upon information and belief, Madeline knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

        562.    Copies of checks used in the scheme by Rehab is attached hereto as Exhibit N.

        563.    As reflected therein, Rehab issued checks to Petroff Amshen from July 3, 2018

 through November 10, 2018 totaling $13,278.00. Notably, the memo line of the check state “legal

 fee.” Petroff Amshen never provided legal services to Rehab.

        564.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        565.    Upon information and belief, Rehab’s business is racketeering activity, inasmuch

 as the enterprise was never entitled to those proceeds and existed solely for the purpose of

 laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Madeline operates Rehab, inasmuch as Rehab is not




                                                - 87 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 88 of 251 PageID #: 88




 engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations

 of forgery under New York Penal Law Section 170.00, falsifying of business records under New

 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Rehab to function.

        566.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Madeline, upon information and belief, continue

 to engage in the criminal activity described herein.

        567.    These inherently unlawful acts are taken by Madeline in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

        568.    Petroff Amshen has been injured as stated above.

                               FIFTY-FIRST CAUSE OF ACTION
                                  Against Madeline and Rehab
                                    (Common Law Fraud)

        569.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        570.    Rehab and Madeline intentionally and knowingly concealed material facts from

 Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

 regarding payment of nonexistent legal serves.

        571.    The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Rehab (ii) claiming that Petroff Amshen received checks

 as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

 signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff




                                                - 88 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 89 of 251 PageID #: 89




 Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

 activities.

         572.   Madeline and Rehab intentionally made the above-described false and fraudulent

 statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

 their coffers, all at the expense of Petroff Amshen.

         573.   Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

         574.   Rehab and Madeline’s extensive fraudulent conduct demonstrates a high degree of

 moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

         575.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                               FIFTY-SECOND CAUSE OF ACTION
                                   Against Madeline and Rehab
                                      (Unjust Enrichment)

         576.   Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         577.   As set forth above, Madeline and Rehab have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.

         578.   Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Madeline and Rehab, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

         579.   Madeline and Rehab have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Madeline and Rehab voluntarily accepted and




                                                - 89 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 90 of 251 PageID #: 90




 distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

 laundering scheme.

        580.      Madeline and Rehab’s retention of sums violates fundamental principles of justice,

 equity and good conscience.

        581.      By reason of the above, Madeline and Rehab have been unjustly enriched in an

 amount to be determined at trial, but in no event less than the total sum of $600,000.00.

                                   FIFTY-THIRD CAUSE OF ACTION
                                      Against Madeline and Rehab
                                        (Declaratory Judgment)

        582.      Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        583.      There is an actual controversy between Petroff Amshen and Madeline and Rehab

 regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

 Amshen’s reputation as a result of the past and future conduct of Madeline and Rehab in which

 they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

 scheme.

        584.      The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        585.      Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from TD Bank:

  CHECK # DATES        AMOUNT

      156 7/3/2018        $4,500
      130 9/2/2018        $5,500
      142 11/10/2018      $3,278

                         $13,278




                                                  - 90 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 91 of 251 PageID #: 91




         586.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Madeline and Rehab; never communicated with Madeline and Rehab regarding

 payment of services, had no knowledge that Madeline and Rehab were using its name to launder

 money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

 forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit N,

 and Madeline and Rehab are precluded from engaging in any such acts in the future.

                               FIFTY-FOURTH CAUSE OF ACTION
                                           Against Sayed
                                  (Violation of 18 U.S.C. § 1962(c))

         587.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

         588.    Significant is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

 engages in activities that affects interstate commerce.

         589.    Sayed knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of Significant through a pattern of racketeering activity consisting of repeated

 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

         590.    Furthermore, Sayed knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of Significant through a pattern of racketeering activity

 consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

 instruments.

         591.    Upon information and belief, the property that Sayed transferred and divided

 amongst themselves, were proceeds of illegal activity.




                                                  - 91 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 92 of 251 PageID #: 92




          592.   Upon information and belief, Sayed intended to engage in conduct constituting a

 violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          593.   Upon information and belief, Sayed knew that the transactions and the money were

 never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

 the location, the source, the ownership, and the control of the proceeds of unlawful activity of

 Sayed.

          594.   Upon information and belief, Sayed knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          595.   Copies of checks used in the scheme by Significant is attached hereto as Exhibit O.

          596.   As reflected therein, Significant issued checks to Petroff Amshen from June 1, 2018

 through July 2, 2018 totaling $12,00.00. Notably, the memo line of the check state “legal fee.”

 Petroff Amshen never provided legal services to Significant.

          597.   None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

          598.   Upon information and belief, Significant’s business is racketeering activity,

 inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

 of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

 instruments are the regular way in which Sayed operates Significant, inasmuch as Significant is

 not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

 laundering of monetary instruments, as well as crimes under state law such as criminal violations

 of forgery under New York Penal Law Section 170.00, falsifying of business records under New




                                                - 92 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 93 of 251 PageID #: 93




 York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

 Law Section 190.77, are essential for Significant to function.

         599.       Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

 continued criminal activity, as does the fact that Sayed, upon information and belief, continue to

 engage in the criminal activity described herein.

         600.       These inherently unlawful acts are taken by Sayed in pursuit of inherently unlawful

 goals; namely, the laundering of unlawfully obtained funds.

         601.       Petroff Amshen has been injured as stated above.

                                 FIFTY-FIFTH CAUSE OF ACTION
                                    Against Sayed and Significant
                                       (Common Law Fraud)

         602.       Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         603.       Significant and Sayed intentionally and knowingly concealed material facts from

 Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

 regarding payment of nonexistent legal serves.

         604.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the Significant (ii) claiming that Petroff Amshen received

 checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

 name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

 Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

 such activities.




                                                   - 93 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 94 of 251 PageID #: 94




        605.    Sayed and Significant intentionally made the above-described false and fraudulent

 statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

 their coffers, all at the expense of Petroff Amshen.

        606.    Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.

        607.    Significant and Sayed’s extensive fraudulent conduct demonstrates a high degree

 of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

 damages.

        608.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                               FIFTY-SIXTH CAUSE OF ACTION
                                  Against Sayed and Significant
                                      (Unjust Enrichment)

        609.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        610.    As set forth above, Sayed and Significant have engaged in improper, unlawful,

 and/or unjust acts, all to the harm and detriment of Petroff Amshen.

        611.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Sayed and Significant, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

        612.    Sayed and Significant have been enriched at Petroff Amshen's expense by

 distribution of funds which constituted a benefit that Sayed and Significant voluntarily accepted




                                                - 94 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 95 of 251 PageID #: 95




 and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

 laundering scheme.

                               FIFTY-SEVENTH CAUSE OF ACTION
                                   Against Sayed and Significant
                                      (Declaratory Judgment)

        613.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        614.    There is an actual controversy between Petroff Amshen and Sayed and Significant

 regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

 Amshen’s reputation as a result of the past and future conduct of Sayed and Significant in which

 they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

 scheme.

        615.    The Defendants had no right to collect any money as a result of the fraudulent

 checks and have no right to ever use the name of Petroff Amshen in the future.

        616.    Examples of past checks that are subject to the relief sought herein, include, but not

 limited to checks from JP Morgan Chase:

         CHECK #      DATES      AMOUNT

               1281 6/1/2018         $6,750
               1296 7/2/2018         $5,250

                                    $12,000


        617.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

 services to Sayed and Significant; never communicated with Sayed and Significant regarding

 payment of services, had no knowledge that Sayed and Significant were using its name to launder



                                                - 95 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 96 of 251 PageID #: 96




 money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

 forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit O

 and Sayed and Significant are precluded from engaging in any such acts in the future.

                               FIFTY-EIGHTH CAUSE OF ACTION
                                          Against Cayetuna
                                  (Violation of 18 U.S.C. § 1962(c))

         618.    Petroff Amshen incorporates, as though fully set forth herein, each and every

 allegation set forth above.

         619.    NBC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

 in activities that affects interstate commerce.

         620.    Cayetuna knowingly conducted and/or participated, directly or indirectly, in the

 conduct of the affairs of NBC through a pattern of racketeering activity consisting of repeated

 violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

 facilities in furtherance of their illegal scheme.

         621.    Furthermore, Cayetuna knowingly conducted and/or participated, directly or

 indirectly, in the conduct of the affairs of NBC through a pattern of racketeering activity consisting

 of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

         622.    Upon information and belief, the property that Cayetuna transferred and divided

 were proceeds of illegal activity.

         623.    Upon information and belief, Cayetuna intended to engage in conduct constituting

 a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

         624.    Upon information and belief, Cayetuna knew that the transactions and the money

 were never intended for Petroff Amshen and were designed in whole to conceal or disguise the




                                                   - 96 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 97 of 251 PageID #: 97




 nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

 of Cayetuna.

        625.    Upon information and belief, Cayetuna knew that the scheme and check cashing

 transactions were intended to avoid a transaction reporting requirement under State or Federal law.

        626.    Copies of checks used in the scheme by NBC are attached hereto as Exhibit P.

        627.    As reflected therein, NBC issued checks to Petroff Amshen from September 5,

 2018 through December 3, 2018 totaling $11,92.00. Notably, the memo line of the check state

 “legal fee.” Petroff Amshen never provided legal services to NBC.

        628.    None of the various and different signatures on the checks that purport to be

 signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

 Petroff Amshen.

        629.    Upon information and belief, NBC’s business is racketeering activity, inasmuch as

 the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

 money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

 regular way in which Cayetuna operates NBC, inasmuch as NBC is not engaged in any legitimate

 business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

 instruments, as well as crimes under state law such as criminal violations of forgery under New

 York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

 175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

 essential for NBC to function.

        630.    Furthermore, the intricate planning required to carry out and conceal the predicate

 acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of




                                                - 97 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 98 of 251 PageID #: 98




 continued criminal activity, as does the fact that Cayetuna, upon information and belief, continue

 to engage in the criminal activity described herein.

         631.   These inherently unlawful acts are taken by Cayetuna in pursuit of inherently

 unlawful goals; namely, the laundering of unlawfully obtained funds.

         632.   Petroff Amshen has been injured as stated above.

                               FIFTY-NINTH CAUSE OF ACTION
                                   Against Cayetuna and NBC
                                     (Common Law Fraud)

         633.   Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

         634.   NBC and Cayetuna intentionally and knowingly concealed material facts from

 Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

 regarding payment of nonexistent legal serves.

         635.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

 Petroff Amshen provided services to the NBC (ii) claiming that Petroff Amshen received checks

 as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

 signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

 Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

 activities.

         636.   Cayetuna and NBC intentionally made the above-described false and fraudulent

 statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

 their coffers, all at the expense of Petroff Amshen.

         637.   Petroff Amshen has been injured in its business and property by reason of the

 above-described conduct in an amount to be determined at trial.




                                                - 98 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 99 of 251 PageID #: 99




        638.    NBC and Cayetuna’s extensive fraudulent conduct demonstrate a high degree of

 moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

        639.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

 and punitive damages, together with interest and costs, and any other relief the Court deems just

 and proper.

                                SIXTIETH CAUSE OF ACTION
                                  Against Cayetuna and NBC
                                     (Unjust Enrichment)

        640.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.

        641.    As set forth above, Cayetuna and NBC have engaged in improper, unlawful, and/or

 unjust acts, all to the harm and detriment of Petroff Amshen.

        642.    Upon information and belief, Petroff Amshen was harmed based on the improper,

 unlawful, and/or unjust acts of Cayetuna and NBC, as Petroff Amshen incurred and will incur

 material tax payments and penalties and its professional reputation was damaged.

        643.    Cayetuna and NBC have been enriched at Petroff Amshen's expense by distribution

 of funds which constituted a benefit that Cayetuna and NBC voluntarily accepted and distributed

 amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

 scheme.

                               SIXTY-FIRST CAUSE OF ACTION
                                   Against Cayetuna and NBC
                                    (Declaratory Judgment)

        644.    Petroff Amshen incorporates, as though fully set for the herein, each and every

 allegation set forth above.




                                               - 99 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 100 of 251 PageID #: 100




          645.    There is an actual controversy between Petroff Amshen and Cayetuna and NBC

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Cayetuna and NBC in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          646.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          647.    Examples of past checks that are subject to the relief sought herein, include, but not

   limited to checks from Bank of America:

           CHECK # DATES             AMOUNT

                 130     9/5/2018        $6,000
                 168   10/30/2018        $5,925

                                        $11,925


          648.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Cayetuna and NBC; never communicated with Cayetuna and NBC regarding payment

   of services, had no knowledge that Cayetuna and NBC were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit P and Cayetuna and NBC

   are precluded from engaging in any such acts in the future.

                                 SIXTY-SECOND CAUSE OF ACTION
                                             Against Bekhet
                                    (Violation of 18 U.S.C. § 1962(c))

          649.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.



                                                  - 100 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 101 of 251 PageID #: 101




           650.    Lite is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

           651.    Bekhet knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Lite through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           652.    Furthermore, Bekhet knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Lite through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           653.    Upon information and belief, the property that Bekhet transferred and divided were

   proceeds of illegal activity.

           654.    Upon information and belief, Bekhet intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           655.    Upon information and belief, Bekhet knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Bekhet.

           656.    Upon information and belief, Bekhet knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

           657.    Copies of checks used in the scheme by Lite are attached hereto as Exhibit Q.

           658.    As reflected therein, Lite issued checks to Petroff Amshen on August 7, 2018 and

   November 9, 2018 totaling $7,500.00. Notably, the memo line of the check state “legal fee.”

   Petroff Amshen never provided legal services to Lite.




                                                     - 101 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 102 of 251 PageID #: 102




           659.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

           660.    Upon information and belief, Lite’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Bekhet operates Lite, inasmuch as Lite is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for Lite to function.

           661.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Bekhet, upon information and belief, continue to

   engage in the criminal activity described herein.

           662.    These inherently unlawful acts are taken by Bekhet in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           663.    Petroff Amshen has been injured as stated above.

                                 SIXTY-THIRD CAUSE OF ACTION
                                      Against Bekhet and Lite
                                       (Common Law Fraud)

           664.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                 - 102 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 103 of 251 PageID #: 103




           665.   Lite and Bekhet intentionally and knowingly concealed material facts from Petroff

   Amshen in the course of their submission of hundreds of fraudulently endorsed checks regarding

   payment of nonexistent legal serves.

           666.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Lite (ii) claiming that Petroff Amshen received checks as

   reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           667.   Bekhet and Lite intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           668.   Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           669.   Lite and Bekhet’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           670.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                 SIXTY-FOURTH CAUSE OF ACTION
                                       Against Bekhet and Lite
                                        (Unjust Enrichment)

           671.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                 - 103 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 104 of 251 PageID #: 104




          672.    As set forth above, Bekhet and Lite have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          673.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Bekhet and Lite, as Petroff Amshen incurred and will incur material

   tax payments and penalties and its professional reputation was damaged.

          674.    Bekhet and Lite have been enriched at Petroff Amshen's expense by distribution of

   funds which constituted a benefit that Bekhet and Lite voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                                 SIXTY-FIFTH CAUSE OF ACTION
                                      Against Bekhet and Lite
                                      (Declaratory Judgment)

          675.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          676.    There is an actual controversy between Petroff Amshen and Bekhet and Lite

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Bekhet and Lite in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          677.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          678.    Examples of past checks that are subject to the relief sought herein, include, but not

   limited to checks from JP Morgan Chase:




                                                 - 104 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 105 of 251 PageID #: 105




           CHECK # DATES               AMOUNT

                  1659      8/7/2018    $4,000
                  2008     11/9/2018    $3,500

                                        $7,500


           679.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Bekhet and Lite; never communicated with Bekhet and Lite regarding payment of

   services, had no knowledge that Bekhet and Lite were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit Q, and Bekhet and Lite

   are precluded from engaging in any such acts in the future.

                                 SIXTY-SIXTH CAUSE OF ACTION
                                            Against Sayed
                                   (Violation of 18 U.S.C. § 1962(c))

           680.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           681.     Extensive is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           682.    Sayed knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Extensive through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           683.    Furthermore, Sayed knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Extensive through a pattern of racketeering activity



                                                   - 105 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 106 of 251 PageID #: 106




   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

            684.   Upon information and belief, the property that Sayed transferred and divided, were

   proceeds of illegal activity.

            685.   Upon information and belief, Sayed intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

            686.   Upon information and belief, Sayed knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Sayed.

            687.   Upon information and belief, Sayed knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

            688.   A copy of a check used in the scheme by Extensive is attached hereto as Exhibit R.

            689.   As reflected therein, Extensive issued a check to Petroff Amshen on May 31, 2018

   totaling $4,500.00.

            690.   None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

            691.   Upon information and belief, Extensive’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Sayed operates Extensive, inasmuch as Extensive is not

   engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,




                                                 - 106 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 107 of 251 PageID #: 107




   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Extensive to function.

          692.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Sayed, upon information and belief, continue to

   engage in the criminal activity described herein.

          693.    These inherently unlawful acts are taken by Sayed in pursuit of inherently unlawful

   goals; namely, the laundering of unlawfully obtained funds.

          694.    Petroff Amshen has been injured as stated above.

                                 SIXTY-SEVENTH CAUSE OF ACTION
                                     Against Sayed and Extensive
                                        (Common Law Fraud)

          695.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          696.    Extensive and Sayed intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

          697.    The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Extensive (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that




                                                 - 107 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 108 of 251 PageID #: 108




   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           698.       Sayed and Extensive intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           699.       Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           700.       Extensive and Sayed’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           701.       Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                  SIXTY-EIGHTH CAUSE OF ACTION
                                      Against Sayed and Extensive
                                         (Unjust Enrichment)

           702.       Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           703.       As set forth above, Sayed and Extensive have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

           704.       Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Sayed and Extensive, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

           705.       Sayed and Extensive have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Sayed and Extensive voluntarily accepted




                                                    - 108 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 109 of 251 PageID #: 109




   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                                  SIXTY-NINTH CAUSE OF ACTION
                                     Against Sayed and Extensive
                                       (Declaratory Judgment)

          706.     Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          707.     There is an actual controversy between Petroff Amshen and Sayed and Extensive

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Sayed and Extensive in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.

          708.     The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          709.     Example of a past checks that are subject to the relief sought herein, include, but

   not limited to a check from Bank of America:

           CHECK # DATES          AMOUNT

                 1558 5/31/2018    $4,500


          710.     Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Sayed and Extensive; never communicated with Sayed and Extensive regarding

   payment of services, had no knowledge that Sayed and Extensive were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are




                                                 - 109 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 110 of 251 PageID #: 110




   forgeries, including, but not limited to, the check that copies of which is attached as Exhibit R,

   Sayed and Extensive are precluded from engaging in any such acts in the future.

                                 SEVENTIETH CAUSE OF ACTION
                                           Against Meyerzon
                                   (Violation of 18 U.S.C. § 1962(c))

           711.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           712.    Danimark is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           713.    Meyerzon knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Danimark through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           714.    Furthermore, Meyerzon knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Danimark through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           715.    Upon information and belief, the property that Meyerzon transferred and divided

   were proceeds of illegal activity.

           716.    Upon information and belief, Meyerzon intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           717.    Upon information and belief, Meyerzon knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the




                                                   - 110 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 111 of 251 PageID #: 111




   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Meyerzon.

          718.    Upon information and belief, Meyerzon knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          719.    Copies of checks used in the scheme by Danimark is attached hereto as Exhibit S.

          720.    As reflected therein, Danimark issued a check to Petroff Amshen on July 25, 2018

   and November 2, 2018 totaling $11,000.00.

          721.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          722.    Upon information and belief, Danimark’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Meyerzon operates Danimark, inasmuch as Danimark is

   not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Danimark to function.

          723.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Meyerzon, upon information and belief, continue

   to engage in the criminal activity described herein.




                                                  - 111 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 112 of 251 PageID #: 112




           724.       These inherently unlawful acts are taken by Meyerzon in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           725.       Petroff Amshen has been injured as stated above.

                                 SEVENTY-FIRST CAUSE OF ACTION
                                    Against Meyerzon and Danimark
                                         (Common Law Fraud)

           726.       Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           727.       Danimark and Meyerzon intentionally and knowingly concealed material facts

   from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

   checks regarding payment of nonexistent legal serves.

           728.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Danimark (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           729.       Meyerzon and Danimark intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.

           730.       Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.




                                                    - 112 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 113 of 251 PageID #: 113




          731.    Danimark and Meyerzon’s extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

          732.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                             SEVENTY-SECOND CAUSE OF ACTION
                                Against Meyerzon and Danimark
                                     (Unjust Enrichment)

          733.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          734.    As set forth above, Meyerzon and Danimark have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          735.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Meyerzon and Danimark, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          736.    Meyerzon and Danimark have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Meyerzon and Danimark voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                                 SEVENTY-THIRD CAUSE OF ACTION
                                    Against Meyerzon and Danimark
                                        (Declaratory Judgment)

          737.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                - 113 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 114 of 251 PageID #: 114




          738.    There is an actual controversy between Petroff Amshen and Meyerzon and

   Danimark regarding more than $75,000.00 in past and future tax consequences as well as harm to

   Petroff Amshen’s reputation as a result of the past and future conduct of Meyerzon and Danimark

   in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

          739.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          740.    Example of a past checks that is subject to the relief sought herein, include, but not

   limited to checks from JP Morgan Chase:

           CHECK #                DATES         AMOUNT

                             66     7/25/2018        $7,600
                            119     11/2/2018        $3,400

                                                   $11,000


          741.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Meyerzon and Danimark; never communicated with Meyerzon and Danimark

   regarding payment of services, had no knowledge that Meyerzon and Danimark were using its

   name to launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent

   checks are forgeries, including, but not limited to, the checks that copies of which are attached as

   Exhibit S, Meyerzon and Danimark are precluded from engaging in any such acts in the future.




                                                 - 114 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 115 of 251 PageID #: 115




                             SEVENTY-FOURTH CAUSE OF ACTION
                                         Against Shamalov
                                 (Violation of 18 U.S.C. § 1962(c))

           742.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           743.    DJ is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages in

   activities that affects interstate commerce.

           744.    Shamalov knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of DJ through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           745.    Furthermore, Shamalov knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of DJ through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           746.    Upon information and belief, the property that Shamalov transferred and divided

   were proceeds of illegal activity.

           747.    Upon information and belief, Shamalov intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           748.    Upon information and belief, Shamalov knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Shamalov.

           749.    Upon information and belief, Shamalov knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.




                                                   - 115 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 116 of 251 PageID #: 116




          750.     Copies of checks used in the scheme by DJ are attached hereto as Exhibit T.

          751.    As reflected therein, DJ issued a check to Petroff Amshen from December 14, 2017

   through May 24, 2018 totaling $26,345.74.

          752.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          753.    Upon information and belief, DJ’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Shamalov operates DJ, inasmuch as DJ is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for DJ to function.

          754.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Shamalov, upon information and belief, continue

   to engage in the criminal activity described herein.

          755.    These inherently unlawful acts are taken by Shamalov in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          756.    Petroff Amshen has been injured as stated above.




                                                 - 116 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 117 of 251 PageID #: 117




                                 SEVENTY-FIFTH CAUSE OF ACTION
                                      Against Shamalov and DJ
                                       (Common Law Fraud)

           757.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           758.   DJ and Shamalov intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           759.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the DJ (ii) claiming that Petroff Amshen received checks as

   reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           760.   Shamalov and DJ intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           761.   Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           762.    DJ and Shamalov’s extensive fraudulent conduct demonstrate a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           763.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.




                                                 - 117 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 118 of 251 PageID #: 118




                                 SEVENTY-SIXTH CAUSE OF ACTION
                                      Against Shamalov and DJ
                                        (Unjust Enrichment)

          764.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          765.    As set forth above, Shamalov and DJ have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          766.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Shamalov and DJ, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          767.    Shamalov and DJ have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that Shamalov and DJ voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                            SEVENTY-SEVENTH CAUSE OF ACTION
                                  Against Shamalov and DJ
                                   (Declaratory Judgment)

          768.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          769.    There is an actual controversy between Petroff Amshen and Shamalov and DJ

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Shamalov and DJ in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          770.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.




                                                - 118 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 119 of 251 PageID #: 119




           771.    Examples of past checks that are subject to the relief sought herein, include, but not

   limited to checks from Wells Fargo:

               CHECK #      DATES        AMOUNT

                       2356 10/14/2017         $8,451
                       4609 5/21/2018       $9,747.07
                       4564 5/24/2018       $8,147.67




           772.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Shamalov and DJ; never communicated with Shamalov and DJ regarding payment of

   services, had no knowledge that Shamalov and DJ were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit T, Shamalov and DJ are

   precluded from engaging in any such acts in the future.

                              SEVENTY-EIGHTH CAUSE OF ACTION
                                          Against Shamalov
                                  (Violation of 18 U.S.C. § 1962(c))

           773.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           774.    River is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

           775.    Shamalov knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of River through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.



                                                     - 119 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 120 of 251 PageID #: 120




          776.    Furthermore, Shamalov knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of River through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

          777.    Upon information and belief, the property that Shamalov transferred and divided

   amongst themselves, were proceeds of illegal activity.

          778.    Upon information and belief, Shamalov intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          779.    Upon information and belief, Shamalov knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Shamalov.

          780.    Upon information and belief, Shamalov knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          781.     A copy of a check used in the scheme by River is attached hereto as Exhibit U.

          782.    As reflected therein, River issued a check to Petroff Amshen on April 20, 2018

   totaling $6,824.24.

          783.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          784.    Upon information and belief, River’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Shamalov operates River, inasmuch as River is not engaged in any legitimate




                                                   - 120 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 121 of 251 PageID #: 121




   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for River to function.

          785.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Shamalov, upon information and belief, continue

   to engage in the criminal activity described herein.

          786.    These inherently unlawful acts are taken by Shamalov in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          787.    Petroff Amshen has been injured as stated above.

                                 SEVENTY-NINTH CAUSE OF ACTION
                                     Against Shamalov and River
                                       (Common Law Fraud)

          788.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          789.    River and Shamalov intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

          790.    The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the River (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff




                                                 - 121 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 122 of 251 PageID #: 122




   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           791.   Shamalov and River intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           792.   Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           793.    River and Shamalov’s extensive fraudulent conduct demonstrate a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           794.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                 EIGHTIETH CAUSE OF ACTION
                                    Against Shamalov and River
                                       (Unjust Enrichment)

           795.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           796.   As set forth above, Shamalov and River have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

           797.   Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Shamalov and River, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

           798.   Shamalov and River have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Shamalov and River voluntarily accepted and




                                                 - 122 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 123 of 251 PageID #: 123




   distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                                 EIGHTY-FIRST CAUSE OF ACTION
                                     Against Shamalov and River
                                       (Declaratory Judgment)

          799.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          800.    There is an actual controversy between Petroff Amshen and Shamalov and River

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Shamalov and River in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.

          801.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          802.    Example of a past check that is subject to the relief sought herein, include, but not

   limited to a check from Wells Fargo:

           CHECK # DATES             AMOUNT

                 8118    4/20/2018     $6,824.24


          803.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Shamalov and River; never communicated with Shamalov and River regarding

   payment of services, had no knowledge that Shamalov and River were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are




                                                   - 123 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 124 of 251 PageID #: 124




   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit U,

   Shamalov and River are precluded from engaging in any such acts in the future.

                                 EIGHTY-SECOND CAUSE OF ACTION
                                             Against Magid
                                    (Violation of 18 U.S.C. § 1962(c))

           804.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           805.    MMA is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

           806.    Magid knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of MMA through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           807.    Furthermore, Magid knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of MMA through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           808.    Upon information and belief, the property that Magid transferred and divided, were

   proceeds of illegal activity.

           809.    Upon information and belief, Magid intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           810.    Upon information and belief, Magid knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,




                                                     - 124 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 125 of 251 PageID #: 125




   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Magid.

            811.   Upon information and belief, Magid knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

            812.   A copy of a check used in the scheme by MMA is attached hereto as Exhibit V.

            813.   As reflected therein, MMA issued a check to Petroff Amshen on July 11, 2018

   totaling $2,700.00.

            814.   None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

            815.   Upon information and belief, MMA’s business is racketeering activity, inasmuch

   as the enterprise was never entitled to those proceeds and existed solely for the purpose of

   laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Magid operates MMA, inasmuch as MMA is not engaged

   in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud, laundering of

   monetary instruments, as well as crimes under state law such as criminal violations of forgery

   under New York Penal Law Section 170.00, falsifying of business records under New York Penal

   Law Section 175.00 and criminal violation of identity theft under New York Penal Law Section

   190.77, are essential for MMA to function.

            816.   Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Magid, upon information and belief, continue to

   engage in the criminal activity described herein.




                                                 - 125 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 126 of 251 PageID #: 126




           817.   These inherently unlawful acts are taken by Magid in pursuit of inherently unlawful

   goals; namely, the laundering of unlawfully obtained funds.

           818.   Petroff Amshen has been injured as stated above.

                                 EIGHTY-THIRD CAUSE OF ACTION
                                      Against Magid and MMA
                                       (Common Law Fraud)

           819.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           820.   MMA and Magid intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           821.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the MMA (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           822.    Magid and MMA intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           823.   Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           824.    MMA and Magid’s extensive fraudulent conduct demonstrate a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.




                                                 - 126 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 127 of 251 PageID #: 127




          825.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                 EIGHTY-FOURTH CAUSE OF ACTION
                                      Against Magid and MMA
                                        (Unjust Enrichment)

          826.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          827.    As set forth above, Magid and MMA have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          828.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Magid and MMA, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          829.    Magid and MMA have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that Magid and MMA voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                             EIGHTY-SEVENTH CAUSE OF ACTION
                                   Against Magid and MMA
                                    (Declaratory Judgment)

          830.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          831.    There is an actual controversy between Petroff Amshen and Magid and MMA

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff




                                                - 127 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 128 of 251 PageID #: 128




   Amshen’s reputation as a result of the past and future conduct of Magid and MMA in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          832.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          833.    Example of a past check that is subject to the relief sought herein, include, but not

   limited to a check from TD Bank:

           CHECK #      DATES        AMOUNT

                   1052 7/11/2018      $2,700


          834.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Magid and MMA; never communicated with Magid and MMA regarding payment of

   services, had no knowledge that Magid and MMA were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit V, Magid and MMA are

   precluded from engaging in any such acts in the future.

                                 EIGHTY-FIFTH CAUSE OF ACTION
                                       Against Singh and Kaur
                                   (Violation of 18 U.S.C. § 1962(c))

          835.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

          836.    JMP is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

          837.    Singh and Kaur knowingly conducted and/or participated, directly or indirectly, in

   the conduct of the affairs of JMP through a pattern of racketeering activity consisting of repeated


                                                     - 128 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 129 of 251 PageID #: 129




   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           838.    Furthermore, Singh and Kaur knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of JMP through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           839.    Upon information and belief, the property that Singh and Kaur transferred and

   divided amongst themselves, were proceeds of illegal activity.

           840.    Upon information and belief, Singh and Kaur intended to engage in conduct

   constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           841.    Upon information and belief, Singh and Kaur knew that the transactions and the

   money were never intended for Petroff Amshen and were designed in whole to conceal or disguise

   the nature, the location, the source, the ownership, and the control of the proceeds of unlawful

   activity of Singh and Kaur.

           842.    Upon information and belief, Singh and Kaur knew that the scheme and check

   cashing transactions were intended to avoid a transaction reporting requirement under State or

   Federal law.

           843.    A copy of a check used in the scheme by JMP is attached hereto as Exhibit W.

           844.    As reflected therein, JMP issued a check to Petroff Amshen on December 30, 2018

   totaling $4,120.00.

           845.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.




                                                   - 129 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 130 of 251 PageID #: 130




          846.    Upon information and belief, JMP’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Singh and Kaur operate JMP, inasmuch as JMP is not engaged in any

   legitimate business, and acts of federal crimes such as mail fraud, wire fraud, laundering of

   monetary instruments, as well as crimes under state law such as criminal violations of forgery

   under New York Penal Law Section 170.00, falsifying of business records under New York Penal

   Law Section 175.00 and criminal violation of identity theft under New York Penal Law Section

   190.77, are essential for JMP to function.

          847.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Singh and Kaur, upon information and belief,

   continue to engage in the criminal activity described herein.

          848.    These inherently unlawful acts are taken by Singh and Kaur in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          849.    Petroff Amshen has been injured as stated above.

                                 EIGHTY-SIXTH CAUSE OF ACTION
                                    Against Singh, Kaur and JMP
                                       (Common Law Fraud)

          850.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          851.    JMP and Singh and Kaur intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.




                                                 - 130 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 131 of 251 PageID #: 131




           852.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the JMP (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           853.    Singh and Kaur and JMP intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.

           854.   Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           855.   Singh, Kaur and JMP’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           856.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                 EIGHTY-EIGHTH CAUSE OF ACTION
                                     Against Singh, Kaur and JMP
                                         (Unjust Enrichment)

           857.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           858.   As set forth above, Sing, Kaur and JMP have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.




                                                  - 131 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 132 of 251 PageID #: 132




          859.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Singh, Kaur and JMP, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          860.    Singh, Kaur and JMP have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Singh, Kaur and JMP voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                                 EIGHTY-NINTH CAUSE OF ACTION
                                    Against Singh, Kaur and JMP
                                      (Declaratory Judgment)

          861.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          862.    There is an actual controversy between Petroff Amshen and JMP and Singh and

   Kaur regarding more than $75,000.00 in past and future tax consequences as well as harm to

   Petroff Amshen’s reputation as a result of the past and future conduct of JMP and Singh and Kaur

   in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

          863.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          864.    Example of a past check that is subject to the relief sought herein, include, but not

   limited to a check from JP Morgan Chase:

           CHECK #      DATES         AMOUNT

                     582 10/30/2018       $4,120




                                                   - 132 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 133 of 251 PageID #: 133




           865.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to JMP and Singh and Kaur; never communicated with JMP and Singh and Kaur regarding

   payment of services, had no knowledge that JMP and Singh and Kaur were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit W,

   and Singh and Kaur are precluded from engaging in any such acts in the future.

                                   NINETIETH CAUSE OF ACTION
                                             Against Kessler
                                    (Violation of 18 U.S.C. § 1962(c))

           866.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           867.    Hillside is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           868.    Kessler knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Hillside through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           869.    Furthermore, Kessler knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Hillside through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           870.    Upon information and belief, the property that Kessler transferred and divided were

   proceeds of illegal activity.




                                                   - 133 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 134 of 251 PageID #: 134




          871.    Upon information and belief, Kessler intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          872.    Upon information and belief, Kessler knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Kessler.

          873.    Upon information and belief, Kessler knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          874.     Copies of checks used in the scheme by Hillside is attached hereto as Exhibit X.

          875.    As reflected therein, Hillside issued checks to Petroff Amshen on July 12, 2018 and

   December 17, 2018 totaling $7,214.00. The addresses on the checks as reflected therein, are 185

   Marcy Avenue, Brooklyn, New York 11211 and 230 Broadway, Hillside, New Jersey 07642.

          876.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          877.    Upon information and belief, Hillside’s business is racketeering activity, inasmuch

   as the enterprise was never entitled to those proceeds and existed solely for the purpose of

   laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Kessler operates Hillside, inasmuch as Hillside is not

   engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New




                                                  - 134 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 135 of 251 PageID #: 135




   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Hillside to function.

           878.   Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Kessler, upon information and belief, continue to

   engage in the criminal activity described herein.

           879.   These inherently unlawful acts are taken by Kessler in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           880.   Petroff Amshen has been injured as stated above.

                                 NINETY-FIRST CAUSE OF ACTION
                                     Against Kessler and Hillside
                                       (Common Law Fraud)

           881.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           882.   Hillside and Kessler intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           883.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Hillside (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.




                                                 - 135 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 136 of 251 PageID #: 136




          884.     Kessler and Hillside intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

          885.    Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

          886.     Hillside and Kessler’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

          887.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                 NINETY-SECOND CAUSE OF ACTION
                                      Against Kessler and Hillside
                                         (Unjust Enrichment)

          888.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          889.    As set forth above, Kessler and Hillside have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          890.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Kessler and Hillside, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          891.    Kessler and Hillside have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Kessler and Hillside voluntarily accepted and

   distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.




                                                 - 136 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 137 of 251 PageID #: 137




                                  NINETY-THIRD CAUSE OF ACTION
                                      Against Kessler and Hillside
                                       (Declaratory Judgment)

          892.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          893.    There is an actual controversy between Petroff Amshen and Kessler and Hillside

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Kessler and Hillside in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.

          894.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          895.    Examples of past checks that are subject to the relief sought herein, include, but not

   limited to checks from Capitol One:

   CHECK # DATES          AMOUNT

        5524 7/12/2018 $ 3,538.00
        5548 12/17/2018 $ 3,676.00

                                 $7,214




          896.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Kessler and Hillside; never communicated with Kessler and Hillside regarding payment

   of services, had no knowledge that Kessler and Hillside were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,




                                                 - 137 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 138 of 251 PageID #: 138




   but not limited to, the checks that copies of which are attached as Exhibit X and Kessler and

   Hillside are precluded from engaging in any such acts in the future.

                                 NINETY-FOURTH CAUSE OF ACTION
                                            Against Abourya
                                    (Violation of 18 U.S.C. § 1962(c))

           897.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           898.    First Hand is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           899.    Abourya knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of First Hand through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           900.    Furthermore, Abourya knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of First Hand through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           901.    Upon information and belief, the property that Abourya transferred and divided

   amongst themselves, were proceeds of illegal activity.

           902.    Upon information and belief, Abourya intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           903.    Upon information and belief, Abourya knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the




                                                   - 138 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 139 of 251 PageID #: 139




   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Abourya.

          904.    Upon information and belief, Abourya knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          905.     Copies of checks used in the scheme by First Hand, attached hereto as Exhibit Y.

          906.    As reflected therein, First Hand issued checks to Petroff Amshen from April 4,

   2017 through September 6, 2018 totaling $15,298.00. The addresses on the checks as reflected

   therein, are 2625 Atlantic Avenue, Brooklyn, New York 11207 and 35 Starlight Road, Staten

   Island, New York 10301.

          907.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          908.    Upon information and belief, First Hand’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Abourya operates First Hand, inasmuch as First Hand is

   not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for First Hand to function.

          909.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of




                                                  - 139 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 140 of 251 PageID #: 140




   continued criminal activity, as does the fact that Abourya, upon information and belief, continue

   to engage in the criminal activity described herein.

           910.       These inherently unlawful acts are taken by Abourya in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           911.       Petroff Amshen has been injured as stated above.

                                  NINETY-FIFTH CAUSE OF ACTION
                                    Against Abourya and First Hand
                                        (Common Law Fraud)

           912.       Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           913.       First Hand and Abourya intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           914.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the First Hand (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           915.       Abourya and First Hand intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.

           916.       Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.




                                                    - 140 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 141 of 251 PageID #: 141




          917.     First Hand and Abourya’s extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

          918.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                                 NINETY-SIXTH CAUSE OF ACTION
                                   Against Abourya and First Hand
                                        (Unjust Enrichment)

          919.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          920.    As set forth above, Abourya and First Hand have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          921.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Abourya and First Hand, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          922.    Abourya and First Hand have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Abourya and First Hand voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                             NINETY-SEVENTH CAUSE OF ACTION
                                 Against Abourya and First Hand
                                     (Declaratory Judgment)

          923.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                - 141 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 142 of 251 PageID #: 142




          924.    There is an actual controversy between Petroff Amshen and Abourya and First

   Hand regarding more than $75,000.00 in past and future tax consequences as well as harm to

   Petroff Amshen’s reputation as a result of the past and future conduct of Abourya and First Hand

   in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

          925.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          926.    Examples of past checks that are subject to the relief sought herein, include, but not

   limited to checks from JP Morgan Chase:

           CHECK #          DATES       AMOUNT

                      116    4/4/2017    $4,735
                      368   7/14/2018    $3,000
                       98    8/6/2018    $4,000
                     2103    9/6/2018    $3,563

                                        $15,298


          927.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Abourya and First Hand; never communicated with Abourya and First Hand regarding

   payment of services, had no knowledge that Abourya and First Hand were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit Y

   and Abourya and First Hand are precluded from engaging in any such acts in the future.




                                                  - 142 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 143 of 251 PageID #: 143




                                 NINETY-EIGHTH CAUSE OF ACTION
                                             Against Devan
                                    (Violation of 18 U.S.C. § 1962(c))

            928.   Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

            929.   Acupuncture is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

            930.   Devan knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Acupuncture through a pattern of racketeering activity consisting of

   repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

   transmission facilities in furtherance of their illegal scheme.

            931.   Furthermore, Devan knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Acupuncture through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

            932.   Upon information and belief, the property that Devan transferred and divided

   amongst themselves, were proceeds of illegal activity.

            933.   Upon information and belief, Devan intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

            934.   Upon information and belief, Devan knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Devan.




                                                  - 143 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 144 of 251 PageID #: 144




          935.    Upon information and belief, Devan knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          936.     Copies of checks used in the scheme by Acupuncture is attached hereto as Exhibit

   Z.

          937.    As reflected therein, Acupuncture issued checks to Petroff Amshen from December

   1, 2017 through July 18, 2018 totaling $7,976.94. The address on the checks as reflected therein

   is 1516 Dutch Broadway, Elmont, New York 11003.

          938.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          939.    Upon information and belief, Acupuncture’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Devan operates Acupuncture, inasmuch as Acupuncture

   is not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Acupuncture to function.

          940.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Devan, upon information and belief, continue to

   engage in the criminal activity described herein.




                                                  - 144 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 145 of 251 PageID #: 145




           941.       These inherently unlawful acts are taken by Devan in pursuit of inherently unlawful

   goals; namely, the laundering of unlawfully obtained funds.

           942.       Petroff Amshen has been injured as stated above.

                                  NINETY-NINTH CAUSE OF ACTION
                                     Against Devan and Acupuncture
                                         (Common Law Fraud)

           943.       Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           944.       Acupuncture and Devan intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           945.       The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Acupuncture (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           946.       Devan and Acupuncture intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.

           947.       Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.




                                                    - 145 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 146 of 251 PageID #: 146




          948.     Acupuncture and Devan’s extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

          949.    Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                             ONE HUNDREDTH CAUSE OF ACTION
                                Against Devan and Acupuncture
                                     (Unjust Enrichment)

          950.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          951.    As set forth above, Devan and Acupuncture have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          952.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Devan and Acupuncture, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          953.    Devan and Acupuncture have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Devan and Acupuncture voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                          ONE HUNDRED AND FIRST CAUSE OF ACTION
                               Against Devan and Acupuncture
                                  (Declaratory Judgment)

          954.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                - 146 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 147 of 251 PageID #: 147




          955.    There is an actual controversy between Petroff Amshen and Devan and

   Acupuncture regarding more than $75,000.00 in past and future tax consequences as well as harm

   to Petroff Amshen’s reputation as a result of the past and future conduct of Devan and Acupuncture

   in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

          956.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          957.    Examples of past checks that are subject to the relief sought herein, include, but not

   limited to checks from Santander:

   CHECK #       DATES        AMOUNT

             2032 7/14/2017        $7,500
             106 12/15/2017        $6,800
             144 2/22/2018         $5,200
             159 3/8/2018          $7,500
             193 4/11/2018         $7,500
             221 5/7/2018          $7,300

                                  $48,600


          958.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Devan and Acupuncture; never communicated with Devan and Acupuncture regarding

   payment of services, had no knowledge that Devan and Acupuncture were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit Z

   and Devan and Acupuncture are precluded from engaging in any such acts in the future.




                                                 - 147 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 148 of 251 PageID #: 148




                       ONE HUNDRED AND SECOND CAUSE OF ACTION
                                        Against Nasr
                              (Violation of 18 U.S.C. § 1962(c))

           959.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           960.    Core is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

           961.    Nasr knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Core through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           962.    Furthermore, Nasr knowingly conducted and/or participated, directly or indirectly,

   in the conduct of the affairs of Core through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           963.    Upon information and belief, the property that Nasr transferred and divided

   amongst themselves, were proceeds of illegal activity.

           964.    Upon information and belief, Nasr intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           965.    Upon information and belief, Nasr knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Nasr.

           966.    Upon information and belief, Nasr knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.




                                                     - 148 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 149 of 251 PageID #: 149




          967.     A copy of a check used in the scheme by Core is attached hereto as Exhibit AA.

          968.    As reflected therein, Core issued a check to Petroff Amshen on August 7, 2018

   totaling $7,976.94.

          969.    None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          970.    Upon information and belief, Core’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Nasr operates Core, inasmuch as Core is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for Core to function.

          971.    Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Nasr, upon information and belief, continue to

   engage in the criminal activity described herein.

          972.    These inherently unlawful acts are taken by Nasr in pursuit of inherently unlawful

   goals; namely, the laundering of unlawfully obtained funds.

          973.    Petroff Amshen has been injured as stated above.




                                                 - 149 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 150 of 251 PageID #: 150




                       ONE HUNDRED AND THIRD CAUSE OF ACTION
                                 Against Nasr and Core
                                 (Common Law Fraud)

           974.   Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           975.   Core and Nasr intentionally and knowingly concealed material facts from Petroff

   Amshen in the course of their submission of hundreds of fraudulently endorsed checks regarding

   payment of nonexistent legal serves.

           976.   The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Core (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           977.    Nasr and Core intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           978.   Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           979.    Core and Nasr’s extensive fraudulent conduct demonstrates a high degree of moral

   turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           980.   Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.




                                                 - 150 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 151 of 251 PageID #: 151




                      ONE HUNDRED AND FOURTH CAUSE OF ACTION
                                Against Nasr and Core
                                 (Unjust Enrichment)

          981.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          982.    As set forth above, Nasr and Core have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          983.    Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Nasr and Core, as Petroff Amshen incurred and will incur material

   tax payments and penalties and its professional reputation was damaged.

          984.    Nasr and Core have been enriched at Petroff Amshen's expense by distribution of

   funds which constituted a benefit that Nar and Core voluntarily accepted and distributed amongst

   themselves, notwithstanding their improper, unlawful, and unjust money laundering scheme.

                        ONE HUNDRED AND FIFTH CAUSE OF ACTION
                                  Against Nasr and Core
                                 (Declaratory Judgment)

          985.    Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          986.    There is an actual controversy between Petroff Amshen and Nasr and Core

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Nasr and Core in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          987.    The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.




                                                - 151 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 152 of 251 PageID #: 152




           988.    Example of a past check that is the subject to the relief sought herein, include, but

   not limited to a check from Bank of America:

           CHECK #       DATES              AMOUNT

                  1036           8/7/2018      $7,032


           989.    Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Nasr and Core; never communicated with Nasr and Core regarding payment of services,

   had no knowledge that Nasr and Core were using its name to launder money; all signatures of

   Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including, but not

   limited to, the checks that copies of which are attached as Exhibit AA, and Nasr and Core are

   precluded from engaging in any such acts in the future.

                         ONE HUNDRED AND SIXTH CAUSE OF ACTION
                                        Against Ilyabayev
                                (Violation of 18 U.S.C. § 1962(c))

           990.    Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           991.    Wellness is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           992.    Ilyabayev knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Wellness through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           993.    Furthermore, Ilyabayev knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Wellness through a pattern of racketeering activity


                                                     - 152 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 153 of 251 PageID #: 153




   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

          994.     Upon information and belief, the property that Ilyabayev transferred and divided

   were proceeds of illegal activity.

          995.     Upon information and belief, Ilyabayev intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          996.     Upon information and belief, Ilyabayev knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Ilyabayev.

          997.     Upon information and belief, Ilyabayev knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          998.     A Copy of a checks used in the scheme by Wellness is attached hereto as Exhibit

   BB.

          999.     As reflected therein, Wellness issued checks to Petroff Amshen on September 25,

   2017 and October 25, 2017 totaling $15,500.00.

          1000. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1001. Upon information and belief, Wellness’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Ilyabayev operates Wellness, inasmuch as Wellness is




                                                  - 153 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 154 of 251 PageID #: 154




   not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Wellness to function.

          1002. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Ilyabayev, upon information and belief, continue

   to engage in the criminal activity described herein.

          1003. These inherently unlawful acts are taken by Ilyabayev in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          1004. Petroff Amshen has been injured as stated above.

                     ONE HUNDRED AND SEVENTH CAUSE OF ACTION
                             Against Ilyabayev and Wellness
                                 (Common Law Fraud)

          1005. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1006. Wellness and Ilyabayev intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

          1007. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Wellness (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that




                                                 - 154 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 155 of 251 PageID #: 155




   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           1008.      Ilyabayev and Wellness intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.

           1009. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1010.      Wellness and Ilyabayev’s extensive fraudulent conduct demonstrate a high degree

   of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

           1011. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                         ONE HUNDRED AND EIGHTH CAUSE OF ACTION
                                 Against Ilyabayev and Wellness
                                      (Unjust Enrichment)

           1012. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1013. As set forth above, Ilyabayev and Wellness have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

           1014. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Ilyabayev and Wellness, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.




                                                  - 155 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 156 of 251 PageID #: 156




          1015. Ilyabayev and Wellness have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Ilyabayev and Wellness voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                      ONE HUNDRED AND NINENTH CAUSE OF ACTION
                              Against Ilyabayev and Wellness
                                 (Declaratory Judgment)

          1016. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1017. There is an actual controversy between Petroff Amshen and Ilyabayev and

   Wellness regarding more than $75,000.00 in past and future tax consequences as well as harm to

   Petroff Amshen’s reputation as a result of the past and future conduct of Ilyabayev and Wellness

   in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

          1018. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1019. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from JP Morgan Chase:

           CHECK #         DATES         AMOUNT

                     304     9/25/2017    $7,500
                     306    10/25/2017    $8,500


          1020. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Ilyabayev and Wellness; never communicated with Ilyabayev and Wellness regarding



                                                   - 156 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 157 of 251 PageID #: 157




   payment of services, had no knowledge that Ilyabayev and Wellness were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit CC,

   Ilyabayev and Wellness are precluded from engaging in any such acts in the future.

                        ONE HUNDRED AND TENTH CAUSE OF ACTION
                                        Against Manuel
                               (Violation of 18 U.S.C. § 1962(c))

           1021. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1022. Comfort is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           1023.   Manuel knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Comfort through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1024. Furthermore, Manuel knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Comfort through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           1025. Upon information and belief, the property that Manuel transferred and divided

   amongst themselves, were proceeds of illegal activity.

           1026. Upon information and belief, Manuel intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.




                                                   - 157 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 158 of 251 PageID #: 158




          1027. Upon information and belief, Manuel knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Ilyabayev.

          1028. Upon information and belief, Manuel knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          1029.    A copy of a check used in the scheme by Comfort is attached hereto as Exhibit CC.

          1030. As reflected therein, Comfort issued a check to Petroff Amshen on July 2, 2018

   totaling $1,650.00.

          1031. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1032. Upon information and belief, Comfort’s business is racketeering activity, inasmuch

   as the enterprise was never entitled to those proceeds and existed solely for the purpose of

   laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Manuel operates Comfort, inasmuch as Comfort is not

   engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Comfort to function.

          1033. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of




                                                  - 158 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 159 of 251 PageID #: 159




   continued criminal activity, as does the fact that Manuel, upon information and belief, continue to

   engage in the criminal activity described herein.

           1034. These inherently unlawful acts are taken by Manuel in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           1035. Petroff Amshen has been injured as stated above.

                       ONE HUNDRED AND ELEVENTH CAUSE OF ACTION
                                Against Manuel and Comfort
                                   (Common Law Fraud)

           1036. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1037. Comfort and Manuel intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           1038. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Comfort (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           1039.      Manuel and Comfort intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1040. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.




                                                  - 159 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 160 of 251 PageID #: 160




          1041.    Comfort and Manuel’s extensive fraudulent conduct demonstrates a high degree

   of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

          1042. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                     ONE HUNDRED AND TWELFTH CAUSE OF ACTION
                              Against Manuel and Comfort
                                 (Unjust Enrichment)

          1043. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1044. As set forth above, Manuel and Comfort have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1045. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Manuel and Comfort, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1046. Manuel and Comfort have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Manuel and Comfort voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.


                   ONE HUNDRED AND THIRTEENTH CAUSE OF ACTION
                             Against Manuel and Comfort
                               (Declaratory Judgment)

          1047. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.



                                                - 160 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 161 of 251 PageID #: 161




          1048. There is an actual controversy between Petroff Amshen and Manuel and Comfort

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Manuel and Comfort in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.

          1049. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1050. Example of a past check that is the subject to the relief sought herein, include, but

   not limited to a check from JP Morgan Chase:

           CHECK # DATES           AMOUNT

                 147    7/2/2018      $1,650




          1051. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Manuel and Comfort; never communicated with Manuel and Comfort regarding

   payment of services, had no knowledge that Manuel and Comfort were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit CC

   and Manuel and Comfort are precluded from engaging in any such acts in the future.

                   ONE HUNDRED AND FOURTEENTH CAUSE OF ACTION
                                     Against Schies
                            (Violation of 18 U.S.C. § 1962(c))

          1052. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.



                                                 - 161 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 162 of 251 PageID #: 162




             1053. Canarsie Wellness is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4),

   which engages in activities that affects interstate commerce.

             1054.   Schies knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Canarsie Wellness through a pattern of racketeering activity consisting of

   repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

   transmission facilities in furtherance of their illegal scheme.

             1055. Furthermore, Schies knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Canarsie Wellness through a pattern of racketeering

   activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

             1056. Upon information and belief, the property that Schies transferred and divided were

   proceeds of illegal activity.

             1057. Upon information and belief, Schies intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

             1058. Upon information and belief, Schies knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Schies.

             1059. Upon information and belief, Schies knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

             1060.   A copy of a check used in the scheme by Canarsie Wellness is attached hereto as

   Exhibit DD.




                                                  - 162 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 163 of 251 PageID #: 163




          1061. As reflected therein, Canarsie Wellness issued a check to Petroff Amshen on

   December 24, 2017 totaling $9,125.00.

          1062. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1063. Upon information and belief, Canarsie Wellness’ business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Schies operates Canarsie Wellness, inasmuch as Canarsie

   Wellness is not engaged in any legitimate business, and acts of federal crimes such as mail fraud,

   wire fraud, laundering of monetary instruments, as well as crimes under state law such as criminal

   violations of forgery under New York Penal Law Section 170.00, falsifying of business records

   under New York Penal Law Section 175.00 and criminal violation of identity theft under New

   York Penal Law Section 190.77, are essential for Canarsie Wellness to function.

          1064. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Schies, upon information and belief, continue to

   engage in the criminal activity described herein.

          1065. These inherently unlawful acts are taken by Schies in pursuit of inherently unlawful

   goals; namely, the laundering of unlawfully obtained funds.

          1066. Petroff Amshen has been injured as stated above.




                                                 - 163 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 164 of 251 PageID #: 164




                    ONE HUNDRED AND FIFTEENTH CAUSE OF ACTION
                           Against Schies and Canarsie Wellness
                                  (Common Law Fraud)

          1067. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1068. Canarsie Wellness and Schies intentionally and knowingly concealed material facts

   from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

   checks regarding payment of nonexistent legal serves.

          1069. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Canarsie Wellness (ii) claiming that Petroff Amshen

   received checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement

   of the name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image

   that Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated

   by such activities.

          1070.    Schies and Canarsie Wellness intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.

          1071. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

          1072.    Canarsie Wellness and Schies’ extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.




                                                  - 164 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 165 of 251 PageID #: 165




          1073. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                    ONE HUNDRED AND SIXTEENTH CAUSE OF ACTION
                           Against Schies and Canarsie Wellness
                                   (Unjust Enrichment)

          1074. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1075. As set forth above, Schies and Canarsie Wellness have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1076. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Schies and Canarsie Wellness, as Petroff Amshen incurred and will

   incur material tax payments and penalties and its professional reputation was damaged.

          1077. Schies and Canarsie Wellness have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Schies and Canarsie Wellness voluntarily

   accepted and distributed amongst themselves, notwithstanding their improper, unlawful, and

   unjust money laundering scheme.

                  ONE HUNDRED AND SEVENTEENTH CAUSE OF ACTION
                          Against Schies and Canarsie Wellness
                                (Declaratory Judgment)

          1078. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1079. There is an actual controversy between Petroff Amshen and Schies and Canarsie

   Wellness regarding more than $75,000.00 in past and future tax consequences as well as harm to

   Petroff Amshen’s reputation as a result of the past and future conduct of Schies and Canarsie




                                                - 165 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 166 of 251 PageID #: 166




   Wellness in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

             1080. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

             1081. An example of a past check that is subject to the relief sought herein, include, but

   not limited to a check from JP Morgan Chase Bank:

             CHECK # DATES          AMOUNT

                  2000 12/24/2017    $9,125


             1082. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Schies and Canarsie Wellness; never communicated with Schies and Canarsie Wellness

   regarding payment of services, had no knowledge that Schies and Canarsie Wellness were using

   its name to launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent

   checks are forgeries, including, but not limited to, the checks that copies of which are attached as

   Exhibit DD Schies and Canarsie Wellness are precluded from engaging in any such acts in the

   future.

                     ONE HUNDRED AND EIGHTEENTH CAUSE OF ACTION
                                    Against Podhayetska
                              (Violation of 18 U.S.C. § 1962(c))

             1083. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

             1084. BAC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.




                                                     - 166 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 167 of 251 PageID #: 167




           1085.   Podhayetska knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of BAC through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1086. Furthermore, Podhayetska knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of BAC through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           1087. Upon information and belief, the property that Podhayetska transferred and divided

   amongst themselves, were proceeds of illegal activity.

           1088. Upon information and belief, Podhayetska intended to engage in conduct

   constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           1089. Upon information and belief, Podhayetska knew that the transactions and the

   money were never intended for Petroff Amshen and were designed in whole to conceal or disguise

   the nature, the location, the source, the ownership, and the control of the proceeds of unlawful

   activity of Podhayetska.

           1090. Upon information and belief, Podhayetska knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

           1091.   Copies of the checks used in the scheme by BAC are attached hereto as Exhibit

   EE.

           1092. As reflected therein, BAC issued checks to Petroff Amshen from August 29, 2018

   through November 26, 2018 totaling $21,400.00.




                                                   - 167 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 168 of 251 PageID #: 168




          1093. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1094. Upon information and belief, BAC’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Podhayetska operates BAC, inasmuch as BAC is not engaged in any

   legitimate business, and acts of federal crimes such as mail fraud, wire fraud, laundering of

   monetary instruments, as well as crimes under state law such as criminal violations of forgery

   under New York Penal Law Section 170.00, falsifying of business records under New York Penal

   Law Section 175.00 and criminal violation of identity theft under New York Penal Law Section

   190.77, are essential for BAC to function.

          1095. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Podhayetska, upon information and belief,

   continue to engage in the criminal activity described herein.

          1096. These inherently unlawful acts are taken by Podhayetska in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          1097. Petroff Amshen has been injured as stated above.

                   ONE HUNDRED AND NINETEENTH CAUSE OF ACTION
                             Against Podhayetska and BAC
                                (Common Law Fraud)

          1098. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                 - 168 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 169 of 251 PageID #: 169




           1099. BAC and Podhayetska intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           1100. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the BAC (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1101.   Podhayetska and BAC intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1102. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1103.   BAC and Podhayetska’s extensive fraudulent conduct demonstrate a high degree

   of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

           1104. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.




                                                 - 169 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 170 of 251 PageID #: 170




                    ONE HUNDRED AND TWENTIETH CAUSE OF ACTION
                             Against Podhayetska and BAC
                                 (Unjust Enrichment)

          1105. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1106. As set forth above, Podhayetska and BAC have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1107. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Podhayetska and BAC, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1108. Podhayetska and BAC have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Podhayetska and BAC voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                  ONE HUNDRED AND TWENTY-FIRST CAUSE OF ACTION
                            Against Podhayetska and BAC
                               (Declaratory Judgment)

          1109. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1110. There is an actual controversy between Petroff Amshen and Podhayetska and BAC

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Podhayetska and BAC in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.




                                                - 170 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 171 of 251 PageID #: 171




          1111. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1112. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from JP Morgan Chase:

           CHECK # DATES           AMOUNT

                  624 8/29/2018     $8,000
                  676 10/30/2018    $7,200
                  724 11/26/2018    $6,200

                                   $21,400


          1113. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Podhayetska and BAC; never communicated with Podhayetska and BAC regarding

   payment of services, had no knowledge that Podhayetska and BAC were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit EE,

   Podhayetska and BAC are precluded from engaging in any such acts in the future.

                ONE HUNDRED AND TWENTY-SECOND CAUSE OF ACTION
                                     Against Saidy
                           (Violation of 18 U.S.C. § 1962(c))

          1114. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

          1115. BSR is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

          1116.    Saidy knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of BSR through a pattern of racketeering activity consisting of repeated


                                                     - 171 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 172 of 251 PageID #: 172




   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

            1117. Furthermore, Saidy knowingly conducted and/or participated, directly or indirectly,

   in the conduct of the affairs of BSR through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

            1118. Upon information and belief, the property that Saidy transferred and divided

   amongst themselves, were proceeds of illegal activity.

            1119. Upon information and belief, Saidy intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

            1120. Upon information and belief, Saidy knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Saidy.

            1121. Upon information and belief, Saidy knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

            1122.   Copies of the checks used in the scheme by BSR are attached hereto as Exhibit FF.

            1123. As reflected therein, BSR issued checks to Petroff Amshen on July 2, 2018 and

   November 2, 2018 totaling $14,438.00.

            1124. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

            1125. Upon information and belief, BSR’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering




                                                   - 172 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 173 of 251 PageID #: 173




   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Saidy operates BSR, inasmuch as BSR is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for BSR to function.

          1126. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Saidy, upon information and belief, continue to

   engage in the criminal activity described herein.

          1127. These inherently unlawful acts are taken by Saidy in pursuit of inherently unlawful

   goals; namely, the laundering of unlawfully obtained funds.

          1128. Petroff Amshen has been injured as stated above.

                 ONE HUNDRED AND TWENTY-THIRD CAUSE OF ACTION
                               Against Saidy and BSR
                               (Common Law Fraud)

          1129. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1130. BSR and Saidy intentionally and knowingly concealed material facts from Petroff

   Amshen in the course of their submission of hundreds of fraudulently endorsed checks regarding

   payment of nonexistent legal serves.

          1131. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the BSR (ii) claiming that Petroff Amshen received checks




                                                 - 173 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 174 of 251 PageID #: 174




   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1132.   Saidy and BSR intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1133. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1134.   BSR and Saidy’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           1135. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                 ONE HUNDRED AND TWENTY-FOURTH CAUSE OF ACTION
                               Against Saidy and BSR
                                (Unjust Enrichment)

           1136. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1137. As set forth above, Saidy and BSR have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

           1138. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Saidy and BSR, as Petroff Amshen incurred and will incur material

   tax payments and penalties and its professional reputation was damaged.




                                                 - 174 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 175 of 251 PageID #: 175




          1139. Saidy and BSR have been enriched at Petroff Amshen's expense by distribution of

   funds which constituted a benefit that Saidy and BSR voluntarily accepted and distributed amongst

   themselves, notwithstanding their improper, unlawful, and unjust money laundering scheme.

                 ONE HUNDRED AND TWENTY-FIFTH CAUSE OF ACTION
                              Against Saidy and BSR
                              (Declaratory Judgment)

          1140. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1141. There is an actual controversy between Petroff Amshen and Saidy and BSR

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Saidy and BSR in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          1142. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1143. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from JP Morgan Chase:

           CHECK # DATES           AMOUNT

               123      8/2/2018    $10,838
               150     11/2/2018     $3,600

                                    $14,438


          Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory Judgment

   Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal services to

   Saidy and BSR; never communicated with Saidy and BSR regarding payment of services, had no

   knowledge that Saidy and BSR were using its name to launder money; all signatures of Petroff



                                                 - 175 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 176 of 251 PageID #: 176




   Amshen that purport to endorse the fraudulent checks are forgeries, including, but not limited to,

   the checks that copies of which are attached as Exhibit FF, Saidy and BSR are precluded from

   engaging in any such acts in the future.

                   ONE HUNDRED AND TWENTY-SIXTH CAUSE OF ACTION
                           Against Bodchynska and Kurkarewicz
                             (Violation of 18 U.S.C. § 1962(c))

           1144. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1145. BL is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages in

   activities that affects interstate commerce.

           1146.   Bodchynska and Kurkarewicz knowingly conducted and/or participated, directly

   or indirectly, in the conduct of the affairs of BL through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

   transmission facilities in furtherance of their illegal scheme.

           1147. Furthermore, Bodchynska and Kurkarewicz knowingly conducted and/or

   participated, directly or indirectly, in the conduct of the affairs of BL through a pattern of

   racketeering activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering

   of monetary instruments.

           1148. Upon information and belief, the property that Bodchynska and Kurkarewicz

   transferred and divided amongst themselves, were proceeds of illegal activity.

           1149. Upon information and belief, Bodchynska and Kurkarewicz intended to engage in

   conduct constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           1150. Upon information and belief, Bodchynska and Kurkarewicz knew that the

   transactions and the money were never intended for Petroff Amshen and were designed in whole




                                                   - 176 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 177 of 251 PageID #: 177




   to conceal or disguise the nature, the location, the source, the ownership, and the control of the

   proceeds of unlawful activity of Saidy.

          1151. Upon information and belief, Bodchynska and Kurkarewicz knew that the scheme

   and check cashing transactions were intended to avoid a transaction reporting requirement under

   State or Federal law.

          1152.    Copies of the checks used in the scheme by BL are attached hereto as Exhibit GG.

          1153. As reflected therein, BL issued checks to Petroff Amshen on February 27, 2017 and

   April 28, 2018 totaling $5,100.00.

          1154. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1155. Upon information and belief, BL’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Bodchynska and Kurkarewicz operate BL, inasmuch as BL is not engaged

   in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud, laundering of

   monetary instruments, as well as crimes under state law such as criminal violations of forgery

   under New York Penal Law Section 170.00, falsifying of business records under New York Penal

   Law Section 175.00 and criminal violation of identity theft under New York Penal Law Section

   190.77, are essential for BL to function.

          1156. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of




                                                 - 177 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 178 of 251 PageID #: 178




   continued criminal activity, as does the fact that Bodchynska and Kurkarewicz, upon information

   and belief, continue to engage in the criminal activity described herein.

           1157. These inherently unlawful acts are taken by Bodchynska and Kurkarewicz in

   pursuit of inherently unlawful goals; namely, the laundering of unlawfully obtained funds.

           1158. Petroff Amshen has been injured as stated above.

                 ONE HUNDRED AND TWENTY-SEVENTH CAUSE OF ACTION
                         Against Bodchynska, Kurkarewicz and BL
                                  (Common Law Fraud)

           1159. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1160. BL, Bodchynska and Kurkarewicz intentionally and knowingly concealed material

   facts from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

   checks regarding payment of nonexistent legal serves.

           1161. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the BL (ii) claiming that Petroff Amshen received checks as

   reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1162. Bodchynska and Kurkarewicz and BL intentionally made the above-described false

   and fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain

   and enrich their coffers, all at the expense of Petroff Amshen.

           1163. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.




                                                  - 178 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 179 of 251 PageID #: 179




          1164.    BL, Bodchynska and Kurkarewicz’s extensive fraudulent conduct demonstrates a

   high degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover

   punitive damages.

          1165. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                 ONE HUNDRED AND TWENTY-EIGHTH CAUSE OF ACTION
                         Against Bodchynska, Kurkarewicz and BL
                                   (Unjust Enrichment)

          1166. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1167. As set forth above, Bodchynska, Kurkarewicz and BL have engaged in improper,

   unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1168. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of BL, Bodchynska and Kurkarewicz, as Petroff Amshen incurred and

   will incur material tax payments and penalties and its professional reputation was damaged.

          1169. BL, Bodchynska and Kurkarewicz have been enriched at Petroff Amshen's expense

   by distribution of funds which constituted a benefit that BL, Bodchynska and Kurkarewicz

   voluntarily accepted and distributed amongst themselves, notwithstanding their improper,

   unlawful, and unjust money laundering scheme.

                  ONE HUNDRED AND TWENTY-NINTH CAUSE OF ACTION
                         Against Bodchynska, Kurkarewicz and BL
                                  (Declaratory Judgment)

          1170. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.




                                                - 179 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 180 of 251 PageID #: 180




          1171. There is an actual controversy between Petroff Amshen and BL, Bodchynska and

   Kurkarewicz regarding more than $75,000.00 in past and future tax consequences as well as harm

   to Petroff Amshen’s reputation as a result of the past and future conduct of BL, Bodchynska and

   Kurkarewicz in which they sully the name of Petroff Amshen via an apparent entanglement in a

   money laundering scheme.

          1172. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1173. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from TD Bank:

           CHECK # DATES         AMOUNT

                1222 2/27/2017     $2,500
                1542 4/28/2018     $2,600

                                   $5,100


          1174. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to BL, Bodchynska and Kurkarewicz; never communicated with BL, Bodchynska and

   Kurkarewicz regarding payment of services, had no knowledge that BL, Bodchynska and

   Kurkarewicz were using its name to launder money; all signatures of Petroff Amshen that purport

   to endorse the fraudulent checks are forgeries, including, but not limited to, the checks that copies

   of which are attached as Exhibit GG, BL, Bodchynska and Kurkarewicz are precluded from

   engaging in any such acts in the future.




                                                  - 180 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 181 of 251 PageID #: 181




                     ONE HUNDRED AND THIRTIETH CAUSE OF ACTION
                                     Against Daimond
                             (Violation of 18 U.S.C. § 1962(c))

           1175. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1176. BCR is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

           1177.   Daimond knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of BCR through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1178. Furthermore, Daimond knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of BCR through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           1179. Upon information and belief, the property that Daimond transferred and divided,

   were proceeds of illegal activity.

           1180. Upon information and belief, Daimond intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           1181. Upon information and belief, Daimond knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Daimond.

           1182. Upon information and belief, Daimond knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.




                                                     - 181 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 182 of 251 PageID #: 182




          1183.    A copy of a check used in the scheme by BCR is attached hereto as Exhibit HH.

          1184. As reflected therein, BCR issued a check to Petroff Amshen on November 1, 2018

   totaling $3,400.00.

          1185. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1186. Upon information and belief, BCR’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Daimond operates BCR, inasmuch as BCR is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for BCR to function.

          1187. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Daimond, upon information and belief, continue

   to engage in the criminal activity described herein.

          1188. These inherently unlawful acts are taken by Daimond in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          1189. Petroff Amshen has been injured as stated above.




                                                 - 182 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 183 of 251 PageID #: 183




                   ONE HUNDRED AND THIRTY-FIRST CAUSE OF ACTION
                               Against Daimond and BCR
                                 (Common Law Fraud)

           1190. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1191. BCR and Daimond intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           1192. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the BCR (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1193.   Daimond and BCR intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1194. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1195.   Daimond and BCR’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           1196. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.




                                                 - 183 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 184 of 251 PageID #: 184




                ONE HUNDRETH AND THIRTY-SECOND CAUSE OF ACTION
                             Against Daimond and BCR
                               (Unjust Enrichment)

          1197. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1198. As set forth above, Daimond and BCR have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          1199. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Daimond and BCR, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1200. Daimond and BCR have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that Daimond and BCR voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                 ONE HUNDRETH AND THIRTY-THIRD CAUSE OF ACTION
                             Against Daimond and BCR
                               (Declaratory Judgment)

          1201. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1202. There is an actual controversy between Petroff Amshen and Daimond and BCR

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Daimond and BCR in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          1203. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.




                                                - 184 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 185 of 251 PageID #: 185




           1204. Example of a past check that is the subject to the relief sought herein, include, but

   not limited to a check from TD Bank:

           CHECK # DATES           AMOUNT

                   620 11/1/2018     $3,400


           1205. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Daimond and BCR; never communicated with Daimond and BCR regarding payment

   of services, had no knowledge that Daimond and BCR were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit HH, and Daimond and

   BCR are precluded from engaging in any such acts in the future.

                   ONE HUNDRED AND THIRTY-FOURTH CAUSE OF ACTION
                                     Against Abourya
                             (Violation of 18 U.S.C. § 1962(c))

           1206. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1207. BT is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages in

   activities that affects interstate commerce.

           1208.    Abourya knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of BT through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.




                                                   - 185 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 186 of 251 PageID #: 186




          1209. Furthermore, Abourya knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of BT through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

          1210. Upon information and belief, the property that Abourya transferred and divided

   were proceeds of illegal activity.

          1211. Upon information and belief, Abourya intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          1212. Upon information and belief, Abourya knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Abourya.

          1213. Upon information and belief, Abourya knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          1214.    Copies of checks used in the scheme by BT is attached hereto as Exhibit II.

          1215. As reflected therein, BT issued checks to Petroff Amshen from June 9, 2017

   through September 5, 2018 totaling $23,239.00. The addresses on the checks as reflected therein,

   35 Starlight Road, Staten Island, New York 10301.

          1216. As reflected therein, the memo lines of most of the check state “legal fee.” Petroff

   Amshen did not provide legal services to BT.

          1217. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.




                                                  - 186 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 187 of 251 PageID #: 187




          1218. Upon information and belief, BT’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Abourya operates BT, inasmuch as BT is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for BT to function.

          1219. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Abourya, upon information and belief, continue

   to engage in the criminal activity described herein.

          1220. These inherently unlawful acts are taken by Abourya in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          1221. Petroff Amshen has been injured as stated above.

                  ONE HUNDRED AND THIRTY-FIFTH CAUSE OF ACTION
                               Against Abourya and BT
                                (Common Law Fraud)

          1222. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1223. BT and Abourya intentionally and knowingly concealed material facts from Petroff

   Amshen in the course of their submission of hundreds of fraudulently endorsed checks regarding

   payment of nonexistent legal serves.




                                                 - 187 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 188 of 251 PageID #: 188




           1224. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the BT (ii) claiming that Petroff Amshen received checks as

   reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1225.   Abourya and BT intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1226. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1227.   BT and Abourya’s extensive fraudulent conduct demonstrate a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           1228. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                   ONE HUNDRED AND THIRTY-SIXTH CAUSE OF ACTION
                                Against Abourya and BT
                                 (Unjust Enrichment)

           1229. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1230. As set forth above, Abourya and BT have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.




                                                 - 188 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 189 of 251 PageID #: 189




          1231. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Abourya and BT, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1232. Abourya and BT have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that Abourya and BT voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                ONE HUNDRED AND THIRTY-SEVENTH CAUSE OF ACTION
                              Against Abourya and BT
                              (Declaratory Judgment)

          1233. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1234. There is an actual controversy between Petroff Amshen and Abourya and BT

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Abourya and BT in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          1235. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1236. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from TD Bank and JP Morgan Chase:




                                                - 189 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 190 of 251 PageID #: 190




           CHECK #          DATES       AMOUNT

                     1557    6/9/2017      $2,500
                     1566   6/30/2017      $3,100
                     1655    9/7/2017      $4,539
                     1701    1/9/2018      $8,500
                     1813   7/10/2018      $3,000
                     1897    8/6/2018      $5,600
                     2106    9/5/2018      $5,000

                                          $32,239


          1237. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Abourya and BT; never communicated with Abourya and BT regarding payment of

   services, had no knowledge that Abourya and BT were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit II, and Abourya and BT

   are precluded from engaging in any such acts in the future.

                  ONE HUNDRED AND THIRTY-EIGHTH CAUSE OF ACTION
                                     Against Ebeido
                            (Violation of 18 U.S.C. § 1962(c))

          1238. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

          1239. MHOH is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

          1240.    Ebeido knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of MHOH through a pattern of racketeering activity consisting of repeated




                                                    - 190 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 191 of 251 PageID #: 191




   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1241. Furthermore, Ebeido knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of MHOH through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           1242. Upon information and belief, the property that Ebeido transferred and divided were

   proceeds of illegal activity.

           1243. Upon information and belief, Ebeido intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           1244. Upon information and belief, Ebeido knew that the transactions and the money were

   never intended for Petroff Amshen and were designed in whole to conceal or disguise the nature,

   the location, the source, the ownership, and the control of the proceeds of unlawful activity of

   Ebeido.

           1245. Upon information and belief, Ebeido knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

           1246.   Copies of checks used in the scheme by MHOH is attached hereto as Exhibit JJ.

           1247. As reflected therein, MHOH issued checks to Petroff Amshen from August 1, 2017

   through May 7, 2018 totaling $13,985.00 The addresses on the checks as reflected therein vary as

   four different addresses were used as the purported corporate address.

           1248. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.




                                                   - 191 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 192 of 251 PageID #: 192




          1249. Upon information and belief, MHOH’s business is racketeering activity, inasmuch

   as the enterprise was never entitled to those proceeds and existed solely for the purpose of

   laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Ebeido operates MHOH, inasmuch as MHOH is not

   engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for MHOH to function.

          1250. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Ebeido, upon information and belief, continue to

   engage in the criminal activity described herein.

          1251. These inherently unlawful acts are taken by Ebeido in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          1252. Petroff Amshen has been injured as stated above.

                  ONE HUNDRED AND THIRTY-NINTH CAUSE OF ACTION
                              Against Ebeido and MHOH
                                (Common Law Fraud)

          1253. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1254. MHOH and Ebeido intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.




                                                 - 192 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 193 of 251 PageID #: 193




           1255. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the MHOH (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1256.   Ebeido and MHOH intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1257. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1258.   MHOH and Ebeido’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

           1259. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                     ONE HUNDRED AND FORTIETH CAUSE OF ACTION
                               Against Ebeido and MHOH
                                  (Unjust Enrichment)

           1260. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1261. As set forth above, Ebeido and MHOH have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.




                                                 - 193 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 194 of 251 PageID #: 194




          1262. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Ebeido and MHOH, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1263. Ebeido and MHOH have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that Ebeido and MHOH voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                   ONE HUNDRED AND FORTY-FIRST CAUSE OF ACTION
                              Against Ebeido and MHOH
                                (Declaratory Judgment)

          1264. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1265. There is an actual controversy between Petroff Amshen and Ebeido and MHOH

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Ebeido and MHOH in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          1266. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1267. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to a check from JP Morgan Chase:

           CHECK # DATES                AMOUNT

                 291         8/1/2017             $3,650
                 261        12/7/2017             $3,885
                 500         5/7/2018             $6,450

                                               $13,985



                                                 - 194 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 195 of 251 PageID #: 195




           1268. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Ebeido and MHOH; never communicated with Ebeido and MHOH regarding payment

   of services, had no knowledge that Ebeido and MHOH were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit JJ, and Ebeido and

   MHOH are precluded from engaging in any such acts in the future.

                   ONE HUNDRED AND FORTY-SECOND CAUSE OF ACTION
                                   Against Bobchynska
                             (Violation of 18 U.S.C. § 1962(c))

           1269. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1270. Meridian is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           1271.   Bobchynska knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Meridian through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1272. Furthermore, Bobchynska knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Meridian through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           1273. Upon information and belief, the property that Bobchynska transferred and divided

   were proceeds of illegal activity.




                                                   - 195 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 196 of 251 PageID #: 196




          1274. Upon information and belief, Bobchynska intended to engage in conduct

   constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          1275. Upon information and belief, Bobchynska knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Bobchynska.

          1276. Upon information and belief, Bobchynska knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          1277.    Copies of checks used in the scheme by Meridian is attached hereto as Exhibit KK.

          1278. As reflected therein, Meridian issued checks to Petroff Amshen on March 3, 2017

   and December 26, 2018 totaling $5,577.00.

          1279. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1280. Upon information and belief, Meridian’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Bobchynska operates Meridian, inasmuch as Meridian is

   not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Meridian to function.




                                                  - 196 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 197 of 251 PageID #: 197




           1281. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Bobchynska, upon information and belief,

   continue to engage in the criminal activity described herein.

           1282. These inherently unlawful acts are taken by Bobchynska in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           1283. Petroff Amshen has been injured as stated above.

                      ONE HUNDRED AND FORTY-THIRD CAUSE OF ACTION
                               Against Bobchynska and Meridian
                                    (Common Law Fraud)

           1284. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1285. Meridian and Bobchynska intentionally and knowingly concealed material facts

   from Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed

   checks regarding payment of nonexistent legal serves.

           1286. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Meridian (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           1287. Bobchynska and Meridian intentionally made the above-described false and

   fraudulent statements and concealed material facts in a calculated effort to generate fiscal gain and

   enrich their coffers, all at the expense of Petroff Amshen.




                                                  - 197 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 198 of 251 PageID #: 198




          1288. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

          1289.    Meridian and Bobchynska’s extensive fraudulent conduct demonstrates a high

   degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

          1290. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                  ONE HUNDRED AND FORTY-FOURTH CAUSE OF ACTION
                            Against Bobchynska and Meridian
                                  (Unjust Enrichment)

          1291. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1292. As set forth above, Bobchynska and Meridian have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1293. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Bobchynska and Meridian, as Petroff Amshen incurred and will

   incur material tax payments and penalties and its professional reputation was damaged.

          1294. Bobchynska and Meridian have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Bobchynska and Meridian voluntarily

   accepted and distributed amongst themselves, notwithstanding their improper, unlawful, and

   unjust money laundering scheme.




                                                - 198 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 199 of 251 PageID #: 199




                   ONE HUNDRED AND FORTY-FIFTH CAUSE OF ACTION
                            Against Bobchynska and Meridian
                                 (Declaratory Judgment)

          1295. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1296. There is an actual controversy between Petroff Amshen and Bobchynska and

   Meridian regarding more than $75,000.00 in past and future tax consequences as well as harm to

   Petroff Amshen’s reputation as a result of the past and future conduct of Bobchynska and Meridian

   in which they sully the name of Petroff Amshen via an apparent entanglement in a money

   laundering scheme.

          1297. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1298. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from Capitol One:

           CHECK # DATES          AMOUNT

                2184 3/29/2017            $3,500
                2284 10/26/2018           $2,077

                                          $5,577


          1299. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Bobchynska and Meridian; never communicated with Bobchynska and Meridian

   regarding payment of services, had no knowledge that Bobchynska and Meridian were using its

   name to launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent

   checks are forgeries, including, but not limited to, the checks that copies of which are attached as


                                                   - 199 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 200 of 251 PageID #: 200




   Exhibit KK, and Bobchynska and Meridian are precluded from engaging in any such acts in the

   future.

                    ONE HUNDRED AND FORTY-SIXTH CAUSE OF ACTION
                                     Against Coleman
                             (Violation of 18 U.S.C. § 1962(c))

             1300. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

             1301. MI is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages in

   activities that affects interstate commerce.

             1302. Coleman knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of MI through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

             1303. Furthermore, Coleman knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of MI through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

             1304. Upon information and belief, the property that Coleman transferred and divided

   were proceeds of illegal activity.

             1305. Upon information and belief, Coleman intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

             1306. Upon information and belief, Coleman knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Coleman.




                                                   - 200 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 201 of 251 PageID #: 201




          1307. Upon information and belief, Coleman knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          1308.    Copies of checks used in the scheme by MI is attached hereto as Exhibit LL.

          1309. As reflected therein, MI issued checks to Petroff Amshen on December 15, 2017

   and December 20, 2017 totaling $2,975.00.

          1310. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1311. Upon information and belief, MI’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Coleman operates MI, inasmuch as MI is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for MI to function.

          1312. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Coleman, upon information and belief, continue

   to engage in the criminal activity described herein.

          1313. These inherently unlawful acts are taken by Coleman in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.




                                                 - 201 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 202 of 251 PageID #: 202




           1314. Petroff Amshen has been injured as stated above.

                   ONE HUNDRED AND FORTY-SEVENTH CAUSE OF ACTION
                                Against Coleman and MI
                                 (Common Law Fraud)

           1315. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1316. MI and Coleman intentionally and knowingly concealed material facts from Petroff

   Amshen in the course of their submission of hundreds of fraudulently endorsed checks regarding

   payment of nonexistent legal serves.

           1317. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the MI (ii) claiming that Petroff Amshen received checks as

   reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1318. Coleman and MI intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1319. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1320.    Coleman and MI’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.




                                                 - 202 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 203 of 251 PageID #: 203




          1321. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                 ONE HUNDRED AND FOURTY-EIGHTH CAUSE OF ACTION
                              Against Coleman and MI
                                (Unjust Enrichment)

          1322. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1323. As set forth above, Coleman and MI have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          1324. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Coleman and MI, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1325. Coleman and MI have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that Coleman and MI voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.

                 ONE HUNDRED AND FOURTY-NINTH CAUSE OF ACTION
                              Against Coleman and MI
                              (Declaratory Judgment)

          1326. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1327. There is an actual controversy between Petroff Amshen and Coleman and MI

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff




                                                - 203 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 204 of 251 PageID #: 204




   Amshen’s reputation as a result of the past and future conduct of Coleman and MI in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          1328. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1329. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from TD Bank:

           CHECK # DATES           AMOUNT

                 900 12/15/2017     $1,675
                 876 12/20/2017     $1,360


          1330. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Coleman and MI; never communicated with Coleman and MI regarding payment of

   services, had no knowledge that Coleman and MI were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit LL, and Coleman and

   MI are precluded from engaging in any such acts in the future.

                      ONE HUNDRED AND FIFTIETH CAUSE OF ACTION
                                    Against Abouhassan
                              (Violation of 18 U.S.C. § 1962(c))

          1331. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

          1332. PTR is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.




                                                     - 204 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 205 of 251 PageID #: 205




           1333. Abouhassan knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of PTR through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1334. Furthermore, Abouhassan knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of PTR through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           1335. Upon information and belief, the property that Abouhassan transferred and divided

   were proceeds of illegal activity.

           1336. Upon information and belief, Abouhassan intended to engage in conduct

   constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           1337. Upon information and belief, Abouhassan knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Abouhassan.

           1338. Upon information and belief, Abouhassan knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

           1339.    Copies of checks used in the scheme by PTR is attached hereto as Exhibit MM.

           1340. As reflected therein, PTR issued checks to Petroff Amshen from April 2, 2018

   through December 3, 2018 totaling $18,997.00.

           1341. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.




                                                   - 205 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 206 of 251 PageID #: 206




          1342. Upon information and belief, PTR’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which Abouhassan operates PTR, inasmuch as PTR is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for PTR to function.

          1343. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Abouhassan, upon information and belief,

   continue to engage in the criminal activity described herein.

          1344. These inherently unlawful acts are taken by Abouhassan in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

          1345. Petroff Amshen has been injured as stated above.

                   ONE HUNDRED AND FIFTY-FIRST CAUSE OF ACTION
                             Against Abouhassan and PTR
                                (Common Law Fraud)

          1346. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1347. PTR and Abouhassan intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.




                                                 - 206 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 207 of 251 PageID #: 207




           1348. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the PTR (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1349. Abouhassan and PTR intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1350. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1351. Abouhassan and PTR’s extensive fraudulent conduct demonstrates a high degree

   of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

           1352. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                  ONE HUNDRED AND FIFTY-SECOND CAUSE OF ACTION
                             Against Abouhassan and PTR
                                 (Unjust Enrichment)

           1353. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1354. As set forth above, Abouhassan and PTR have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.




                                                 - 207 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 208 of 251 PageID #: 208




          1355. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Abouhassan and PTR, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1356. Abouhassan and PTR have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Abouhassan and PTR voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                    ONE HUNDRED AND FIFTY-THIRD CAUSE OF ACTION
                              Against Abouhassan and PTR
                                (Declaratory Judgment)

          1357. There is an actual controversy between Petroff Amshen and Abouhassan and PTR

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Abouhassan and PTR in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.

          1358. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1359. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to a check from JP Morgan Chase:

          CHECK #          DATES         AMOUNT

                    4148     12/3/2019             $6,197
                    4229    11/10/2017             $3,500
                    4267      4/2/2018             $5,100
                    4284     6/28/2018             $4,200

                                                  $18,997




                                                - 208 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 209 of 251 PageID #: 209




           1360. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Abouhassan and PTR; never communicated with Abouhassan and PTR regarding

   payment of services, had no knowledge that Abouhassan and PTR were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit

   MM, and Abouhassan and PTR are precluded from engaging in any such acts in the future.

                  ONE HUNDRED AND FIFTY-FOURTH CAUSE OF ACTION
                                    Against John Doe
                            (Violation of 18 U.S.C. § 1962(c))

           1361. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1362. AHP is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which engages

   in activities that affects interstate commerce.

           1363. John Doe knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of AHP through a pattern of racketeering activity consisting of repeated

   violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and transmission

   facilities in furtherance of their illegal scheme.

           1364. Furthermore, John Doe knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of AHP through a pattern of racketeering activity consisting

   of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary instruments.

           1365. Upon information and belief, the property that John Doe transferred and divided

   were proceeds of illegal activity.




                                                     - 209 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 210 of 251 PageID #: 210




          1366. Upon information and belief, John Doe intended to engage in conduct constituting

   a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          1367. Upon information and belief, John Doe knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of John Doe.

          1368. Upon information and belief, John Doe knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          1369.    Copies of checks used in the scheme by AHP is attached hereto as Exhibit NN.

          1370. As reflected therein, AHP issued checks to Petroff Amshen from July 14, 2017

   through May 7, 2018 totaling $48,600.00.

          1371. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1372. Upon information and belief, AHP’s business is racketeering activity, inasmuch as

   the enterprise was never entitled to those proceeds and existed solely for the purpose of laundering

   money. The predicate acts of mail fraud, wire fraud, and laundering of money instruments are the

   regular way in which John Doe operates AHP, inasmuch as AHP is not engaged in any legitimate

   business, and acts of federal crimes such as mail fraud, wire fraud, laundering of monetary

   instruments, as well as crimes under state law such as criminal violations of forgery under New

   York Penal Law Section 170.00, falsifying of business records under New York Penal Law Section

   175.00 and criminal violation of identity theft under New York Penal Law Section 190.77, are

   essential for AHP to function.




                                                  - 210 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 211 of 251 PageID #: 211




           1373. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that John Doe, upon information and belief, continue

   to engage in the criminal activity described herein.

           1374. These inherently unlawful acts are taken by John Doe in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           1375. Petroff Amshen has been injured as stated above.

                   ONE HUNDRED AND FIFTY-FIFTH CAUSE OF ACTION
                              Against John Doe and AHP
                                (Common Law Fraud)

           1376. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1377. AHP and John Doe intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           1378. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the AHP (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1379. John Doe and AHP intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.




                                                 - 211 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 212 of 251 PageID #: 212




          1380. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

          1381. John Doe and AHP’s extensive fraudulent conduct demonstrates a high degree of

   moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive damages.

          1382. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                   ONE HUNDRED AND FIFTY-SIXTH CAUSE OF ACTION
                              Against John Doe and AHP
                                (Unjust Enrichment)

          1383. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1384. As set forth above, John Doe and AHP have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of Petroff Amshen.

          1385. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of John Doe and AHP, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1386. John Doe and AHP have been enriched at Petroff Amshen's expense by distribution

   of funds which constituted a benefit that John Doe and AHP voluntarily accepted and distributed

   amongst themselves, notwithstanding their improper, unlawful, and unjust money laundering

   scheme.




                                                - 212 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 213 of 251 PageID #: 213




                 ONE HUNDRED AND FIFTY-SEVENTH CAUSE OF ACTION
                             Against John Doe and AHP
                              (Declaratory Judgment)

          1387. There is an actual controversy between Petroff Amshen and John Doe and AHP

   regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of John Doe and AHP in which they

   sully the name of Petroff Amshen via an apparent entanglement in a money laundering scheme.

          1388. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1389. Example of past checks that are the subject to the relief sought herein, include, but

   not limited to checks from Santander:

           CHECK #       DATES        AMOUNT

                     2032 7/14/2017         $7,500
                     106 12/15/2017         $6,800
                     144 2/22/2018          $5,200
                     159 3/8/2018           $7,500
                     193 4/11/2018          $7,500
                     221 5/7/2018           $7,300

                                           $48,600


          1390. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to John Doe and AHP; never communicated with John Doe and AHP regarding payment

   of services, had no knowledge that John Doe and AHP were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, including,

   but not limited to, the checks that copies of which are attached as Exhibit NN, and John Doe and

   AHP are precluded from engaging in any such acts in the future.


                                                 - 213 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 214 of 251 PageID #: 214




                  ONE HUNDRED AND FIFTY-EIGHTH CAUSE OF ACTION
                                     Against Lavelle
                            (Violation of 18 U.S.C. § 1962(c))

           1391. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.

           1392. Lavelle PC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

           1393. Lavelle knowingly conducted and/or participated, directly or indirectly, in the

   conduct of the affairs of Lavelle PC through a pattern of racketeering activity consisting of

   repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate mails and

   transmission facilities in furtherance of their illegal scheme.

           1394. Furthermore, Lavelle knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Lavelle PC through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

           1395. Upon information and belief, the property that Lavelle transferred and divided were

   proceeds of illegal activity.

           1396. Upon information and belief, Lavelle intended to engage in conduct constituting a

   violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

           1397. Upon information and belief, Lavelle knew that the transactions and the money

   were never intended for Petroff Amshen and were designed in whole to conceal or disguise the

   nature, the location, the source, the ownership, and the control of the proceeds of unlawful activity

   of Lavelle.




                                                  - 214 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 215 of 251 PageID #: 215




          1398. Upon information and belief, Lavelle knew that the scheme and check cashing

   transactions were intended to avoid a transaction reporting requirement under State or Federal law.

          1399.    A copy of a check used in the scheme by Lavelle PC is attached hereto as Exhibit

   OO.

          1400. As reflected therein, Lavelle PC issued a check to Petroff Amshen totaling

   $4,806.00.

          1401. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1402. Upon information and belief, Lavelle PC’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Lavelle operates Lavelle PC, inasmuch as Lavelle PC is

   not engaged in any legitimate business, and acts of federal crimes such as mail fraud, wire fraud,

   laundering of monetary instruments, as well as crimes under state law such as criminal violations

   of forgery under New York Penal Law Section 170.00, falsifying of business records under New

   York Penal Law Section 175.00 and criminal violation of identity theft under New York Penal

   Law Section 190.77, are essential for Lavelle PC to function.

          1403. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Lavelle, upon information and belief, continue to

   engage in the criminal activity described herein.




                                                 - 215 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 216 of 251 PageID #: 216




           1404. These inherently unlawful acts are taken by Lavelle in pursuit of inherently

   unlawful goals; namely, the laundering of unlawfully obtained funds.

           1405. Petroff Amshen has been injured as stated above.

                      ONE HUNDRED AND FIFTY-NINTH CAUSE OF ACTION
                               Against Lavelle and Lavelle PC
                                   (Common Law Fraud)

           1406. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1407. Lavelle and Lavelle PC intentionally and knowingly concealed material facts from

   Petroff Amshen in the course of their submission of hundreds of fraudulently endorsed checks

   regarding payment of nonexistent legal serves.

           1408. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to the Lavelle PC (ii) claiming that Petroff Amshen received

   checks as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the

   name and signatures of Petroff Amshen on multiple checks and (iv) creating the false image that

   Petroff Amshen was engaged in its illegal activities and concealment of the proceeds generated by

   such activities.

           1409. Lavelle and Lavelle PC intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to generate fiscal gain and enrich

   their coffers, all at the expense of Petroff Amshen.

           1410. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.




                                                 - 216 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 217 of 251 PageID #: 217




          1411. Lavelle and Lavelle PC’s extensive fraudulent conduct demonstrates a high degree

   of moral turpitude and wanton dishonesty that entitles Petroff Amshen to recover punitive

   damages.

          1412. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.


                     ONE HUNDRED AND SIXTIETH CAUSE OF ACTION
                             Against Lavelle and Lavelle PC
                                 (Unjust Enrichment)

          1413. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1414. As set forth above, Lavelle and Lavelle PC have engaged in improper, unlawful,

   and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1415. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Lavelle and Lavelle PC, as Petroff Amshen incurred and will incur

   material tax payments and penalties and its professional reputation was damaged.

          1416. Lavelle and Lavelle PC have been enriched at Petroff Amshen's expense by

   distribution of funds which constituted a benefit that Lavelle and Lavelle PC voluntarily accepted

   and distributed amongst themselves, notwithstanding their improper, unlawful, and unjust money

   laundering scheme.

                   ONE HUNDRED AND SIXTY-FIRST CAUSE OF ACTION
                            Against Lavelle and Lavelle PC
                               (Declaratory Judgment)

          1417. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.



                                                - 217 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 218 of 251 PageID #: 218




          1418. There is an actual controversy between Petroff Amshen and Lavelle and Lavelle

   PC regarding more than $75,000.00 in past and future tax consequences as well as harm to Petroff

   Amshen’s reputation as a result of the past and future conduct of Lavelle and Lavelle PC in which

   they sully the name of Petroff Amshen via an apparent entanglement in a money laundering

   scheme.

          1419. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

          1420. Examples of a past check that are subject to the relief sought herein, include, but

   not limited to a check from Signature Bank:

           CHECK #           DATES            AMOUNT

                     41313           Aug-17      $4,860


          1421. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Lavelle and Lavelle PC; never communicated with Lavelle and Lavelle PC regarding

   payment of services, had no knowledge that Lavelle and Lavelle PC were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries, including, but not limited to, the checks that copies of which are attached as Exhibit OO,

   and Lavelle and Lavelle PC are precluded from engaging in any such acts in the future.

                  ONE HUNDRED AND SIXTY-SECOND CAUSE OF ACTION
                           Against Elsanaa, Zhong and Libing
                            (Violation of 18 U.S.C. § 1962(c))

          1422. Petroff Amshen incorporates, as though fully set forth herein, each and every

   allegation set forth above.




                                                    - 218 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 219 of 251 PageID #: 219




          1423.      Elsanaa PC is an ongoing “enterprise” as defined in 18 U.S.C. § 1961(4), which

   engages in activities that affects interstate commerce.

          1424. Elsanaa, Zhon and Libing, knowingly conducted and/or participated, directly or

   indirectly, in the conduct of the affairs of Elsanaa PC through a pattern of racketeering activity

   consisting of repeated violations of 18 U.S.C. § 1341, based upon the continued use of interstate

   mails and transmission facilities in furtherance of their illegal scheme.

          1425. Furthermore, Elsanaa, Zhong and Libing, knowingly conducted and/or participated,

   directly or indirectly, in the conduct of the affairs of Elsanaa PC through a pattern of racketeering

   activity consisting of repeated violations of 18 U.S.C. § 1956 prohibiting laundering of monetary

   instruments.

          1426. Upon information and belief, the property that Elsanaa, Zhong and Libing

   transferred and divided were proceeds of illegal activity.

          1427. Upon information and belief, Elsanaa, Zhong and Libing intended to engage in

   conduct constituting a violation of Section 7201 or 7206 of the Internal Revenue Code of 198.

          1428. Upon information and belief, Elsanaa, Zhong and Libing knew that the transactions

   and the money were never intended for Petroff Amshen and were designed in whole to conceal or

   disguise the nature, the location, the source, the ownership, and the control of the proceeds of

   unlawful activity of Elsanaa, Zhong and Libing.

          1429. Upon information and belief, Elsanaa, Zhong and Libing knew that the scheme and

   check cashing transactions were intended to avoid a transaction reporting requirement under State

   or Federal law.

          1430.      A copy of a check used in the scheme by Elsanaa PC is attached hereto as Exhibit

   PP.




                                                  - 219 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 220 of 251 PageID #: 220




          1431. As reflected therein, Elsanaa PC issued a check to Petroff Amshen totaling

   $6,000.00.

          1432. None of the various and different signatures on the checks that purport to be

   signatures and endorsements of Petroff Amshen, were actually signed and endorsed by anyone at

   Petroff Amshen.

          1433. Upon information and belief, Elsanaa PC’s business is racketeering activity,

   inasmuch as the enterprise was never entitled to those proceeds and existed solely for the purpose

   of laundering money. The predicate acts of mail fraud, wire fraud, and laundering of money

   instruments are the regular way in which Elsanaa, Zhong and Libing operate Elsanaa PC, inasmuch

   as Elsanaa PC is not engaged in any legitimate business, and acts of federal crimes such as mail

   fraud, wire fraud, laundering of monetary instruments, as well as crimes under state law such as

   criminal violations of forgery under New York Penal Law Section 170.00, falsifying of business

   records under New York Penal Law Section 175.00 and criminal violation of identity theft under

   New York Penal Law Section 190.77, are essential for Elsanaa PC to function.

          1434. Furthermore, the intricate planning required to carry out and conceal the predicate

   acts of mail fraud, wire fraud, and the laundering of monetary instruments implies a threat of

   continued criminal activity, as does the fact that Elsanaa, Zhong and Libing, upon information and

   belief, continue to engage in the criminal activity described herein.

          1435. These inherently unlawful acts are taken by Elsanaa, Zhong and Libing in pursuit

   of inherently unlawful goals; namely, the laundering of unlawfully obtained funds.

          1436. Petroff Amshen has been injured as stated above.




                                                 - 220 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 221 of 251 PageID #: 221




                   ONE HUNDRED AND SIXTY-THIRD CAUSE OF ACTION
                        Against Elsanaa, Zhong, Libing and Elsanaa PC
                                    (Common Law Fraud)

           1437. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

           1438. Elsanaa, Zhong, Libing and Elsanaa PC intentionally and knowingly concealed

   material facts from Petroff Amshen in the course of their submission of hundreds of fraudulently

   endorsed checks regarding payment of nonexistent legal serves.

           1439. The false and fraudulent acts of fraudulent concealment include: (i) claiming that

   Petroff Amshen provided services to Elsanaa PC (ii) claiming that Petroff Amshen received checks

   as reimbursement for nonexistent legal services (iii) the fraudulent endorsement of the name and

   signatures of Petroff Amshen on multiple checks and (iv) creating the false image that Petroff

   Amshen was engaged in its illegal activities and concealment of the proceeds generated by such

   activities.

           1440. Elsanaa, Zhong, Libing, and Elsanaa PC intentionally made the above-described

   false and fraudulent statements and concealed material facts in a calculated effort to generate fiscal

   gain and enrich their coffers, all at the expense of Petroff Amshen.

           1441. Petroff Amshen has been injured in its business and property by reason of the

   above-described conduct in an amount to be determined at trial.

           1442. Elsanaa, Zhong, Libing and Elsanaa PC’s extensive fraudulent conduct

   demonstrates a high degree of moral turpitude and wanton dishonesty that entitles Petroff Amshen

   to recover punitive damages.




                                                  - 221 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 222 of 251 PageID #: 222




          1443. Accordingly, by virtue of the foregoing, Petroff Amshen is entitled to compensatory

   and punitive damages, together with interest and costs, and any other relief the Court deems just

   and proper.

                  ONE HUNDRED AND SIXTY-FOURTH CAUSE OF ACTION
                       Against Elsanaa, Zhong, Libing and Elsanaa PC
                                    (Unjust Enrichment)

          1444. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1445. As set forth above, Elsanaa, Zhong, Libing and Elsanaa PC have engaged in

   improper, unlawful, and/or unjust acts, all to the harm and detriment of Petroff Amshen.

          1446. Upon information and belief, Petroff Amshen was harmed based on the improper,

   unlawful, and/or unjust acts of Elsanaa, Zhong, Libing, and Elsanaa PC, as Petroff Amshen

   incurred and will incur material tax payments and penalties and its professional reputation was

   damaged.

          1447. Elsanaa, Zhong, Libing and Elsanaa PC have been enriched at Petroff Amshen's

   expense by distribution of funds which constituted a benefit that Elsanaa, Zhong, Libing and

   Elsanaa PC voluntarily accepted and distributed amongst themselves, notwithstanding their

   improper, unlawful, and unjust money laundering scheme.

                   ONE HUNDRED AND SIXTY-FIFTH CAUSE OF ACTION
                       Against Elsanaa, Zhong, Libing and Elsanaa PC
                                   (Declaratory Judgment)

          1448. Petroff Amshen incorporates, as though fully set for the herein, each and every

   allegation set forth above.

          1449. There is an actual controversy between Petroff Amshen and Elsanaa, Zhong,

   Libing, and Elsanaa PC regarding more than $75,000.00 in past and future tax consequences as




                                                - 222 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 223 of 251 PageID #: 223




   well as harm to Petroff Amshen’s reputation as a result of the past and future conduct of Elsanaa,

   Zhong, Libing, and Elsanaa PC in which they sully the name of Petroff Amshen via an apparent

   entanglement in a money laundering scheme.

            1450. The Defendants had no right to collect any money as a result of the fraudulent

   checks and have no right to ever use the name of Petroff Amshen in the future.

            1451. Examples of a past check that are subject to the relief sought herein, include, but

   not limited to a check from Bank of America:

   CHECK #        DATES        AMOUNT

              1004 1/13/2017      $6,000


            1452. Accordingly, Petroff Amshen requests a judgment pursuant to the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Petroff Amshen did not render legal

   services to Elsanaa, Zhong, Libing and Elsanaa PC; never communicated with Elsanaa, Zhong,

   Libing and Elsanaa PC regarding payment of services, had no knowledge that Elsanaa, Zhong,

   Libing and Elsanaa PC were using its name to launder money; all signatures of Petroff Amshen

   that purport to endorse the fraudulent checks are forgeries, including, but not limited to, the check

   that copy of which is attached as Exhibit PP, and Elsanaa, Zhong, Libing and Elsanaa PC are

   precluded from engaging in any such acts in the future.

                                           JURY DEMAND

            1453. Pursuant to Federal Rule of Civil Procedure 38(b), Petroff Amshen demands a trial

   by jury.

            WHEREFORE, Plaintiff Petroff Amshen, LLP demands that a Judgment be entered in its

   favor:




                                                  - 223 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 224 of 251 PageID #: 224




          1.      On the First Cause of Action against all the Defendants, a declaration pursuant to

   Declaratory Judgment Act 28 U.S.C.§§ 22011 and 2202, (a) that Petroff Amshen did not render

   legal services to the Defendants (b) never communicated with the Defendants regarding payment

   of services, had no knowledge that the Defendants were using its name to launder money, (c) all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries, (d) any

   W-9 or 1099 form that reflects that Petroff Amshen received services from any of the Defendants

   is null and void, and (e) the Defendants are precluded from doing any such acts in the future.

          2.      On the Second Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          3.      On the Third Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          4.      On the Fourth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          5.      On the Fifth Cause of Action, a declaration that Petroff Amshen did not render legal

   services to the Defendants; never communicated with the Defendants regarding payment of

   services, had no knowledge that the Defendants were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.




                                                 - 224 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 225 of 251 PageID #: 225




          6.      On the Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          7.      On the Seventh Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          8.      On the Eighth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          9.      On the Ninth Cause of Action, a declaration that Petroff Amshen did not render

   legal services to the Defendants; never communicated with the Defendants regarding payment of

   services, had no knowledge that Defendants were using its name to launder money; all signatures

   of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          10.     On the Tenth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          11.     On the Eleventh Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.




                                                 - 225 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 226 of 251 PageID #: 226




          12.     On the Twelfth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          13.     On the Thirteenth Cause of Action, a declaration that Petroff Amshen did not render

   legal services to the Defendants; never communicated with the Defendants regarding payment of

   services, had no knowledge that Defendants were using its name to launder money; all signatures

   of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          14.     On the Fourteenth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

          15.     On the Fifteenth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          16.     On the Sixteenth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          17.     On the Seventeenth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that Defendants were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.




                                                 - 226 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 227 of 251 PageID #: 227




          18.     On the Eighteenth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          19.     On the Nineteenth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          20.     On the Twentieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          21.      On the Twenty First Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that Defendants were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          22.     On the Twenty Second Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

          23.     Twenty Third Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          24.     On the Twenty Fourth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive




                                                 - 227 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 228 of 251 PageID #: 228




   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

           25.    On the Twenty Fifth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that Defendants were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

           26.    On the Twenty Sixth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

           27.    On the Twenty Seventh Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together

   with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest;

           28.    On the Twenty Eighth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper;

           29.    On the Twenty Ninth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.




                                                 - 228 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 229 of 251 PageID #: 229




          30.     On the Thirtieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          31.     On the Thirty First Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          32.     On the Thirty Second Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          33.     On the Thirty Third Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          34.     On the Thirty-Forth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          35.     On the Thirty Fifth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          36.     On the Thirty Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive




                                                 - 229 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 230 of 251 PageID #: 230




   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          37.     On the Thirty Seventh Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that Defendants were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          38.     On the Thirty Eighth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

          39.     On the Thirty Ninth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          40.     On the Fortieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          41.     On the Forty First Cause of Action, a declaration that Petroff Amshen did not render

   legal services to the Defendants; never communicated with the Defendants regarding payment of

   services, had no knowledge that Defendants were using its name to launder money; all signatures

   of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          42.     On the Forty Second Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.




                                                 - 230 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 231 of 251 PageID #: 231




          43.     On the Forty Third Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          44.     On the Forth Fourth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          45.     On the Forty Fifth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          46.     On the Forty Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          47.     On the Forty Seventh Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with

   treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          48.     On the Forty Eighth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          49.     On the Forty Ninth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding




                                                 - 231 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 232 of 251 PageID #: 232




   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          50.     On the Fiftieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          51.     On the Fifty First Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          52.     On the Fifty Second Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          53.     On the Fifty Third Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          54.     On the Fifty Fourth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          55.     On the Fifty Fifth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.




                                                 - 232 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 233 of 251 PageID #: 233




          56.     On the Fifty Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          57.     On the Fifty Seventh Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          58.     On the Fifty Eighth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          59.     On the Fifty Ninth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          60.     On the Sixtieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          61.     On the Sixty First Cause of Action, a declaration that Petroff Amshen did not render

   legal services to the Defendants; never communicated with the Defendants regarding payment of

   services, had no knowledge that the Defendants were using its name to launder money; all

   signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.




                                                 - 233 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 234 of 251 PageID #: 234




           62.    On the Sixty Second Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

           63.    On the Sixty Third Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

           64.    On the Sixty Fourth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

           65.    On the Sixty Fifth Cause of Action, a declaration that Petroff Amshen did not render

   legal services to the Defendants; never communicated with the Defendants regarding payment of

   services, had no knowledge that Defendants were using its name to launder money; all signatures

   of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

           66.    On the Sixty Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

           67.    On the Sixty Seventh Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together

   with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest.

           68.    On the Sixth Eighth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive




                                                 - 234 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 235 of 251 PageID #: 235




   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          69.     On the Sixty Ninth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          70.     On the Seventieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          71.     On the Seventy First Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          72.     On the Seventy Second Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          73.     On the Seventy Third Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          74.     On the Seventy Fourth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.




                                                 - 235 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 236 of 251 PageID #: 236




           75.    On the Seventy Fifth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together

   with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest.

           76.    On the Seventy Sixth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

           77.    On the Seventy Seventh Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

           78.    On the Seventy Eighth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

           79.    On the Seventy Ninth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together

   with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest.

           80.    On the Eightieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.




                                                 - 236 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 237 of 251 PageID #: 237




          81.     On the Eighty First Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          82.     On the Eighty Second Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

          83.     On the Eighty Third Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          84.     On the Eighty Fourth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          85.     On the Eighty Fifth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          86.     On the Eighty Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

          87.     On the Eighty Seventh Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together




                                                 - 237 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 238 of 251 PageID #: 238




   with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

   interest.

           88.    On the Eighty Eighth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

           89.    On the Eighty Ninth Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

           90.    On the Ninetieth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs and

   interest and such other and further relief as this Court deems just and proper.

           91.    On the Ninety First Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

           92.    On the Ninety Second Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

           93.    On the Ninety Third Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding




                                                 - 238 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 239 of 251 PageID #: 239




   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          94.     On the Ninety Fourth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

          95.     On the Ninety Fifth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.

          96.     On the Ninety Sixth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

          97.     On the Ninety Seventh Cause of Action, a declaration that Petroff Amshen did not

   render legal services to the Defendants; never communicated with the Defendants regarding

   payment of services, had no knowledge that the Defendants were using its name to launder money;

   all signatures of Petroff Amshen that purport to endorse the fraudulent checks are forgeries.

          98.     On the Ninety Eighth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

          99.     On the Ninety Ninth Cause of Action, for compensatory damages in favor of Petroff

   Amshen in an amount to be determined at trial but in excess of $1,000,000.00, together with treble

   damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest.




                                                 - 239 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 240 of 251 PageID #: 240




           100.     On the One Hundredth Cause of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus punitive

   damages, together with costs and interest and such other and further relief as this Court deems just

   and proper.

           101.     On the One Hundred and First Cause of Action, a declaration that Petroff Amshen

   did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           102.     On the One Hundred and Second Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           103.     On the One Hundred and Third Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           104.     On the One Hundred and Fourth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

           105.     On the One Hundred and Fifth Cause of Action, a declaration that Petroff Amshen

   did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to




                                                 - 240 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 241 of 251 PageID #: 241




   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           106.     On the One Hundred and Sixth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           107.     On the One Hundred and Seventh Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           108.     On the One Hundred and Eighth Cause of action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus

   punitive damages, together with costs and interest and such other and further relief as this Court

   deems just and proper.

           109.     On the One Hundredth and Ninth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           110.     On the One Hundred and Tenth of Action, for compensatory damages in favor of

   Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00, plus costs

   and interest and such other and further relief as this Court deems just and proper.

           111.     On the One Hundred and Eleventh Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,




                                                 - 241 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 242 of 251 PageID #: 242




   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           112.     On the One Hundred and Twelfth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus

   punitive damages, together with costs and interest and such other and further relief as this Court

   deems just and proper.

           113.     On the One Hundred and Thirteenth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           114.     On the One Hundred and Fourteenth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           115.     On the One Hundred and Fifteenth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           116.     On the One Hundred and Sixteenth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.




                                                 - 242 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 243 of 251 PageID #: 243




           117.     On the One Hundred and Seventeenth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           118.     On the One Hundred and Eighteenth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           119.     On the One Hundred and Nineteenth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           120.     On the One Hundred and Twentieth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

           121.     On the One Hundred and Twenty First Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           122.     On the One Hundred and Twenty Second Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of




                                                 - 243 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 244 of 251 PageID #: 244




   $1,000,000.00, plus costs and interest and such other and further relief as this Court deems just

   and proper.

          123.    On the One Hundred and Twenty Third Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of

   $1,000,000.00 together with treble damages, costs and reasonable attorneys’ fees pursuant to 18

   U.S.C. § 1964(c) plus interest.

          124.    On the One Hundred and Twenty Fourth Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of

   $1,000,000.00 plus punitive damages, together with costs and interest and such other and further

   relief as this Court deems just and proper.

          125.    On the One Hundred and Twenty Fifth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

          126.    On the One Hundred and Twenty Sixth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

          127.    On the One Hundred and Twenty Seventh Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of

   $1,000,000.00 together with treble damages, costs and reasonable attorneys’ fees pursuant to 18

   U.S.C. § 1964(c) plus interest.




                                                 - 244 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 245 of 251 PageID #: 245




           128.     On the One Hundred and Twenty Eighth Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of

   $1,000,000.00 plus punitive damages, together with costs and interest and such other and further

   relief as this Court deems just and proper.

           129.     On the One Hundred and Twenty Ninth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           130.     On the One Hundred and Thirtieth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           131.     On the One Hundred and Thirty First Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           132.     On the One Hundred and Thirty Second Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of

   $1,000,000.00, plus punitive damages, together with costs and interest and such other and further

   relief as this Court deems just and proper.

           133.     On the One Hundred and Thirty Third Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to




                                                 - 245 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 246 of 251 PageID #: 246




   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           134.     On the One Hundred and Thirty Fourth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           135.     On the One Hundred and Thirty Fifth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           136.     On the One Hundred and Thirty Sixth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

           137.     On the One Hundred and Thirty Seventh Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           138.     On the One Hundred and Thirty Eighth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           139.     On the One Hundred and Thirty Ninth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00




                                                 - 246 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 247 of 251 PageID #: 247




   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           140.     On the One Hundred and Fortieth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus

   punitive damages, together with costs and interest and such other and further relief as this Court

   deems just and proper.

           141.     On the One Hundred and Forty First Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           142.     On the One Hundred and Forty Second Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           143.     On the One Hundred and Forty Third Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           144.     On the One Hundred and Forty Fourth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.




                                                 - 247 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 248 of 251 PageID #: 248




          145.    On the One Hundred and Forty Fifth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

          146.    On the One Hundred and Forty Sixth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

          147.    On the One Hundred and Forty Seventh Cause of Action, for compensatory

   damages in favor of Petroff Amshen in an amount to be determined at trial but in excess of

   $1,000,000.00 together with treble damages, costs and reasonable attorneys’ fees pursuant to 18

   U.S.C. § 1964(c) plus interest.

          148.    On the One Hundred and Forty Eighth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

          149.    On the One Hundred and Forty Ninth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.




                                                 - 248 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 249 of 251 PageID #: 249




           150.     On the One Hundred and Fiftieth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           151.     On the One Hundred and Fifty First Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           152.     On the One Hundred and Fifty Second Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

           153.     On the One Hundred and Fifty Third Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that Defendants were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           154.     On the One Hundred and Fifty Fourth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           155.     On the One Hundred and Fifty Fifth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.




                                                 - 249 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 250 of 251 PageID #: 250




           156.     On the One Hundred and Fifty Sixth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

           157.     On the One Hundred and Fifty Seventh Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that Defendants were using its name to launder

   money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           158.     On the One Hundred and Fifty Eighth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           159.     On the One Hundred and Fifty Ninth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           160.     On the One Hundred and Sixtieth Cause of Action, for compensatory damages in

   favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00 plus

   punitive damages, together with costs and interest and such other and further relief as this Court

   deems just and proper.

           161.     On the One Hundred and Sixty First Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to




                                                 - 250 -
Case 1:19-cv-01861-MKB-RML Document 1 Filed 04/01/19 Page 251 of 251 PageID #: 251




   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

           162.     On the One Hundred and Sixty Second Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00,

   plus costs and interest and such other and further relief as this Court deems just and proper.

           163.     On the One Hundred and Sixty Third Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   together with treble damages, costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

   plus interest.

           164.     On the One Hundred and Sixty Fourth Cause of Action, for compensatory damages

   in favor of Petroff Amshen in an amount to be determined at trial but in excess of $1,000,000.00

   plus punitive damages, together with costs and interest and such other and further relief as this

   Court deems just and proper.

           165.     On the One Hundred and Sixty Fifth Cause of Action, a declaration that Petroff

   Amshen did not render legal services to the Defendants; never communicated with the Defendants

   regarding payment of services, had no knowledge that the Defendants were using its name to

   launder money; all signatures of Petroff Amshen that purport to endorse the fraudulent checks are

   forgeries.

   Dated: March 29, 2019
          Brooklyn, New York
                                                           /s/ Yehuda C. Morgenstern
                                                           Yehuda C. Morgenstern
                                                           Petroff Amshen LLP
                                                           1795 Coney Island Avenue, Third Floor
                                                           Brooklyn, New York 11230
                                                           (718) 336-4200 (tel)




                                                 - 251 -
